EXHIBIT 10.1


Execution Version






























Purchase and Sale Agreement
Dated November 4, 2019,
By And Between
Cordero Energy Resources LLC
as Seller,
And
Laredo Petroleum, Inc.
as Buyer





--------------------------------------------------------------------------------









TABLE OF CONTENTS
ARTICLE 1
SALE AND TRANSFER OF ASSETS; CLOSING
1


1.01


Assets
1


1.02


Purchase Price, Deposit
1


1.03


Closing; Preliminary Settlement Statement
2


1.04


Closing Obligations
3


1.05


Allocations and Adjustments
4


1.06


Assumption
8


1.07


Allocation of Purchase Price
9


 
 
 
ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF SELLER
10


2.01


Organization and Good Standing
10


2.02


Authority; No Conflict
11


2.03


Bankruptcy
12


2.04


Taxes
12


2.05


Legal Proceedings
12


2.06


Brokers
12


2.07


Compliance with Legal Requirements
12


2.08


Prepayments
12


2.09


Imbalances
13


2.10


Material Contracts
13


2.11


Consents and Preferential Purchase Rights
14


2.12


Permits
14


2.13


Current Commitments
14


2.14


Environmental Laws
14


2.15


Leases; Wells
14


2.16


Knowledge Qualifier for Non-Operated Assets
15


2.17


Disclosures with Multiple Applicability; Materiality
15


 
 
 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF BUYER
15


3.01


Organization and Good Standing
16


3.02


Authority; No Conflict
16


3.03


Certain Proceedings
16


3.04


Knowledgeable Investor
16


3.05


Qualification
17


3.06


Brokers
17


3.07


Financial Ability
17


3.08


Securities Laws
17


3.09


Due Diligence
17


3.10


Basis of Buyer's Decision
18


3.11


Business Use, Bargaining Position
18


3.12


Bankruptcy
18


 
 
 
ARTICLE 4
COVENANTS OF SELLER
19


4.01


Access and Investigation
19


4.02


Conduct of Business
20





i

--------------------------------------------------------------------------------






4.03


Insurance
21


4.04


Consent and Waivers
21


4.05


Amendment to Schedules
21


4.06


Successor Operator
21


4.07


Affiliate Contracts
22


 
 
 
ARTICLE 5
OTHER COVENANTS
22


5.01


Notification and Cure
22


5.02


Replacement of Insurance, Bonds, Letters of Credit and Guaranties
22


5.03


Governmental Reviews
22


5.04


Satisfaction of Conditions
23


5.05


[RESERVED.]
23


 
 
 
ARTICLE 6
CONDITIONS PRECEDENT TO BUYER'S OBLIGATION TO CLOSE
23


6.01


Accuracy of Representations
23


6.02


Seller's Performance
23


6.03


No Proceedings
23


6.04


No Orders
23


6.05


Necessary Consents and Approvals
24


6.06


Closing Deliverables
24


6.07


Property Matters
24


 
 
 
ARTICLE 7
CONDITIONS PRECEDENT TO SELLER'S OBLIGATION TO CLOSE
24


7.01


Accuracy of Representations
24


7.02


Buyer's Performance
24


7.03


No Proceedings
24


7.04


No Orders
25


7.05


Necessary Consents and Approvals
25


7.06


Closing Deliverables
25


7.07


Qualifications
25


7.08


Property Matters
25


 
 
 
ARTICLE 8


TERMINATION
25


8.01


Termination Events
25


8.02


Effect of Termination; Distribution of the Deposit Amount
26


8.03


Return of Records Upon Termination
28


 
 
 
ARTICLE 9


INDEMNIFICATION; REMEDIES
28


9.01


Survival
28


9.02


Indemnification and Payment of Damages by Seller
28


9.03


Indemnification and Payment of Damages by Buyer
29


9.04


Indemnity Net of Insurance
30


9.05


Limitations on Liability
30


9.06


Procedure for Indemnification - Third Party Claims
30


9.07


Procedure for Indemnification - Other Claims
32







ii

--------------------------------------------------------------------------------






9.08


Indemnification of Group Members
32


9.09


Extent of Representations and Warranties
32


9.1


Compliance With Express Negligence Test
33


9.11


Limitations of Liability
33


9.12


No Duplication
34


9.13


Disclaimer of Application of Anti-Indemnity Statutes
34


9.14


Waiver of Right to Rescission
34


9.15


Disclaimer of Reliance on Seller’s Methodologies
34


9.16


Escrow Claims
34


 
 
 
ARTICLE 10
TITLE MATTERS AND ENVIRONMENTAL MATTERS; PREFERENTIAL PURCHASE RIGHTS; CONSENTS
35


10.01


Title Examination and Access
35


10.02


Preferential Purchase Rights
35


10.03


Consents
36


10.04


Title Defects
36


10.05


Title Defect Value
37


10.06


Seller’s Cure or Contest of Title Defects
38


10.07


Limitations on Adjustments for Title Defects
40


10.08


Title Benefits
40


10.09


Exclusive Remedies
42


10.10


Buyer’s Environmental Assessment
42


10.11


Environmental Defect Notice
42


10.12


Seller’s Exclusion, Cure or Contest of Environmental Defects
43


10.13


Limitations
44


10.14


Exclusive Remedies
44


10.15


Casualty Loss and Condemnation
45


10.16


Expert Proceedings
45


 
 
 
ARTICLE 11


GENERAL PROVISIONS
46


11.01


Records
46


11.02


Expenses
47


11.03


Notices
48


11.04


Governing Law; Jurisdiction; Service of Process; Jury Waiver
50


11.05


Further Assurances
50


11.06


Waiver
50


11.07


Entire Agreement and Modification
51


11.08


Assignments, Successors and No Third Party Rights
51


11.09


Severability
51


11.10


Article and Section Headings, Construction
51


11.11


Counterparts
52


11.12


Press Release, News Media and External Statements
52


11.13


Confidentiality
53


11.14


Name Change
53


11.15


Preparation of Agreement
53


11.16


Appendices, Exhibits and Schedules
53





iii

--------------------------------------------------------------------------------




11.17
No Recourse
53





APPENDICES, EXHIBITS AND SCHEDULES


Appendix I
Definitions



Exhibit A
Leases

Exhibit A-1
Mineral Interests

Exhibit A-2
Easements and Surface Interests

Exhibit B
Wells

Exhibit C
Personal Property

Exhibit D-1
Form of Assignment and Bill of Sale

Exhibit D-2
Form of Deed

Exhibit E
Excluded Assets

Exhibit F-1
Form of Closing Certificate (Seller)

Exhibit F-2
Form of Closing Certificate (Buyer)

Exhibit G
Target Area



Schedule 1.1(PE)
Certain Permitted Encumbrances

Schedule 1.05(a)
Current AFEs

Schedule 1.07
Allocation of Purchase Price

Schedule 2.02(b)
No Conflict

Schedule 2.04
Taxes

Schedule 2.05
Litigation

Schedule 2.07
Compliance with Legal Requirements

Schedule 2.09
Imbalances

Schedule 2.10
Material Contracts

Schedule 2.11
Consents and Preferential Purchase Rights

Schedule 2.12
Permits

Schedule 2.13
Current Commitments

Schedule 2.14
Environmental Laws

Schedule 2.15(b)
Wells

Schedule 4.02
Certain Authorized Pre-Closing Actions

Schedule 11.13(c)
Other Transaction Matters















iv

--------------------------------------------------------------------------------





PURCHASE AND SALE AGREEMENT
This PURCHASE AND SALE AGREEMENT (this “Agreement”) is made as of November 4,
2019 (the “Execution Date”), by and between Cordero Energy Resources LLC, a
Delaware limited liability company (“Seller”), and Laredo Petroleum, Inc., a
Delaware corporation (“Buyer”). Seller and Buyer are sometimes hereinafter
referred to individually as a “Party” and collectively as the “Parties.”
RECITAL
Seller desires to sell, and Buyer desires to purchase, all of Seller’s right,
title and interest in and to certain oil and gas properties and related assets
and contracts, effective as of the Effective Time, for the consideration and on
the terms set forth in this Agreement.
AGREEMENT
For and in consideration of the promises contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, agree as follows:
ARTICLE 1
SALE AND TRANSFER OF ASSETS; CLOSING


1.01    Assets. Subject to the terms and conditions of this Agreement, at the
Closing, Seller shall sell and transfer (or shall cause to be sold and
transferred) the Assets, effective for certain purposes as of the Effective
Time, to Buyer, and Buyer shall purchase, pay for, and accept the Assets from
Seller.


1.02     Purchase Price; Deposit. The purchase price for the Assets (the
“Purchase Price”) will be an amount equal to the sum of the Base Purchase Price
and the Earn-Out Payment. Contemporaneously with the execution of this
Agreement, Buyer has deposited by wire transfer in same day funds into an escrow
account (the “Escrow Account”) established pursuant to the terms of a mutually
agreeable Escrow Agreement (the “Escrow Agreement”) an amount equal to the
Deposit Amount. The Deposit Amount shall be held by the Escrow Agent, and if the
Closing timely occurs, on or before the Closing Date, the Parties shall execute
and deliver to the Escrow Agent a joint instruction letter directing the Escrow
Agent to release the Deposit Amount to Seller at Closing, which Deposit Amount
shall be applied as a credit toward the Indemnity Escrow Amount as provided in
Section 1.04(b)(i). If this Agreement is terminated prior to the Closing in
accordance with Section 8.01, then the provisions of Section 8.02 shall apply
and the distribution of the Deposit Amount shall be governed in accordance
therewith. All disbursements by the Escrow Agent from the Escrow Account shall
be made pursuant to joint instructions executed by Seller and Buyer or, in the
absence of such joint instructions, upon the satisfaction and fulfillment of all
the conditions and requirements set forth in the Escrow Agreement relating to
such disbursements in the absence of joint instructions.


(a)
Subject to any adjustments that may be made under Section 1.05, the “Base
Purchase Price” will be an aggregate amount equal to One Hundred Thirty Million,
Two Hundred and Fifty Thousand and 0/100 Dollars ($130,250,000.00).





1

--------------------------------------------------------------------------------




(b)
As additional consideration to Seller hereunder, if and to the extent required
by this Section 1.02(b), Seller shall be entitled to receive from Buyer an
additional cash payment in an amount equal to the Earn-Out Payment, which shall
be paid in accordance with this Section 1.02(b). Subject to the remainder of
this Section 1.02(b), the Earn-Out Payment shall be due and payable by Buyer to
Seller on or before the date that is thirty (30) days after the NYMEX Settlement
Data Date (the “Earn-Out Payment Due Date”); provided, however, that any portion
of the Earn-Out Payment submitted to the Accounting Expert shall be due and
payable by Buyer as provided in Section 1.02(b)(i).



(i)
On or before the date which is ten (10) calendar days following the NYMEX
Settlement Data Date, Buyer shall deliver to Seller a written notification
setting forth the amount of the Earn-Out Payment, together with Buyer’s
calculations and supporting documentation with respect to the Earn-Out Payment.
Within ten (10) calendar days following receipt of Buyer’s notice, Seller shall
deliver to Buyer a report containing any changes that Seller proposes to be made
in the statement for the Earn-Out Payment. Any dispute with respect to a portion
of the Earn-Out Payment owed hereunder that is not resolved by Buyer and Seller
on or before the Earn-Out Payment Due Date shall be submitted by Buyer and
Seller to the Accounting Expert for binding dispute resolution in accordance
with the dispute resolution procedures set forth in Section 1.05(e), mutatis
mutandis. Such dispute shall be submitted by the Parties no later than five (5)
Business Days following the Earn-Out Payment Due Date. The amount of the
Earn-Out Payment determined by the Accounting Expert in accordance with the
terms hereof shall be paid by Buyer to Seller no later than five (5) Business
Days after the Accounting Expert issues a final decision with respect to the
Earn-Out Payment.

 
(ii)
The Parties understand and agree that the contingent rights to receive the
Earn-Out Payment shall not be represented by any form of certificate or other
instrument, (y) Seller shall not have any rights as a security holder of Buyer
as a result of Seller’s contingent right to receive the Earn-Out Payment
hereunder and (z) no interest is payable with respect to the Earn-Out Payment.



1.03    Closing; Preliminary Settlement Statement. Subject to Section 8.01, the
Closing shall take place at the offices of Kirkland & Ellis LLP at 609 Main
Street, 47th Floor, Houston, Texas 77002 (or remotely, if deemed feasible by the
Parties and as mutually agreed to in writing by the same) on or before December
12, 2019 (the “Target Closing Date”), or if all conditions to Closing under
Article 6 and Article 7 have not yet been satisfied or waived, within five (5)
Business Days after such conditions have been satisfied or waived, subject to
the provisions of Article 8. The date on which Closing occurs shall be the
“Closing Date”. Subject to the provisions of Articles 6, 7, and 8, failure to
consummate the purchase and sale provided for in this Agreement on the date and
time and at the place determined pursuant to this Section 1.03 shall not result
in the termination of this Agreement and shall not relieve either Party of any
obligation under this Agreement. Not later than five (5) Business Days prior to
the Target Closing Date, Seller will deliver to Buyer a statement setting forth
in reasonable detail Seller’s reasonable determination of the Preliminary Amount
(the “Preliminary Settlement Statement”). As part of the Preliminary Settlement
Statement, Buyer shall provide to Seller such data as is reasonably necessary to
support any estimated allocation, for purposes of establishing the Preliminary
Amount. Within two (2)


2

--------------------------------------------------------------------------------




Business Days after its receipt of the Preliminary Settlement Statement, Buyer
may submit to Seller in writing any objections or proposed changes thereto and
Seller shall consider all such objections and proposed changes in good faith.
The estimate agreed to by Seller and Buyer, or, absent such agreement, delivered
in the Preliminary Settlement Statement by Seller in accordance with this
Section 1.03, will be the Preliminary Amount to be paid by Buyer to Seller at
the Closing.


1.04    Closing Obligations. At the Closing:


(a)
Seller shall deliver (and execute and acknowledge, as appropriate), or cause to
be delivered by the appropriate Person (and executed and acknowledged, as
appropriate), to Buyer:



(i)
the Instruments of Conveyance in the appropriate number for recording in the
real property records where the Assets are located, together with any
assignments, on appropriate forms, of state and of federal Leases comprising
portions of the Assets, if any, in sufficient counterparts necessary to
facilitate filing with the applicable Governmental Bodies;



(ii)
possession of the Assets (except the Suspense Funds, which shall be conveyed to
Buyer by way of one or more adjustments to the Base Purchase Price as provided
in Section 1.05(d)(ii)(E));



(iii)
a certificate, in substantially the form set forth in Exhibit F-1 executed by an
officer of Seller, certifying on behalf of Seller that the conditions to Closing
set forth in Sections 6.01 and 6.02 have been fulfilled;



(iv)
a Treasury Regulation Section 1.1445-2(b)(2) statement, certifying that Seller
(or its regarded owner, if Seller is an entity disregarded as separate from its
owner) is not a “foreign person” within the meaning of Section 1445 of the Code;



(v)
an executed counterpart of the Preliminary Settlement Statement;



(vi)
for each Well operated by Seller or its Affiliate on the Closing Date, such
regulatory documentation on forms prepared by Buyer (with assistance from
Seller) as is necessary to designate Buyer as operator of such Wells;



(vii)
a recordable release in a form reasonably acceptable to Buyer of any trust,
mortgages, financing statements, fixture filings and security agreements, in
each case, securing indebtedness for borrowed money made by Seller or its
Affiliates affecting the Assets; and



(viii)
such other documents as Buyer or counsel for Buyer may reasonably request,
including letters-in-lieu of transfer or division order to third-party operators
and purchasers of production from the Wells (which shall be prepared and
provided by Buyer (with assistance from Seller) and reasonably satisfactory to
Seller).



(b)
Buyer shall deliver (and execute and acknowledge, as appropriate) to Seller or
Escrow Agent, as applicable:



3

--------------------------------------------------------------------------------






(i)
Buyer shall deposit an amount equal to the sum of the Indemnity Escrow Amount,
plus the Defect Escrow Amount minus the Deposit Amount with the Escrow Agent
pursuant to the Escrow Agreement;



(ii)
the Preliminary Amount (less the sum of the Indemnity Escrow Amount plus the
Defect Escrow Amount) by wire transfer to the account specified by Seller in
written notice given by Seller to Buyer at least two (2) Business Days prior to
the Closing Date;



(iii)
the Instruments of Conveyance in the appropriate number for recording in the
real property records where the Assets are located, together with any
assignments, on appropriate forms, of state and of federal Leases comprising
portions of the Assets, if any, in sufficient counterparts necessary to
facilitate filing with the applicable Governmental Bodies;



(iv)
a certificate, in substantially the form set forth in Exhibit F-2 executed by an
officer of Buyer, certifying on behalf of Buyer that the conditions to Closing
set forth in Sections 7.01 and 7.02 have been fulfilled;



(v)
an executed counterpart of the Preliminary Settlement Statement;



(vi)
for each Well operated by Seller or its Affiliate on the Closing Date, such
regulatory documentation on forms prepared by Buyer (with assistance from
Seller) as is necessary to designate Buyer as operator of such Wells;



(vii)
evidence of replacement bonds, guarantees, and other sureties pursuant to
Section 5.02 and evidence of such other authorizations and qualifications as may
be necessary for Buyer to own and operate the Assets; and



(viii)
such other documents as Seller or counsel for Seller may reasonably request,
including letters-in-lieu of transfer or division order to third-party operators
and purchasers of production from the Wells (which shall be prepared and
provided by Buyer (with assistance from Seller) and reasonably satisfactory to
Seller).



1.05    Allocations and Adjustments. If the Closing occurs:


(a)
Buyer shall be entitled to all production and products from or attributable to
the Assets from and after the Effective Time and the proceeds thereof, and to
all other income, proceeds, receipts and credits earned with respect to the
Assets on or after the Effective Time (provided that, with respect to the Wells
and operations covered by the Current AFEs, Buyer shall be entitled to all
production and products from, proceeds attributable to and all other income,
proceeds, receipts and credits earned with respect to such Wells prior to, on or
after the Effective Time), and shall be responsible for (and entitled to any
refunds with respect to) all Property Costs attributable to the Assets and
incurred from and after the Effective Time. Buyer shall also be responsible for
(and entitled to any refunds with respect to) all Property Costs paid by Seller
prior to the Effective Time in connection with the Current AFEs. Seller shall be
entitled to all production and products from or attributable to the Assets
(other than the Wells and operations covered by the Current



4

--------------------------------------------------------------------------------




AFEs) prior to the Effective Time and the proceeds thereof, and shall be
responsible for (and entitled to any refunds with respect to) all Property Costs
attributable to the Assets incurred prior to the Effective Time (other than
Property Costs paid in connection with the Current AFEs). “Earned” and
“incurred,” as used in this Agreement, shall be interpreted in accordance with
GAAP and Council of Petroleum Accountants Society (COPAS) standards.


(b)
Without limiting the allocation of costs and receipts set forth in
Section 1.05(a), for each Well operated by Seller or its Affiliate, Seller or
its Affiliate shall be entitled to a monthly overhead amount (for the period
commencing from the Effective Time through the Closing Date) equal to $1,000.00
per month for each Well operated by Seller or any of its Affiliates. The charges
and deductions under this Section 1.05(b) shall accrue from the Effective Time
through the month in which transfer of operations occurs; provided however, that
the overhead charges for the month in which transfer of operations occurs shall
be prorated based upon the number of days in such month that Seller or its
Affiliate operated such Wells.



(c)
For purposes of allocating revenues, production, proceeds, income, accounts
receivable and products under this Section 1.05(a), (i) liquid Hydrocarbons
produced into storage facilities will be deemed to be “from or attributable to”
the Wells when they pass through the pipeline connecting into the storage
facilities into which they are run, and (ii) gaseous Hydrocarbons and liquid
Hydrocarbons produced into pipelines will be deemed to be “from or attributable
to” the Wells when they pass through the receipt point sales meters on the
pipelines through which they are transported. In order to accomplish the
foregoing allocation of production, the Parties shall rely upon the gauging,
metering and strapping procedures which were conducted by Seller on or about the
Effective Time and, unless demonstrated to be inaccurate, shall utilize
reasonable interpolating procedures to arrive at an allocation of production
when exact gauging, metering, and strapping data is not available on hand as of
the Effective Time. Seller shall provide to Buyer evidence of all meter readings
and all gauging and strapping procedures conducted on or about the Effective
Time in connection with the Assets for purposes of establishing the adjustment
to the Base Purchase Price pursuant to this Section 1.05(c). Asset Taxes shall
be prorated in accordance with Section 11.02(b).



(d)
The Base Purchase Price shall be, without duplication,



(i)
increased by the following amounts:



(A)
the aggregate amount of (1) proceeds received by Buyer from the sale of
Hydrocarbons produced from and attributable to the Assets (other than the Wells
and operations covered by the Current AFEs) during any period prior to the
Effective Time to which Seller is entitled under Section 1.05(a) (net of any (x)
Royalties and (y) third party gathering, processing, transportation and other
similar midstream costs) and (2) other proceeds received by Buyer with respect
to the Assets for which Seller would otherwise be entitled under Section
1.05(a);



5

--------------------------------------------------------------------------------






(B)
the amount of all Asset Taxes allocable to Buyer pursuant to Section 11.02(b)
but paid or economically borne by Seller;



(C)
the aggregate amount of all non-reimbursed Property Costs that have been paid by
Seller that are attributable to (1) the ownership and operation of the Assets
after the Effective Time (including prepayments of Property Costs made by Seller
that are applied against operations conducted between the Effective Time and
Closing, but excluding all other prepayments) or (2) the Wells and operations
described in the Current AFEs, whether prior to, at, or after the Effective
Time;



(D)
the amount of any other upward adjustment specifically provided for in this
Agreement or mutually agreed upon by the Parties;



(E)
to the extent that proceeds for such volumes have not been received by Seller,
an amount equal to the value of all merchantable Hydrocarbons attributable to
the Assets in storage or existing in stock tanks, pipelines or plants (including
inventory) as of the Effective Time;



(F)
if applicable, by the amount of any upward adjustment to the Base Purchase Price
as required pursuant to Schedule 4.02;



(G)
if applicable, the amount, if any, of Imbalances in favor of Seller, multiplied
by $2.75 per Mcf or $55.00 per bbl, as applicable, or, to the extent that the
Applicable Contracts provide for cash balancing, the actual cash balance amount
determined to be due to Seller as of the Effective Time; and



(ii)
decreased by the following amounts:



(A)
the aggregate amount of (1) proceeds received by Seller from the sale of
Hydrocarbons produced from and attributable to the Assets from and after the
Effective Time to which Buyer is entitled under Section 1.05(a) (net of any
(x) Royalties and (y) third party gathering, processing, transportation and
other similar midstream costs) and (2) other proceeds received by Seller with
respect to the Assets (without duplication) for which Buyer would otherwise be
entitled under Section 1.05(a);



(B)
the amount of all Asset Taxes allocable to Seller pursuant to Section 11.02(b)
but paid or economically borne by Buyer;



(C)
the aggregate amount of all downward adjustments pursuant to Article 10;



(D)
the aggregate amount of all non-reimbursed Property Costs that are attributable
to the ownership or operation of the Assets (other than the Wells and operations
covered by the Current AFEs) prior to the Effective Time (excluding prepayments
with respect to any period after the Effective Time) for which Seller would
otherwise be responsible under Section 1.05(a) that are actually paid or
otherwise economically borne by Buyer;



6

--------------------------------------------------------------------------------






(E)
the amount of the Suspense Funds;



(F)
the amount of any other downward adjustment specifically provided for in this
Agreement or mutually agreed upon by the Parties;



(G)
if applicable, the amount, if any, of Imbalances owing by Seller, multiplied by
$2.75 per Mcf or $55.00 per bbl, as applicable, or, to the extent that the
Applicable Contracts provide for cash balancing, the actual cash balance amount
determined to be owed by Seller as of the Effective Time; and



(H)
if applicable, by the amount of any downward adjustment to the Base Purchase
Price as required pursuant to Schedule 4.02.



(e)
No earlier than sixty (60) days following the Closing Date, but no later than
one hundred twenty (120) days following the Closing Date, Seller shall prepare
and submit to Buyer a statement (the “Final Settlement Statement”) setting forth
each adjustment or payment which was not finally determined as of the Closing
Date and showing the values used to determine such adjustments to reflect the
final adjusted Purchase Price based on actual credits, charges, receipts and
other items before and after the Effective Time. Seller shall supply available
documentation in reasonable detail to support any credit, charge, receipt or
other item in such statement. On or before thirty (30) days after receipt of the
Final Settlement Statement, Buyer shall deliver to Seller a written report
containing any changes that Buyer proposes be made to the Final Settlement
Statement and an explanation of any such changes and the reasons therefor
together with any supporting information (the “Dispute Notice”). During such
thirty (30)-day period, Buyer shall be given reasonable access to Seller’s and
its Affiliates’ books and records relating to the matters required to be
accounted for in the Final Settlement Statement to allow Buyer to conduct an
audit and review of such items. Any changes not included in the Dispute Notice
shall be deemed waived. If Buyer fails to timely deliver a Dispute Notice to
Seller containing changes Buyer proposes to be made to the Final Settlement
Statement, the Final Settlement Statement as delivered by Seller will be deemed
to be mutually agreed upon by the Parties and will, without limiting
Section 11.02(b) or Buyer’s right to indemnity under Section 9.02 for Seller
Taxes, be final and binding on the Parties. Upon delivery of the Dispute Notice,
the Parties shall undertake to agree with respect to any disputed amounts
identified therein by the date that is one hundred sixty (160) days after the
Closing Date (the “Post-Closing Date”). Except for Title Defect and
Environmental Defect adjustments pursuant to Section 1.05(d)(ii)(C), which shall
be subject to the arbitration provisions of Section 10.16, if the Parties are
still unable to agree regarding any item set forth in the Dispute Notice as of
the Post-Closing Date, then the Parties shall submit to an independent,
nationally recognized accounting firm mutually agreed upon by the Parties (the
“Accounting Expert”) a written notice of such dispute along with reasonable
supporting detail for the position of Buyer and Seller, respectively, and the
Accounting Expert shall finally determine such disputed item in accordance with
the terms of this Agreement. The Accounting Expert shall act as an expert and
not an arbitrator. In determining the proper amount of any adjustment to the
Purchase Price related to the disputed item, the Accounting Expert shall not
increase the Purchase Price more than the increase proposed by Seller nor
decrease the Purchase Price more than the decrease proposed by Buyer, as
applicable. The



7

--------------------------------------------------------------------------------




decision of such Accounting Expert shall, without limiting Section 11.02(b) or
Buyer’s right to indemnity under Section 9.02 for Seller Taxes, be binding on
the Parties, and the fees and expenses of such Accounting Expert shall be borne
one-half (1/2) by Seller and one-half (1/2) by Buyer. The date upon which all
adjustments and amounts in the Final Settlement Statement are agreed to (or
deemed agreed to) or fully and finally determined by the Accounting Expert as
set forth in this Section 1.05(e) shall be called the “Final Settlement Date,”
and the final adjusted Purchase Price shall be called the “Final Amount.” If
(a) the Final Amount is more than the Preliminary Amount, Buyer shall pay to
Seller an amount equal to the Final Amount, minus the Preliminary Amount; or
(b) the Final Amount is less than the Preliminary Amount, Seller shall pay to
Buyer an amount equal to the Preliminary Amount, minus the Final Amount. All
payments to paid pursuant to this Section 1.05 shall be made within five (5)
Business Days after the Final Settlement Date by wire transfer of immediately
available funds to the accounts specified pursuant to wire instructions
delivered in advance by Seller or Buyer, as applicable.


(f)
If, after the delivery of the Final Settlement Statement pursuant to the
provisions of Section 1.05(e), either Party receives monies (including proceeds
of production) belonging to the other Party pursuant to Section 1.05(a) or
otherwise (except with respect to any payments that have been accounted for in
the Preliminary Settlement Statement or the Final Settlement Statement, as
applicable), then such monies shall, within five (5) Business Days after the end
of the month in which they were received, be paid over by the receiving Party to
the owed Party. Additionally, except with respect to any payments that have been
accounted for in the Preliminary Settlement Statement or the Final Settlement
Statement, as applicable, if after delivery of the Final Settlement Statement,
(i) Seller pays monies relating to the Assets that are the obligation of Buyer
or (ii) Buyer pays monies relating to the Assets that are the obligation of
Seller, then the Party owing such obligation shall, within five (5) Business
Days after the end of the month in which the applicable invoice and proof of
payment of such invoice are received by it, reimburse the Party who made such
payment therefor. Each Party shall be permitted to offset any monies owed by it
to the other Party pursuant to this Section 1.05 against amounts owed to it by
the other Party pursuant to this Section 1.05. Notwithstanding anything herein
to the contrary, the final accounting for any amounts owing as between the
Parties pursuant to this Section 1.05(f) shall occur on or before the date that
is nine (9) months after the Closing Date (after which date this Section 1.05(f)
shall terminate).



1.06    Assumption. If the Closing occurs, from and after the Closing Date,
Buyer shall assume, fulfill, perform, pay and discharge the following
liabilities arising from, based upon, related to, or associated with the Assets
(collectively, the “Assumed Liabilities”) subject to Seller’s indemnity
obligations under Section 9.02 (further subject to the limitations and
restrictions in Article 9) but excluding the Specified Liabilities described in
clauses (a), (b), (d) (e), (h) and (i) of the definition thereof: any and all
Damages and obligations, known or unknown, allocable to the Assets prior to, at,
or after the Effective Time, including any and all Damages and obligations:
(a) attributable to or resulting from the use, maintenance, ownership, or
operation of the Assets, regardless whether arising before, at or after the
Effective Time, except for Property Costs which shall have been accounted for as
provided under Section 1.05; (b) imposed by any Legal Requirement or
Governmental Body relating to the Assets; (c) for plugging, abandonment,
decommissioning and surface restoration of the Assets, including oil, gas,
injection, water, or other


8

--------------------------------------------------------------------------------




wells and all surface facilities; (d) subject to Buyer’s rights and remedies set
forth in Article 10 and the special warranty of Defensible Title set forth in
the Instruments of Conveyance, attributable to or resulting from lack of
Defensible Title to the Assets; (e) attributable to the Suspense Funds, to the
extent actually received by Buyer (or for which a reduction to the Base Purchase
Price was made); (f) attributable to the Imbalances; (g) subject to Buyer’s
rights and remedies set forth in Article 10, attributable to or resulting from
all Environmental Liabilities relating to the Assets; (h) related to the
conveyance of the Assets to Buyer at Closing (including arising from the
conveyance thereof without consent or in violation of any preferential purchase
right or maintenance of uniform interest provisions); (i) attributable to or
resulting from (1) Asset Taxes allocated to Buyer pursuant to Section 11.02(b)
(provided that Section 11.02(b) shall govern the actual payment of such Asset
Taxes) and (2) any other Taxes attributable to the Assets for periods (or
portions thereof) from and after the Effective Time; (j) attributable to or
resulting from Transfer Taxes; (k) attributable to the Leases and the Applicable
Contracts; and (l) attributable to the Assumed Litigation. Buyer acknowledges
that: (i) the Assets have been used in connection with the exploration for, and
the development, production, treatment and transportation of, Hydrocarbons;
(ii) spills of wastes, Hydrocarbons, produced water, Hazardous Materials and
other materials and substances may have occurred in the past or in connection
with the Assets; (iii) there is a possibility that there are currently unknown,
abandoned wells, plugged wells, pipelines and other equipment on or underneath
the property underlying the Assets; (iv) it is the intent of the Parties that,
subject to the terms and conditions of this Agreement, all liability associated
with the matters described in clauses (i) through (iii) above as well as any
responsibility and liability to decommission, plug or replug such wells
(including the Wells) in accordance with all Legal Requirements and requirements
of Governmental Bodies be passed to Buyer whether arising prior to, at, or after
the Effective Time, and that Buyer shall assume all responsibility and liability
for such matters and all claims and demands related thereto; (v) the Assets may
contain asbestos, Hazardous Materials or NORM; (vi) NORM may affix or attach
itself to the inside of wells, materials and equipment as scale or in other
forms; (vii) wells, materials and equipment located on the Assets may contain
NORM; and (viii) special procedures may be required for remediating, removing,
transporting and disposing of asbestos, NORM, Hazardous Materials and other
materials from the Assets. From and after the Closing, regardless of whether
arising prior to, at, or after the Effective Time, subject to Seller’s indemnity
obligations under Section 9.02 (subject to the limitations and restrictions in
Article 9), Buyer shall assume, with respect to the Assets, all responsibility
and liability for any assessment, remediation, removal, transportation and
disposal of these materials and associated activities in accordance with all
Legal Requirements and requirements of Governmental Bodies.


1.07    Allocation of Purchase Price.


(a)
The Purchase Price shall be allocated among the Assets as set forth in
Schedule 1.07 hereto. Seller and Buyer agree to be bound by the Allocated Values
set forth in Schedule 1.07 for purposes of Article 10 hereof.



(b)
As soon as reasonably practicable following the Final Settlement Date, Seller
shall deliver to Buyer for its review and approval an allocation of the Final
Amount and any items that are treated as consideration for U.S. federal Income
Tax purposes among the Assets in accordance with Section 1060 of the Code, and
the regulations thereunder, and to the extent permitted by applicable Legal
Requirements, the amount allocated among the Assets shall



9

--------------------------------------------------------------------------------




be in a manner consistent with the Allocated Values set forth on Schedule 1.07
(the “Tax Allocation”). Buyer shall provide Seller with any comments to the Tax
Allocation within thirty (30) days after the date of receipt by Buyer. If Buyer
does not deliver any written notice of objection to the Tax Allocation within
such thirty (30)-day period, the Tax Allocation shall be final, conclusive and
binding on the Parties. If a written notice of objection is timely delivered to
Seller, Seller and Buyer will negotiate in good faith for a period of twenty
(20) days to resolve such dispute (the “Allocation Dispute Resolution Period”).
If, during the Allocation Dispute Resolution Period, Seller and Buyer resolve
their differences in writing as to any disputed amount, such resolution shall be
deemed final and binding with respect to such amount for the purpose of
determining that component of the Tax Allocation. In the event that Seller and
Buyer do not resolve all of the items disputed in the Tax Allocation prior to
the end of the Allocation Dispute Resolution Period, all such unresolved
disputed items shall be determined by the Accounting Expert in accordance with
the procedures of Section 1.05(e), mutatis mutandis. Any subsequent adjustments
to the Purchase Price for U.S. federal Income Tax purposes shall be allocated in
a manner consistent with the Tax Allocation as finally determined hereunder.
Seller and Buyer each agree to report, and to cause their respective Affiliates
to report, the federal, state, and local income and other Tax consequences of
the Contemplated Transactions, and in particular to report the information
required by Section 1060(b) of the Code, and to jointly prepare Form 8594 (Asset
Acquisition Statement under Section 1060 of the Code) as promptly as possible
following the Final Settlement Date, in a manner consistent with the Tax
Allocation as revised to take into account subsequent adjustments to the
Purchase Price for U.S. federal Income Tax purposes, and shall not take any
position inconsistent therewith upon examination of any Tax Return, in any
refund claim, litigation, investigation or otherwise, unless required to do so
pursuant to a “determination” within the meaning of Section 1313(a) of the Code
(or any similar provision of applicable state, local or foreign law) or with the
other Party’s prior consent; provided, however, that no Party shall be
unreasonably impeded in its ability and discretion to negotiate, compromise or
settle any Tax audit, claim or similar Proceedings in connection with Tax
Allocation.


ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF SELLER


Seller represents and warrants to Buyer as of the Execution Date and the Closing
Date, the following:
2.01    Organization and Good Standing. Seller is a Delaware limited liability
company, and is duly organized, validly existing and in good standing under the
laws of the State of Delaware and, where required, is duly qualified to do
business and is in good standing in each jurisdiction in which the Assets are
located, with full limited liability company power and authority to conduct its
business as it is now being conducted, and to own or use the properties and
assets that it purports to own or use.


10

--------------------------------------------------------------------------------




2.02    Authority; No Conflict.


(a)
The execution, delivery and performance of this Agreement and the Contemplated
Transactions have been duly and validly authorized by all necessary limited
liability company action on the part of Seller. This Agreement has been duly
executed and delivered by Seller and at the Closing, all instruments executed
and delivered by Seller at or in connection with the Closing shall have been
duly executed and delivered by Seller. This Agreement constitutes the legal,
valid and binding obligation of Seller, enforceable against Seller in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy or other similar laws affecting the rights and remedies of creditors
generally and by general principles of equity (regardless of whether such
enforceability is considered in a Proceeding in equity or at law). Upon
execution and delivery by Seller of the Instruments of Conveyance at the
Closing, such Instruments of Conveyance and delivery shall constitute legal,
valid and binding transfers and conveyances of the Assets. Upon the execution
and delivery by Seller of any other documents at the Closing (collectively with
the Instruments of Conveyance, the “Seller Closing Documents”), such Seller
Closing Documents shall constitute the legal, valid and binding obligations of
Seller, enforceable against Seller in accordance with their terms, except as
such enforceability may be limited by applicable bankruptcy or other similar
laws affecting the rights and remedies of creditors generally and by general
principles of equity (regardless of whether such enforceability is considered in
a Proceeding in equity or at law).



(b)
Except as set forth in Schedule 2.02(b), and assuming the receipt of all
Consents and the waiver of all Preferential Purchase Rights (in each case)
applicable to the Contemplated Transactions, neither the execution and delivery
of this Agreement by Seller nor the consummation or performance of any of the
Contemplated Transactions by Seller shall, directly or indirectly (with or
without notice or lapse of time):

(i)
contravene, conflict with, or result in a violation of (A) any provision of the
Organizational Documents of Seller, or (B) any resolution adopted by the board
of directors, managers or officers of Seller;



(ii)
contravene, conflict with, or result in a violation of, or give any Governmental
Body or other Person the right to challenge any of the Contemplated
Transactions, to terminate, accelerate, or modify any terms of, or to exercise
any remedy or obtain any relief under, any Contract or agreement or any Legal
Requirement or Order to which Seller, or any of the Assets, may be subject;



(iii)
contravene, conflict with or result in a violation of any of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate or modify, any Governmental Authorization that
relates to the Assets; or



(iv)
(A) result in a default, in any material respect, or the imposition, creation or
continuance of any Encumbrance upon or with respect to any of the Assets or (B)
give rise to any right of termination, cancellation or acceleration under, or
require any consent under, any note, bond, mortgage, or indenture, to which
Seller is a party or by which the Assets are bound, in each case, except for
Permitted Encumbrances.



    


11

--------------------------------------------------------------------------------




2.03    Bankruptcy. There are no bankruptcy, reorganization, receivership, or
arrangement Proceedings pending or being contemplated by Seller or, to Seller’s
Knowledge, Threatened against Seller.


2.04    Taxes. All material Tax Returns required to be filed by Seller with
respect to Asset Taxes have been timely filed and all such Tax Returns are
correct and complete in all material respects. All material Asset Taxes required
to be paid with respect to the Assets that are or have become due have been
timely paid in full, and Seller is not delinquent in the payment of any such
Asset Taxes. There is not currently in effect any extension or waiver of any
statute of limitations of any jurisdiction regarding the assessment or
collection of any material Asset Taxes. There are no liens on any of the Assets
attributable to Taxes other than Permitted Encumbrances. There are no
administrative or judicial Proceedings by any taxing authority pending against
Seller relating to or in connection with any material Asset Taxes. All Tax
withholding and deposit requirements imposed by applicable Legal Requirements
with respect to any of the Assets have been satisfied in all material respects.
Except as disclosed on Schedule 2.04, no Asset is subject to any tax partnership
agreement or provisions requiring a partnership Income Tax return to be filed
under Subchapter K of Chapter 1 of Subtitle A of the Code or any similar state
statute.


2.05    Legal Proceedings. Other than the Assumed Litigation and Retained
Litigation set forth on Schedule 2.05, Seller has not been served with any
Proceeding, and, to Seller’s Knowledge, there is no pending or Threatened
Proceeding against Seller or any of its Affiliates, in each case, that (i)
relates to Seller’s ownership or operation of any of the Assets, or (ii)
challenges, or may have the effect of preventing, delaying, making illegal, or
otherwise interfering with, any of the Contemplated Transactions. To Seller’s
Knowledge, there are no pending or Threatened Proceedings relating to the
ownership or operation of the Assets to which neither Seller nor any of its
Affiliates is party other than as set forth on Schedule 2.05.


2.06    Brokers. Neither Seller nor its Affiliates have incurred any obligation
or liability, contingent or otherwise, for broker’s or finder’s fees with
respect to the Contemplated Transactions other than obligations that are and
will remain the sole responsibility of Seller and its Affiliates.


2.07    Compliance with Legal Requirements. Except with respect to any
representation and warranties regarding (a) Taxes, which are exclusively
provided in Section 2.04 and (b) environmental matters, which are exclusively
provided in Section 2.12 and Section 2.14, except as set forth in Schedule 2.07,
there is no uncured material violation by Seller of any Legal Requirements
(excluding Environmental Laws) with respect to Seller’s ownership and operation
of the Assets. Neither Seller nor any of its Affiliates have received any
written notice from any Governmental Body or Third Party of any material
violation of or material default by Seller with respect to any Legal Requirement
that remains unresolved.


2.08    Prepayments. Except for any Imbalances, Seller has not received payment
under any Contract for the sale of Hydrocarbons produced from the Assets which
requires delivery in the future to any Person of Hydrocarbons previously paid
for and not yet delivered.


12

--------------------------------------------------------------------------------




2.09    Imbalances. To Seller’s Knowledge, except as set forth in Schedule 2.09,
there are no Imbalances with respect to Seller’s obligations relating to the
Wells as of the Effective Time.


2.10    Material Contracts. Schedule 2.10 sets forth all Applicable Contracts
with respect to Seller of the type described below as of the Execution Date
(collectively, the “Material Contracts”):


(a)
any Applicable Contract that is a Hydrocarbon purchase and sale, transportation,
gathering, treating, processing, compression, marketing or similar Applicable
Contract that is not terminable by Seller without penalty on ninety (90) days’
or less notice, including any Contract that includes an acreage dedication or
minimum volume commitment;



(b)
any Applicable Contract that can reasonably be expected to result in aggregate
payments or receipts of revenue by Seller of more than Two Hundred Thousand
Dollars ($200,000) (net to Seller’s interest) during the current or any
subsequent fiscal year or more than One Million Dollars ($1,000,000) in the
aggregate (net to Seller’s interest) over the term of such Applicable Contract
(based on the terms thereof and contracted (or if none, current) quantities
where applicable);



(c)
any Applicable Contract that is an indenture, mortgage, deed of trust, loan,
credit agreement, sale-leaseback, guaranty of any obligation, bond, letter of
credit, security interest or similar financial Contract;



(d)
any Applicable Contract that constitutes a partnership agreement, joint venture
agreement, area of mutual interest agreement, non-compete agreement, joint
exploration agreement, joint development agreement, joint operating agreement,
drilling contract, farmin or farmout agreement, carry agreement, net profits
interest agreement, participation agreement, production sharing agreement, unit
agreement, purchase and sale agreement, exchange agreement or similar Contract
where any material obligation has not been completed prior to the Effective Time
(in each case, excluding any tax partnership);



(e)
any Applicable Contract that provides for a call upon, option to purchase or
similar right under any agreements with respect to the Hydrocarbons from the
Assets;



(f)
any Applicable Contract that provides for an irrevocable power of attorney that
will be in effect after the Closing Date;



(g)
any Applicable Contract that provides for, as its primary purpose, an indemnity;
and



(h)
any Applicable Contract for the sale, lease or farmout, exchange, of Seller’s
interest in the Assets.



Except as set forth in Schedule 2.10, each Material Contract set forth (or
required to be set forth) in Schedule 2.10 is a legal, valid and binding
obligation against Seller and, to the Knowledge of Seller, each other party
thereto, is enforceable in accordance with its terms against Seller and, to the
Seller’s Knowledge, each other party thereto, and is in full force an effect
subject to any bankruptcy Proceeding commenced after the Execution Date or other
Legal Requirements now or


13

--------------------------------------------------------------------------------




hereafter in effect. Neither Seller nor, to Seller’s Knowledge, any other party
is in material breach of or in default under any Material Contract, and no
event, occurrence, condition or act has occurred that, with the giving of
notice, the lapse of time or the happening of any other event or condition,
would become a material breach, default or event of default by Seller or, to
Seller’s Knowledge, any other party thereto, in each case except as set forth in
Schedule 2.10. Except as set forth in Schedule 2.10, Seller has not received any
notice from a Third Party alleging a violation or breach of any Material
Contract by Seller or its Affiliates. Except as set forth in Schedule 2.10 there
are no Contracts with Affiliates of Seller that will be binding on the Assets
after Closing.
2.11    Consents and Preferential Purchase Rights. Except as set forth in
Schedule 2.11, none of the Assets are subject to any Preferential Purchase
Rights or Consents required to be obtained by Seller which may be applicable to
the Contemplated Transactions, except for (a) Consents and approvals of
Governmental Bodies that are customarily obtained after Closing, (b) Contracts
that are terminable upon not greater than ninety (90) days’ notice without
payment of any fee and (c) Permitted Consents.


2.12    Permits. To Seller’s Knowledge, except as set forth in Schedule 2.12,
(a) with respect to Assets currently operated by Seller or any of its
Affiliates, Seller or its Affiliate (as applicable) has acquired all Permits
from appropriate Governmental Bodies to conduct operations on such Assets in
material compliance with all applicable Legal Requirements; (b) all such Permits
are in full force and effect and no Proceeding is pending or Threatened to
suspend, revoke or terminate any such Permit or declare any such Permit invalid
and (c) Seller is in compliance in all material respects with all such Permits.


2.13    Current Commitments. Schedule 2.13 sets forth, as of the Execution Date,
all approved authorizations for expenditures and other approved capital
commitments, individually equal to or greater than Two Hundred Thousand Dollars
($200,000) (net to Seller’s interest) (the “AFEs”) relating to the Assets to
drill or rework any Wells or for other capital expenditures pursuant to any of
the Material Contracts for which all of the activities anticipated in such AFEs
have not been completed by the Execution Date.


2.14    Environmental Laws. Except as disclosed on Schedule 2.14, (a) there are
no Proceedings pending, or to Seller’s Knowledge, Threatened before any
Governmental Body with respect to the Assets alleging material violations of, or
claiming material liabilities under, Environmental Laws, or claiming remediation
obligations, and (b) Seller has received no unresolved written notice from any
Governmental Body or other Person of any alleged or actual material violation or
non-compliance with, or material liability under, any Environmental Law or of
material non-compliance with the terms or conditions of any permits required
under Environmental Laws, arising from, based upon, associated with or related
to the Assets or the ownership or operation of any thereof.


2.15    Leases; Wells.


(a)
To Seller’s Knowledge, there is no pending claim or Proceeding seeking to
terminate, cancel, rescind or procure a reformation of any Lease or any
provisions thereof, or seeking the release of any Lease (or portion thereof). To
Seller’s Knowledge, there exists no condition or event which, after notice or
lapse of time or both, would constitute a material



14

--------------------------------------------------------------------------------




breach or material default under any such Lease. Seller’s Knowledge, there is no
pending or Threatened claim from any lessor asserting the termination or breach
of any Lease arising out of the lack of production in paying quantities
sufficient to hold such Lease.


(b)
To Seller’s Knowledge, Exhibit B sets forth a list of all wellbores located on
the Leases, other than any wellbores that have been permanently plugged and
abandoned in accordance with applicable Legal Requirements. Except as disclosed
on Schedule 2.15(b), (i) all Wells drilled and completed by Seller or its
Affiliates as operator have been drilled and completed within the limits
permitted by all applicable Leases and Contracts and at locations that comply
with applicable Legal Requirements, (ii) no Well is subject to material
penalties on allowable production after the Effective Time because of any
overproduction, and (iii) there are no Wells that Seller is currently obligated
by applicable Legal Requirements or contract to plug or abandon, or that have
been plugged, dismantled or abandoned by Seller or its Affiliates (or to
Seller’s Knowledge by any other Person) in a manner that does not comply in all
material respects with Legal Requirements, or that are currently subject to
exceptions to a requirement to plug or abandon issued by a Governmental Body.



2.16    Knowledge Qualifier for Non-Operated Assets. To the extent that Seller
has made any representations or warranties in this Article 2 in connection with
matters relating to Non-Operated Assets, each and every such representation and
warranty shall be deemed to be qualified by the phrase, “To Seller’s Knowledge.”


2.17    Disclosures with Multiple Applicability; Materiality. If any fact,
condition or matter disclosed in Seller’s disclosure Schedules applies to more
than one Section of this Article 2, a single disclosure of such fact, condition
or matter on Seller’s disclosure Schedules shall constitute disclosure with
respect to all Sections of this Article 2 to which such fact, condition or other
matter applies to the extent reasonably apparent on the face of Seller’s
disclosure Schedules, regardless of the section of Seller’s disclosure Schedules
in which such fact, condition or other matter is described. Inclusion of a
matter on Seller’s disclosure Schedules with respect to a representation or
warranty that is qualified by “material” or any variant thereof shall not
necessarily be deemed an indication that such matter does, or may, be material.
Matters may be disclosed on a Schedule to this Agreement for purposes of
information only.


ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer represents and warrants to Seller, as of the Execution Date and the
Closing Date, the following:
3.01    Organization and Good Standing. Buyer is a corporation and duly
organized, validly existing and in good standing under the laws of Delaware and
is duly qualified to do business and is in good standing in each jurisdiction in
which the Assets are located.


3.02    Authority; No Conflict.


(a)
This Agreement constitutes the legal, valid and binding obligation of Buyer,
enforceable against Buyer in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy or other similar laws
affecting the rights and remedies of creditors



15

--------------------------------------------------------------------------------




generally and by general principles of equity (regardless of whether such
enforceability is considered in a Proceeding in equity or at law). Upon the
execution and delivery by Buyer of the Instruments of Conveyance and any other
documents executed and delivered by Buyer at the Closing (collectively, “Buyer’s
Closing Documents”), Buyer’s Closing Documents shall constitute the legal, valid
and binding obligations of Buyer enforceable against Buyer in accordance with
their respective terms, except as such enforceability may be limited by
applicable bankruptcy or other similar laws affecting the rights and remedies of
creditors generally and by general principles of equity (regardless of whether
such enforceability is considered in a Proceeding in equity or at law). Buyer
has the requisite right, power, authority and capacity to execute and deliver
this Agreement and Buyer’s Closing Documents, and to perform its obligations
under this Agreement and Buyer’s Closing Documents.


(b)
Neither the execution and delivery of this Agreement by Buyer nor the
consummation or performance of any of the Contemplated Transactions by Buyer
shall give any Person the right to prevent, delay or otherwise interfere with
any of the Contemplated Transactions.



(c)
Neither the execution and delivery of this Agreement by Buyer nor the
consummation or performance of any of the Contemplated Transactions by Buyer
shall (i) contravene, conflict with, or result in a violation of any provision
of the Organizational Documents of Buyer, (ii) contravene, conflict with or
result in a violation of any resolution adopted by the board of managers or
members of Buyer or (iii) contravene, conflict with or result in a violation of,
or give any Governmental Body or other Person the right to challenge any of the
Contemplated Transactions, to terminate, accelerate or modify any terms of, or
to exercise any remedy or obtain any relief under, any agreement or any Legal
Requirement or Order to which Buyer may be subject.



(d)
Buyer is not and shall not be required to give any notice to or obtain any
Consent from any Person in connection with the execution and delivery of this
Agreement or the consummation or performance of any of the Contemplated
Transactions.



3.03    Certain Proceedings. There is no Proceeding pending against Buyer that
challenges, or may have the effect of preventing, delaying, making illegal or
otherwise interfering with, any of the Contemplated Transactions. To Buyer’s
Knowledge, no such Proceeding has been Threatened.


3.04    Knowledgeable Investor. Buyer is an experienced and knowledgeable
investor in the oil and gas business. Prior to entering into this Agreement,
Buyer was advised by its own legal, tax and other professional counsel
concerning this Agreement, the Contemplated Transactions, the Assets and their
value, and it has relied solely thereon and on the representations and
obligations of Seller in this Agreement and the documents to be executed by
Seller in connection with this Agreement at the Closing. Buyer is acquiring the
Assets for its own account and not for sale or distribution in violation of the
Securities Act of 1933, as amended, the rules and regulations thereunder, any
applicable state blue sky laws or any other applicable Legal Requirements.


16

--------------------------------------------------------------------------------




3.05    Qualification. Buyer is an “accredited investor,” as such term is
defined in Regulation D of the Securities Act of 1933, as amended. Buyer is not
acquiring the Assets in connection with a distribution or resale thereof in
violation of federal or state securities laws and the rules and regulations
thereunder. Buyer is, or as of the Closing will be, qualified under applicable
Legal Requirements to hold leases, rights-of-way and other rights issued or
controlled by (or on behalf of) any applicable Governmental Body and will be
qualified under applicable Legal Requirements to own and operate the Assets.
Buyer has, or as of the Closing will have, posted such bonds as may be required
for the ownership or, where applicable, operatorship by Buyer of the Assets. To
Buyer’s Knowledge, no fact or condition exists with respect to Buyer or the
Assets which may cause any Governmental Body to withhold its approval of the
Contemplated Transactions.


3.06    Brokers. Neither Buyer nor its Affiliates have incurred any obligation
or liability, contingent or otherwise, for broker’s or finder’s fees with
respect to the Contemplated Transactions other than obligations that are or will
remain the sole responsibility of Buyer and its Affiliates.


3.07    Financial Ability. Buyer has sufficient cash, available lines of credit
or other sources of immediately available funds to enable it to (a) deliver the
amounts due at the Closing, (b) take such actions as may be required to
consummate the Contemplated Transactions, and (c) timely pay and perform Buyer’s
obligations under this Agreement and Buyer’s Closing Documents. Buyer expressly
acknowledges that the failure to have sufficient funds shall in no event be a
condition to the performance of its obligations hereunder, and in no event shall
Buyer’s failure to perform its obligations hereunder be excused by failure to
receive funds from any source.


3.08    Securities Laws. The solicitation of offers and the sale of the Assets
by Seller have not been registered under any securities laws. At no time has
Buyer been presented with or solicited by or through any public promotion or any
form of advertising in connection with the Contemplated Transactions. Buyer is
not acquiring the Assets with the intent of distributing fractional, undivided
interests that would be subject to regulation by federal or state securities
laws, and if it sells, transfers or otherwise disposes of the Assets or
fractional undivided interests therein, it shall do so in compliance with
applicable federal and state securities laws.


3.09    Due Diligence. Without limiting or impairing any representation,
warranty, covenant or agreement of Seller contained in this Agreement and the
Seller Closing Documents, or Buyer’s right to rely thereon, subject to Buyer’s
rights to access the Assets to conduct a due diligence review in accordance with
this Agreement, prior to Closing, Buyer and its Representatives have (a) been
permitted access to all materials relating to the Assets, (b) been afforded the
opportunity to ask all questions of Seller (or Seller’s Representatives)
concerning the Assets, (c) been afforded the opportunity to investigate the
condition of the Assets and (d) had the opportunity to take such other actions
and make such other independent investigations as Buyer deems necessary to
evaluate the Assets and understand the merits and risks of an investment therein
and to verify the truth, accuracy and completeness of the materials, documents
and other information provided or made available to Buyer (whether by Seller or
otherwise). Without limiting or impairing any representation, warranty, covenant
or agreement of Seller contained in this Agreement and the Seller Closing
Documents (including the special warranty of Defensible Title set forth in the
Instruments of


17

--------------------------------------------------------------------------------




Conveyance), or Buyer’s right to rely upon each of the foregoing or Buyer’s
rights under Article 10, Buyer hereby waives any claims arising out of any
materials, documents or other information provided or made available to Buyer
(whether by Seller or otherwise), whether under this Agreement, at common law,
by statute or otherwise.


3.10    Basis of Buyer’s Decision. By reason of Buyer’s knowledge and experience
in the evaluation, acquisition and operation of oil and gas properties, Buyer
has evaluated the merits and the risks of purchasing the Assets from Seller and
has formed an opinion based solely on Buyer’s knowledge and experience, Buyer’s
due diligence, and Seller’s representations, warranties, covenants and
agreements contained in this Agreement and the Seller Closing Documents, and not
on any other representations or warranties by Seller. Buyer has not relied and
shall not rely on any statements by Seller or its Representatives (other than
those representations, warranties, covenants and agreements of Seller contained
in this Agreement and the Seller Closing Documents) in making its decision to
enter into this Agreement or to close the Contemplated Transactions. Buyer
understands and acknowledges that neither the United States Securities and
Exchange Commission nor any other Governmental Body has passed upon the Assets
or made any finding or determination as to the fairness of an investment in the
Assets or the accuracy or adequacy of the disclosures made to Buyer, and, except
as set forth in Article 8, Buyer is not entitled to cancel, terminate or revoke
this Agreement, whether due to the inability of Buyer to obtain financing or pay
the Purchase Price, or otherwise.


3.11    Business Use, Bargaining Position. Buyer is purchasing the Assets for
commercial or business use. Buyer has sufficient knowledge and experience in
financial and business matters that enables it to evaluate the merits and the
risks of transactions such as the Contemplated Transactions, and Buyer is not in
a significantly disparate bargaining position with Seller. Buyer expressly
acknowledges and recognizes that the price for which Seller has agreed to sell
the Assets and perform its obligations under the terms of this Agreement has
been predicated upon the inapplicability of the Texas Deceptive Trade Practices
- Consumer Protection Act, V.C.T.A. BUS & COMM Ann. § 17.41 et seq. (the
“DTPA”), to the extent applicable, or any similar Legal Requirement, and the
waiver of the DTPA, and any similar Legal Requirement, by Buyer contained in
Section 11.04. Buyer further recognizes that Seller, in determining to proceed
with entering into this Agreement, has expressly relied on the provisions of
this Article 3.


3.12    Bankruptcy. There are no bankruptcy, reorganization, receivership or
arrangement Proceedings pending or being contemplated by Buyer or, to Buyer’s
Knowledge, Threatened against Buyer. Buyer is, and will be immediately after
giving effect to the Contemplated Transactions, solvent.




18

--------------------------------------------------------------------------------




ARTICLE 4
COVENANTS OF SELLER


4.01    Access and Investigation.


(a)
Between the Execution Date and the Defect Notice Date, to the extent doing so
would not violate applicable Legal Requirements, Seller’s obligations to any
Third Party or other restrictions on Seller, Seller shall (i) afford Buyer and
its Representatives access, by appointment, at such times as Buyer may
reasonably request during Seller’s regular hours of business to the
Seller-operated Assets, contracts, books and records, and other documents and
data related to the Assets, together with reasonably appropriate members of
Seller’s management and personnel with knowledge of the foregoing, except any
such contracts, books and records or other documents and data that are Excluded
Assets, and (ii) promptly furnish Buyer and Buyer’s Representatives, at Buyer’s
sole cost and expense, with existing electronic copies of all such Records,
contracts, books and records, and other existing documents and data related to
the Assets as Buyer or Buyer’s Representatives may reasonably request, except
for any such contracts, books and records, or other documents and data that are
Excluded Assets (and upon Buyer’s request, Seller shall use reasonable efforts
to obtain the consent of Third Party operators to give Buyer and Buyer’s
Representatives reasonable access to similar information with respect to Assets
not operated by Seller or its Affiliates; provided that Seller shall not be
required to make payments or undertake obligations in favor any Third parties in
order to obtain such consent); provided that, except as expressly provided in
this Agreement or in the Instruments of Conveyance, Seller makes no
representation or warranty, and expressly disclaims all representations and
warranties as to the accuracy or completeness of the documents, information,
books, records, files and other data that it may provide or disclose to Buyer.



(b)
Notwithstanding the provisions of Section 4.01(a), (i) Buyer’s investigation
shall be conducted in a manner that minimizes interference with the operation of
the business of Seller and any applicable Third Parties, and (ii) Buyer’s right
of access shall not entitle Buyer to operate equipment or conduct subsurface or
other invasive testing or sampling. Environmental review shall not exceed the
review contemplated by a Phase I Environmental Site Assessment of the Assets
without Seller’s prior written permission, which may be withheld in Seller’s
sole discretion.



(c)
Buyer acknowledges that, pursuant to its right of access to the Records and the
Assets, Buyer will become privy to confidential and other information of Seller
and Seller’s Affiliates and the Assets and that such confidential information
shall be held confidential by Buyer and Buyer’s Representatives in accordance
with the terms of the Confidentiality Agreement. If the Closing should occur,
the foregoing confidentiality restriction on Buyer, including the
Confidentiality Agreement, shall terminate (except as to the Excluded Assets);
provided that such termination of the Confidentiality Agreement shall not
relieve any party thereto from any liability thereunder for the breach of such
agreement prior to the Execution Date.



19

--------------------------------------------------------------------------------




4.02    Conduct of Business. Except (x) as set forth on Schedule 4.02, (y) for
any operations contemplated in the Current AFEs or (z) as required by applicable
Legal Requirements, between the Execution Date and the Closing, Seller shall
operate its business with respect to its ownership and operation of the Assets
in the ordinary course, and, without limiting the generality of the preceding,
shall:


(a)
not transfer, sell, hypothecate, encumber or otherwise dispose of any of the
Assets, except for sales of Hydrocarbons, equipment and inventory in the
ordinary course of business;



(b)
not abandon any Asset;



(c)
not commence, propose or agree to participate in any single operation with
respect to the Properties with an anticipated cost in excess of Two Hundred
Thousand Dollars ($200,000) (net to Seller’s interest), except for any emergency
operations;



(d)
not execute, terminate, cancel or materially amend or modify any Material
Contract or Lease other than the execution or extension of a Contract for the
sale, exchange, transportation, gathering, treating or processing of
Hydrocarbons terminable without penalty on ninety (90) days’ or shorter;



(e)
not make any election (or fail to make an election, the result of which is) to
go non-consent with respect to any of the Assets;



(f)
use commercially reasonable efforts to maintain in full force and effect each
Lease;



(g)
not take, nor permit any of their Affiliates (or authorize any investment
banker, financial advisor, attorney, accountant or other Person retained by,
acting for or on behalf of Seller or any such Affiliate) to take, directly or
indirectly, any action to solicit, or negotiate, any offer from any Person
concerning the direct or indirect acquisition of the Assets by any Person other
than Buyer or its Affiliates except for sales of Hydrocarbons, equipment and
inventory in the ordinary course of business;



(h)
use commercially reasonable efforts to keep Buyer apprised of any drilling,
re-drilling or completion operations proposed or conducted with respect to the
Assets;



(i)
notify Buyer of any application for drilling permit by a Third Party affecting
the Assets received by Seller; and



(j)
not enter into any agreement with respect to any of the foregoing.



Buyer acknowledges that Seller owns undivided interests in certain of the
properties comprising the Assets, and Buyer agrees that the acts or omissions of
the other working interest owners who are not Seller or an Affiliate of Seller
shall not constitute a Breach of the provisions of this Section 4.02, nor shall
any action required by a vote of working interest owners constitute such a
Breach so long as Seller or its Affiliate has voted its interest in a manner
that complies with the provisions of this Section 4.02. Further, no action or
inaction of any Third Party operator with respect to any Asset shall constitute
a Breach of this Section 4.02 to the extent Seller uses commercially reasonable
efforts to cause such Third Party operator to operate such applicable


20

--------------------------------------------------------------------------------




Asset in a manner consistent with this Section 4.02. Seller may seek Buyer’s
approval to perform any action that would otherwise be restricted by this
Section 4.02, and Buyer’s approval of any such action shall not be unreasonably
withheld, conditioned or delayed, and shall be considered granted ten (10) days
(unless a shorter time is reasonably required by the circumstances and such
shorter time is specified in Seller’s notice) after delivery of notice from
Seller to Buyer requesting such consent unless Buyer notifies Seller to the
contrary during such ten (10)-day period. Notwithstanding the foregoing
provisions of this Section 4.02, in the event of an emergency Seller may take
such action as reasonably necessary and shall notify Buyer of such action
reasonably promptly thereafter. Any matter approved (or deemed approved) by
Buyer pursuant to this Section 4.02 that would otherwise constitute a Breach of
one of Seller’s representations and warranties in Article 2 shall be deemed to
be an exclusion from all representations and warranties for which it is
relevant.
4.03    Insurance. Seller shall maintain in force during the period from the
Execution Date until the Closing, all of Seller’s insurance policies pertaining
to the Assets in the amounts and with the minimum coverages currently maintained
by Seller, as set forth on Schedule 4.03.


4.04    Consent and Waivers. Seller shall use commercially reasonable efforts to
obtain, prior to the Closing, written waivers of all Preferential Purchase
Rights and all Consents necessary for the transfer of the Assets to Buyer;
provided that in the event Seller is unable to obtain all such waivers of
Preferential Purchase Rights and Consents after using such commercially
reasonable efforts, such failure to satisfy shall not constitute a Breach of
this Agreement. Seller shall not be required to make any payments to, or
undertake any obligations for the benefit of, the holders of such rights in
order to obtain the Required Consents. Buyer shall use commercially reasonable
efforts to cooperate with Seller in seeking to obtain such Consents.


4.05    Amendment to Schedules. Until the fifth (5th) Business Day before
Closing, Seller shall have the right (but not the obligation) to supplement the
Schedules relating to the representations and warranties set forth in Article 2
with respect to any matters discovered or first occurring subsequent to the
Execution Date. Except to the extent such updates are a direct result of actions
taken with Buyer’s express consent pursuant to Section 4.02, no such supplement
shall be considered for purposes of determining if Buyer’s Closing conditions
have been met under Section 6.01 or for determining any remedies available under
Article 9 or otherwise under this Agreement.


4.06    Successor Operator. While Buyer acknowledges that it desires to succeed
Seller (or its Affiliates) as operator of those Assets or portions thereof that
Seller (or its Affiliates) may presently operate, Buyer acknowledges and agrees
that Seller cannot and does not covenant or warrant that Buyer shall become
successor operator of such Assets because such Assets (or portions thereof) may
be subject to operating or other agreements that control the appointment of a
successor operator. Seller agrees, however, that as to the Assets that Seller or
its Affiliate operates, Seller shall use commercially reasonable efforts to
support Buyer’s efforts to become successor operator thereof such Assets (to the
extent permitted under any applicable operating agreement) effective as of the
Closing (at Buyer’s sole cost and expense) and to designate or appoint, to the
extent legally possible and permitted under any applicable operating agreement,
Buyer as successor operator of such Assets effective as of Closing.




21

--------------------------------------------------------------------------------




4.07    Affiliate Contracts. Seller will terminate or cause its respective
Affiliates to terminate, effective as of the Closing Date, any contracts or
agreements between Seller and its Affiliates insofar and only insofar as such
contracts or agreements relate to or bind the Assets.


ARTICLE 5
OTHER COVENANTS


5.01    Notification and Cure. Between the Execution Date and the Closing Date,
Buyer may promptly notify Seller in writing and Seller may promptly notify Buyer
in writing if Seller or Buyer, as applicable, obtain Knowledge of any Breach, in
any material respect, of the other Party’s representations and warranties or
covenants as of the Execution Date, or of an occurrence after the Execution Date
that would cause or constitute a Breach, in any material respect; provided that
failure to provide such notice shall not limit a Party’s rights or remedies
under this Agreement, including under Section 8.01 and Section 9.02, with
respect to such Breach. If any of Buyer’s or Seller’s representations or
warranties are untrue or shall become untrue in any material respect between the
Execution Date and the Closing Date, or if any of Buyer’s or Seller’s covenants
or agreements to be performed or observed prior to or on the Closing Date shall
not have been so performed or observed in any material respect, and if such
Breach of representation, warranty, covenant or agreement shall (if curable) be
fully cured by the Closing (or, if the Closing does not occur, by the
termination of this Agreement), then such Breach shall be considered not to have
occurred for all purposes of this Agreement.


5.02    Replacement of Insurance, Bonds, Letters of Credit and Guaranties.


(a)
The Parties understand that none of the insurance currently maintained by Seller
or Seller’s Affiliates covering the Assets, nor any of the bonds, letters of
credit or guaranties, if any, posted by Seller or Seller’s Affiliates with
Governmental Bodies or co-owners and relating to the Assets will be transferred
to Buyer. On or before the Closing Date, Buyer shall obtain, and deliver to
Seller evidence of, all necessary replacement bonds, letters of credit and
guaranties, and evidence of such other authorizations, qualifications, and
approvals, in each case, as set forth on Schedule 5.02(a) and necessary for
Buyer to own and, with respect to Assets currently operated by Seller or its
Affiliates, operate such Assets. Promptly following the Closing, Buyer shall
obtain, or cause to be obtained, in the name of Buyer, such insurance covering
the Assets as would be obtained by a reasonably prudent operator in a similar
situation.



(b)
Promptly (but in no event later than thirty (30) days) after Closing, Buyer
shall, at its sole cost and expense, make all filings with Governmental Bodies
necessary to assign and transfer the Assets and title thereto and to comply with
applicable Legal Requirements, and Seller shall reasonably assist Buyer with
such filings. Buyer shall indemnify, defend and hold harmless Seller Group from
and against all Damages arising out of Buyer’s holding of such title or
operatorship of the Assets after the Closing and prior to the securing of any
necessary Consents and approvals of the Contemplated Transactions from
Governmental Bodies.



5.03    Governmental Reviews. Seller and Buyer shall (and shall cause their
respective Affiliates to), in a timely manner, make all other required filings
(if any) with, prepare applications


22

--------------------------------------------------------------------------------




to, and conduct negotiations with Governmental Bodies as required to consummate
the Contemplated Transactions. Each Party shall, to the extent permitted
pursuant to applicable Legal Requirements, cooperate with and use all reasonable
efforts to assist the other with respect to such filings, applications and
negotiations. Buyer shall bear the cost of all filing or application fees
payable to any Governmental Body with respect to the Contemplated Transactions,
regardless of whether Buyer, Seller or any Affiliate of any of them is required
to make the payment.


5.04    Satisfaction of Conditions. Between the Execution Date and the Closing
Date (a) Seller shall use commercially reasonable efforts to cause the
conditions in Article 6 to be satisfied, and (b) Buyer shall use commercially
reasonable efforts to cause the conditions in Article 7 to be satisfied.


5.05    [RESERVED.]


ARTICLE 6
CONDITIONS PRECEDENT TO BUYER’S OBLIGATION TO CLOSE


Buyer’s obligation to purchase the Assets and to take the other actions required
to be taken by Buyer at the Closing is subject to the satisfaction, at or prior
to the Closing, of each of the following conditions (any of which may be waived
by Buyer, in whole or in part):
6.01    Accuracy of Representations. All of Seller’s representations and
warranties in this Agreement must have been true and correct in all respects
(without regard to materiality or other similar qualifiers) as of the Execution
Date, and must be true and correct in all respects (without regard to
materiality or other similar qualifiers) as of the Closing Date as if made on
the Closing Date, other than any such representation and warranty that refers to
a specified date, which need only be true and correct in all respects (without
regard to materiality or other similar qualifiers) on and as of such specified
date, except for those Breaches, if any, of such representations and warranties
that in the aggregate would not have a Material Adverse Effect; provided that,
for purposes of this Section 6.01, any Breach(es) that could reasonably be
expected to (a) cause Buyer to incur any Damages for, (b) decrease the value of
the Assets, or (c) increase Seller’s Assumed Liabilities in each case of (a),
(b) and/or (c), in an aggregate amount equal to or greater than ten percent
(10%) of the Base Purchase Price shall be deemed a “Material Adverse Effect”.


6.02    Seller’s Performance. All of the covenants and obligations that Seller
is required to perform or to comply with pursuant to this Agreement at or prior
to the Closing must have been duly performed and complied with in all material
respects.


6.03    No Proceedings. Since the Execution Date, there must not have been
commenced or Threatened against either Party, or against any of such Party’s
Affiliates, any Proceeding (other than any matter initiated by either Buyer or
its Affiliates) seeking to restrain, enjoin or otherwise prohibit or make
illegal, or seeking to recover material damages on account of, any of the
Contemplated Transactions.


6.04    No Orders. On the Closing Date, there shall be no Order pending or
remaining in force of any Governmental Body having appropriate jurisdiction that
attempts to restrain, enjoin


23

--------------------------------------------------------------------------------




or otherwise prohibit the consummation of the Contemplated Transactions, or that
grants material damages in connection therewith.


6.05    Necessary Consents and Approvals. All Consents and approvals from
Governmental Bodies required for the Contemplated Transactions (other than
Consents and approvals of assignments by Governmental Bodies that are
customarily obtained after Closing) shall have been granted, or the necessary
waiting period shall have expired, or early termination of the waiting period
shall have been granted.


6.06    Closing Deliverables. Seller shall have delivered (or be ready, willing
and able to deliver at the Closing) to Buyer the documents and other items
required to be delivered by Seller under Section 1.04(a).


6.07    Property Matters. The sum of (i) all Title Defect Values asserted by
Buyer in good faith and without taking into account the Aggregate Title Defect
Deductible (less the sum of all Title Benefit Values), plus (ii) the Aggregate
Environmental Defect Values asserted by Buyer in good faith and without taking
into account the Aggregate Environmental Defect Deductible, plus (iii) in the
case of Buyer only, the aggregate downward Base Purchase Price adjustments under
Section 10.02, plus (iv) the aggregate downward Base Purchase Price adjustments
under Section 10.03, shall not exceed fifteen percent (15%) of the unadjusted
Base Purchase Price.


ARTICLE 7
CONDITIONS PRECEDENT TO SELLER’S OBLIGATION TO CLOSE


Seller’s obligation to sell the Assets and to take the other actions required to
be taken by Seller at the Closing is subject to the satisfaction, at or prior to
the Closing, of each of the following conditions (any of which may be waived by
Seller, in whole or in part):
7.01    Accuracy of Representations. All of Buyer’s representations and
warranties in this Agreement must have been true and correct in all material
respects (or, with respect to representations and warranties qualified by
materiality, true and correct in all respects) as of the Execution Date, and
must be true and correct in all material respects (or, with respect to
representations and warranties qualified by materiality, true and correct in all
respects) as of the Closing Date as if made on the Closing Date, other than any
such representation and warranty that refers to a specified date, which need
only be true and correct in all material respects (or, if qualified by
materiality, true and correct in all respects) on and as of such specified date.


7.02    Buyer’s Performance. All of the covenants and obligations that Buyer is
required to perform or to comply with pursuant to this Agreement at or prior to
the Closing must have been duly performed and complied with in all material
respects.


7.03    No Proceedings. Since the Execution Date, there must not have been
commenced or Threatened against either Party or against any of such Party’s
Affiliates, any Proceeding (other than any matter initiated by Seller or an
Affiliate of Seller) seeking to restrain, enjoin or otherwise prohibit or make
illegal, or seeking to recover material damages on account of, any of the
Contemplated Transactions.




24

--------------------------------------------------------------------------------




7.04    No Orders. On the Closing Date, there shall be no Order pending or
remaining in force of any Governmental Body having appropriate jurisdiction that
attempts to restrain, enjoin or otherwise prohibit the consummation of the
Contemplated Transactions, or that grants material damages in connection
therewith.


7.05    Necessary Consents and Approvals. All Consents and approvals from
Governmental Bodies required for the Contemplated Transactions (other than
Consents and approvals of assignments by Governmental Bodies that are
customarily obtained after Closing) shall have been granted, or the necessary
waiting period shall have expired or early termination of the waiting period
shall have been granted.


7.06    Closing Deliverables. Buyer shall have delivered (or be ready, willing
and able to deliver at the Closing) to Seller the documents and other items
required to be delivered by Buyer under Section 1.04(b).


7.07    Qualifications. Buyer shall have obtained all authorizations,
qualifications and approvals required to be obtained prior to Closing under
Section 5.02.


7.08    Property Matters. The sum of (i) all Title Defect Values asserted by
Buyer in good faith and without taking into account the Aggregate Title Defect
Deductible (less the sum of all Title Benefit Values), plus (ii) the Aggregate
Environmental Defect Values asserted by Buyer in good faith and without taking
into account the Aggregate Environmental Defect Deductible, plus (iii) the
aggregate downward Base Purchase Price adjustments under Section 10.03, shall
not exceed fifteen percent (15%) of the unadjusted Base Purchase Price.


ARTICLE 8
TERMINATION


8.01    Termination Events. This Agreement may, by written notice given prior to
or at the Closing, be terminated:


(a)
by mutual written consent of Seller and Buyer;



(b)
by Buyer, if Seller has committed a material Breach of this Agreement and such
Breach causes any of the conditions to Closing set forth in Article 6 not to be
satisfied (or, if prior to Closing, such Breach is of such a magnitude or effect
that it will not be possible for such condition to be satisfied); provided,
however, that in the case of a Breach that is capable of being cured, Seller
shall have a period of ten (10) Business Days following receipt of such notice
to attempt to cure the Breach and the termination under this Section 8.01(b)
shall not become effective unless Seller fails to cure such Breach prior to the
end of such ten (10) Business Day period; provided, further, that if (i)
Seller’s conditions to Closing have been satisfied or waived in full, (ii) Buyer
is not in material Breach of the terms of this Agreement and (iii) all of
Buyer’s conditions to Closing have been satisfied or waived, then the refusal or
willful or negligent delay by Seller to timely close the Contemplated
Transactions shall constitute a material Breach of this Agreement;



(c)
by Seller, if Buyer has committed a material Breach of this Agreement and such
breach causes any of the conditions to Closing set forth in Article 7 not to be
satisfied (or, if prior



25

--------------------------------------------------------------------------------




to Closing, such Breach is of such a magnitude or effect that it will not be
possible for such condition to be satisfied); provided, however, that in the
case of a Breach that is capable of being cured, Buyer shall have a period of
ten (10) Business Days following receipt of such notice to attempt to cure the
Breach and the termination under this Section 8.01(c) shall not become effective
unless Buyer fails to cure such Breach prior to the end of such ten (10)
Business Day period; provided, further, that if (i) Buyer’s conditions to
Closing have been satisfied or waived in full, (ii) Seller is not in material
Breach of the terms of this Agreement and (iii) all of Seller’s conditions to
Closing have been satisfied or waived, then the refusal or willful or negligent
delay by Buyer to timely close the Contemplated Transactions shall constitute a
material Breach of this Agreement;


(d)
by either Seller or Buyer, if the Closing has not occurred on or before December
31, 2019 (the “Outside Date”), or such later date as the Parties may agree upon
in writing; provided that such failure does not result primarily from the
terminating Party’s material Breach of this Agreement; or



(e)
by either Seller or Buyer, if (i) any Legal Requirement has made the
consummation of the Contemplated Transactions illegal or otherwise prohibited,
or (ii) a Governmental Body has issued an Order, or taken any other action
permanently restraining, enjoining, or otherwise prohibiting the consummation of
the Contemplated Transactions, and such order, decree, ruling, or other action
has become final and nonappealable.



8.02    Effect of Termination; Distribution of the Deposit Amount. If this
Agreement is terminated pursuant to Section 8.01, all further obligations of the
Parties under this Agreement shall terminate; provided that (a) such termination
shall not impair nor restrict the rights of either Party against the other with
respect to the Deposit Amount pursuant to Section 8.02(a), (b) except to the
extent either Party has received the Deposit Amount (or, with respect to Buyer,
damages in an amount up to the Deposit Amount) as liquidated damages pursuant to
Section 8.02(a), the termination of this Agreement shall not relieve any Party
from liability for any failure to perform or observe in any material respect any
of its agreements or covenants contained herein which are to be performed or
observed at or prior to Closing, (c) except to the extent either Party has
received the Deposit Amount (or, with respect to Buyer, damages in an amount up
to the Deposit Amount) as liquidated damages pursuant to Section 8.02(a), to the
extent such termination results from the material Breach by a Party of any of
its covenants or agreements hereunder, the other Party shall be entitled to all
remedies available at law or in equity with respect to such Breach and shall be
entitled to recover court costs and reasonable attorneys’ fees in addition to
any other relief to which such Party may be entitled, and (d) the following
provisions shall survive the termination: Sections 5.01, 8.02, 9.03(b), 9.05,
9.06, 9.07, 9.10, 9.11, 9.12, Article 11 (other than Section 11.01), Appendix I
and any such terms as set forth in this Agreement that are necessary to give
context to any of the foregoing surviving Sections.


(a)
Notwithstanding anything to the contrary in Section 8.02:



(i)
If Seller has the right to terminate this Agreement (A) pursuant to
Section 8.01(c) or (B) pursuant to Section 8.01(d), if at such time Seller could
have terminated this Agreement pursuant to Section 8.01(c) (without regard to
any cure periods contemplated therein), then, in any such case, Seller shall
have the right, at its sole



26

--------------------------------------------------------------------------------




discretion to either (1) enforce specific performance by Buyer of this
Agreement, without posting any bond or the necessity of proving the inadequacy
as a remedy of monetary damages, in which event the Deposit Amount will be
applied as called for herein, or (2) if Seller does not seek and successfully
enforce specific performance, terminate this Agreement and receive the Deposit
Amount from the Escrow Agent as liquidated damages (and not as a penalty) free
and clear of any claims by Buyer hereunder. If Seller terminates this Agreement
and receive the Deposit Amount as liquidated damages pursuant to this
Section 8.02(a)(i), then, within two (2) Business Days of such termination,
(x) the Parties shall execute joint written instructions to the Escrow Agent to
release the Deposit Amount to Seller as liquidated damages via wire transfer of
immediately available funds to the account designated therein by Seller, (y) 
all other remedies shall be deemed waived and (z) Seller shall be free to enjoy
immediately all rights of ownership of the Assets and to sell, transfer,
encumber, or otherwise dispose of the Assets to any Person without any
restriction under this Agreement.


(ii)
If Buyer has the right to terminate this Agreement (A) pursuant to
Section 8.01(b) or (B) pursuant to Section 8.01(d), if at such time Buyer could
have terminated this Agreement pursuant to Section 8.01(b) (without regard to
any cure periods contemplated therein), then, in either case, Buyer shall have
the right, at its sole discretion, to either (1) enforce specific performance by
Seller of this Agreement, without posting any bond or the necessity of proving
the inadequacy as a remedy of monetary damages, in which event the Deposit
Amount will be applied as called for herein, or (2) if Buyer does not seek and
successfully enforce specific performance, terminate this Agreement and (in
addition to the Parties executing joint instructions to return the Deposit
Amount to Buyer) seek to recover actual damages from Seller in an amount not to
exceed Buyer’s actual documented, out-of-pocket expenses in connection with this
Agreement, but in no case in an amount exceeding the Deposit Amount. If Buyer
elects to terminate this Agreement pursuant to this Section 8.02(a)(ii) and seek
damages in an amount up to the Deposit Amount, then, within two (2) Business
Days of Buyer’s election, (x) the Parties shall execute joint written
instructions to the Escrow Agent to return the Deposit Amount to Buyer via wire
transfer of immediately available funds to the account designated therein by
Buyer and (y) Seller shall be free to enjoy immediately all rights of ownership
of the Assets and to sell, transfer, encumber, or otherwise dispose of the
Assets to any Person without any restriction under this Agreement.



(b)
The Parties recognize that the actual damages for Buyer’s material Breach of
this Agreement would be difficult or impossible to ascertain with reasonable
certainty and agree that the Deposit Amount would be a reasonable liquidated
damages amount for such material Breach.



(c)
If this Agreement is terminated by either Buyer or Seller pursuant to
Section 8.01 for any reason other than as described in Section 8.02(a), then,
within two (2) Business Days of such termination, the Parties shall execute
joint written instructions to the Escrow Agent to return the Deposit Amount to
Buyer (free and clear of any claims by Seller thereon) via wire transfer of
immediately available funds to the account designated therein by Buyer.





27

--------------------------------------------------------------------------------




8.03    Return of Records Upon Termination. Upon termination of this Agreement,
(a) Buyer shall promptly return to Seller or destroy (at Seller’s option) all
title, engineering, geological and geophysical data, environmental assessments
and reports, maps, documents and other information furnished by Seller to Buyer
in connection with its due diligence investigation of the Assets and (b) an
officer of Buyer shall certify Buyer’s compliance with the preceding clause (a)
to Seller in writing.


ARTICLE 9
INDEMNIFICATION; REMEDIES


9.01    Survival. The survival periods for the various representations,
warranties, covenants and agreements contained herein shall be as follows:
(a) Fundamental Representations shall survive indefinitely, (b) the
representations and warranties in Section 2.04 and the covenants and agreements
in Section 1.07(b) and Section 11.02(b)-(e) shall survive for the applicable
statute of limitations plus sixty (60) days, (c) the special warranty of
Defensible Title set forth in the Instruments of Conveyance shall survive for
forty-eight (48) months after Closing, (d) all other representations and
warranties of Seller shall survive for nine (9) months after Closing, (e) all
other covenants and agreements of Seller shall survive indefinitely unless
expressly stated to survive for a shorter period of time, and (f) all
representations, warranties, covenants and agreements of Buyer shall survive
indefinitely. Representations, warranties, covenants and agreements shall be of
no further force and effect after the date of their expiration; provided that
there shall be no termination of any bona fide claim asserted pursuant to this
Agreement with respect to such a representation, warranty, covenant or agreement
prior to its expiration date. The indemnities in Sections 9.02(a), 9.02(b),
9.03(a) and 9.03(b) shall terminate as of the termination date of each
respective representation, warranty, covenant or agreement that is subject to
indemnification thereunder, except in each case as to matters for which a
specific written claim for indemnity has been delivered to the indemnifying
Person on or before such termination date. The indemnities in Section 9.02(d)
shall continue and survive indefinitely, except in the case of Specified
Liabilities described in clauses (c), (g) and (j) of the definition thereof, in
respect of which the indemnities in Section 9.02(d) shall continue for nine (9)
months following the Closing Date. All other indemnities, and all other
provisions of this Agreement, shall survive the Closing without time limit
except as may otherwise be expressly provided herein.


9.02    Indemnification and Payment of Damages by Seller. Except as otherwise
limited in this Article 9, from and after the Closing, Seller shall defend,
release, indemnify and hold harmless Buyer Group from and against, and shall pay
to the Buyer Group the amount of, any and all Damages, whether or not involving
a Third Party claim or incurred in the investigation or defense of any of the
same or in asserting, preserving or enforcing any of their respective rights
under this Agreement arising from, based upon, related to or associated with:


(a)
any Breach of any representation or warranty made by Seller in this Agreement,
or in any certificate delivered by Seller pursuant to this Agreement;



(b)
any Breach by Seller of any covenant, obligation or agreement of Seller in this
Agreement;



(c)
the use, ownership and operation of the Retained Assets (unless and until such
Retained Assets are conveyed to Buyer in accordance with this Agreement); and







28

--------------------------------------------------------------------------------




(d)
the Specified Liabilities.



Notwithstanding anything to the contrary contained in this Agreement, after the
Closing, the remedies provided in this Article 9 and Article 10, along with the
special warranty of Defensible Title set forth in the Instruments of Conveyance
and the equitable remedies described in Schedule 11.13(c), are Buyer Group’s
exclusive legal remedies against Seller with respect to this Agreement and the
Contemplated Transactions, including breaches of the representations,
warranties, covenants, obligations and agreements of the Parties contained in
this Agreement or the affirmations of such representations, warranties,
covenants, obligations and agreements contained in the certificate delivered by
Seller at Closing pursuant to Section 1.04, and Buyer releases Seller Group from
any and all claims, causes of action, Proceedings or other legal rights and
remedies of Buyer Group, known or unknown, which Buyer might now or subsequently
have, based on, relating to or in any way arising out of this Agreement, the
Contemplated Transactions, the ownership, use or operation of the Assets prior
to the Closing or the condition, quality, status or nature of the Assets prior
to the Closing, including any and all claims related to environmental matters or
liability or violations of environmental laws and including rights to
contribution under the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, breaches of statutory or implied warranties,
nuisance or other tort actions, rights to punitive damages, common law rights of
contribution and rights under insurance maintained by Seller or any of Seller’s
Affiliates; provided, however, that Buyer is entitled to any equitable remedies
available under applicable Legal Requirements in connection with any Breach by
Seller of Article 11.
9.03    Indemnification and Payment of Damages by Buyer. Except as otherwise
limited in this Article 9 and Article 10, from and after the Closing, Buyer
shall assume, be responsible for, pay on a current basis and shall defend,
release, indemnify and hold harmless Seller Group from and against, and shall
pay to Seller Group the amount of any and all Damages, whether or not involving
a Third Party claim or incurred in the investigation or defense of any of the
same or in asserting, preserving or enforcing any of their respective rights
under this Agreement arising from, based upon, related to or associated with:


(a)
any Breach of any representation or warranty made by Buyer in this Agreement or
in any certificate delivered by Buyer pursuant to this Agreement;



(b)
any Breach by Buyer of any covenant, obligation or agreement of Buyer in this
Agreement;



(c)
any Damages arising out of or relating to Buyer’s and its Representatives’
access to the Assets and contracts, books and records and other documents and
data relating thereto prior to the Closing, including Buyer’s title and
environmental inspections pursuant to Sections 4.01, 10.01 and 10.11, including
Damages attributable to personal injury, illness or death, or property damage
arising from such access; and



(d)
the Assumed Liabilities.





29

--------------------------------------------------------------------------------




Notwithstanding anything to the contrary contained in this Agreement, and except
for Seller’s termination and specific performance rights under Article 8 of this
Agreement, the remedies provided in this Article 9 are Seller Group’s exclusive
legal remedies for Buyer’s Breaches, all other legal rights and remedies being
expressly waived by Seller Group; provided that Seller is entitled to any
equitable remedies available under applicable Legal Requirements in connection
with any Breach by Buyer of Article 11. Buyer shall have no obligation to
indemnify any of the Seller Group for any Damages for which Seller is obligated
to indemnify Buyer Group pursuant to Section 9.02(d).
9.04    Indemnity Net of Insurance. The amount of any Damages for which an
indemnified Party is entitled to indemnity under this Article 9 shall be reduced
by the amount of insurance or indemnification proceeds realized by the
indemnified Party or its Affiliates with respect to such Damages (net of any
collection costs, and excluding the proceeds of any insurance policy issued or
underwritten, or indemnity granted, by the indemnified Party or its Affiliates).


9.05    Limitations on Liability.


(a)
Except with respect to the Fundamental Representations and the representations
and warranties included in Section 2.04, if the Closing occurs, Seller shall not
have any liability for any indemnification under Section 9.02(a): (a) for any
Damages with respect to any occurrence, claim, award or judgment that do not
individually exceed One Hundred Thousand Dollars ($100,000) net to Seller’s
interest (the “Individual Claim Threshold”); or (b) unless and until the
aggregate Damages for which claim notices for claims meeting the Individual
Claim Threshold are delivered by Buyer exceed two percent (2%) of the unadjusted
Base Purchase Price, and then only to the extent such Damages exceed two percent
(2%) of the unadjusted Base Purchase Price. Except with respect to the
Fundamental Representations and the representations and warranties included in
Section 2.04, in no event will Seller be liable for Damages indemnified under
Section 9.02(a) to the extent such damages, exceed twenty percent (20%) of the
unadjusted Purchase Price. Notwithstanding anything herein to the contrary, in
no event will Seller’s aggregate liability under this Agreement exceed one
hundred percent (100%) of the unadjusted Purchase Price.



(b)
Notwithstanding anything herein to the contrary, the obligations and rights of
the Parties under Section 9.02 or Section 9.03, and the Damages for which any
Party is obligated to indemnify or entitled to indemnity under Section 9.02 or
Section 9.03 shall be determined and calculated by excluding and without giving
effect to any qualifiers as to materiality or other similar qualifiers set forth
in any representation or warranty (including any bringdown of such
representation or warranty in any certificate delivered pursuant to this
Agreement).



9.06    Procedure for Indemnification — Third Party Claims.


(a)
Promptly after receipt by an indemnified party under Section 9.02 or 9.03 of a
Third Party claim for Damages or notice of the commencement of any Proceeding
against it, such indemnified party shall, if a claim is to be made against an
indemnifying Party under such Section, give notice to the indemnifying Party of
the commencement of such claim or



30

--------------------------------------------------------------------------------




Proceeding, together with a claim for indemnification pursuant to this
Article 9. The failure of any indemnified party to give notice of a Third Party
claim or Proceeding as provided in this Section 9.06 shall not relieve the
indemnifying Party of its obligations under this Article 9, except to the extent
such failure results in insufficient time being available to permit the
indemnifying Party to effectively defend against the Third Party claim or
participate in the Proceeding or otherwise materially prejudices the
indemnifying Party’s ability to defend against the Third Party claim or
participate in the Proceeding.


(b)
If any Proceeding referred to in Section 9.06(a) is brought against an
indemnified party and the indemnified party gives notice to the indemnifying
Party of the commencement of such Proceeding, the indemnifying Party, subject to
its admission in writing that it owes indemnification in respect of the claim,
Damages or Proceeding, shall be entitled to participate in such Proceeding and,
to the extent that it wishes (unless (i) the indemnifying Party is also a party
to such Proceeding and the indemnified party determines in good faith that joint
representation would be inappropriate, or (ii) the indemnifying Party fails to
provide reasonable assurance to the indemnified party of its financial capacity
to defend such Proceeding and provide indemnification with respect to such
Proceeding), to assume the defense of such Proceeding with counsel reasonably
satisfactory to the indemnified party, and, after notice from the indemnifying
Party to the indemnified party of the indemnifying Party’s election to assume
the defense of such Proceeding, the indemnifying Party shall not, as long as it
diligently conducts such defense, be liable to the indemnified party under this
Article 9 for any fees of other counsel or any other expenses with respect to
the defense of such Proceeding, in each case subsequently incurred by the
indemnified party in connection with the defense of such Proceeding. If
reasonably requested by the indemnifying Party, the indemnified Party agrees to
cooperate in contesting any Proceeding which the indemnifying Party elects to
contest (at the expense of the indemnifying Party); provided that the
indemnified Party shall not be required to pursue any cross-claim or
counter-claim. Notwithstanding anything to the contrary in this Agreement, the
indemnifying Party shall not be entitled to assume or continue control of the
defense of any such Proceeding if (A) such Proceeding relates to or arises in
connection with any criminal Proceeding, (B) such Proceeding seeks an injunction
or equitable relief against any indemnified Party, (C), in the case of an
indemnification claim by Buyer pursuant to Section 9.02(a) (other than with
respect to a Fundamental Representation) such Proceeding has or would reasonably
be expected to result in Damages in excess of the amount set forth in
Section 9.05 (i.e., twenty percent (20%) of the unadjusted Purchase Price) or
(D) the indemnifying Party has failed or is failing to defend in good faith such
Proceeding. If the indemnifying Party assumes the defense of a Proceeding, no
compromise or settlement of such Third Party claims or Proceedings may be
effected by the indemnifying Party without the indemnified party’s prior written
consent unless (A) there is no finding or admission of any violation of Legal
Requirements or any violation of the rights of any Person and no effect on any
other Third Party claims that may be made against the indemnified party, (B) the
sole relief provided is monetary damages that are paid in full by the
indemnifying Party and (C) the indemnified party shall have no liability with
respect to any compromise or settlement of such Third Party claims or
Proceedings effected without its consent.



31

--------------------------------------------------------------------------------




9.07    Procedure for Indemnification — Other Claims. A claim for
indemnification for any matter not involving a Third Party claim may be asserted
by notice to the Party from whom indemnification is sought.


9.08    Indemnification of Group Members. The indemnities in favor of Buyer and
Seller provided in Section 9.08 and Section 9.03, respectively, shall be for the
benefit of and extend to such Party’s present and former Group members. Any
claim for indemnity under this Article 9 by any Group member other than Buyer or
Seller must be brought and administered by the relevant Party to this Agreement.
No indemnified party other than Buyer and Seller shall have any rights against
either Seller or Buyer under the terms of this Article 9 except as may be
exercised on its behalf by Buyer or Seller, as applicable, pursuant to this
Section 9.08. Each of Seller and Buyer may elect to exercise or not exercise
indemnification rights under this Section on behalf of the other indemnified
party affiliated with it in its sole discretion and shall have no liability to
any such other indemnified party for any action or inaction under this Section.


9.09    Extent of Representations and Warranties.


(a)
Notwithstanding anything to the contrary contained in this Agreement, except as
and to the extent expressly set forth in this Agreement or in the Instruments of
Conveyance, Seller makes no representations or warranties whatsoever, and except
in the case of Fraud, disclaims all liability and responsibility for any
representation, warranty, statement or information made or communicated (orally
or in writing) to Buyer (including any opinion, information or advice that may
have been provided to Buyer or its affiliates or representatives by any
Affiliates or Representatives of Seller or by any investment bank or investment
banking firm, any petroleum engineer or engineering firm, Seller’s counsel or
any other agent, consultant or Representative of Seller). Without limiting the
generality of the foregoing, except as and to the extent expressly set forth in
this Agreement or in the Instruments of Conveyance, and except in the case of
Fraud, Seller expressly disclaims and negates any representation or warranty,
express, implied, at common law, by statute or otherwise, relating to (a) the
title to any of the Assets, (b) the condition of the Assets (including any
implied or express warranty of merchantability, fitness for a particular purpose
or conformity to models or samples of materials), it being distinctly understood
that the Assets are being sold “As Is,” “Where Is,” and “With All Faults As To
All Matters,” (c) any infringement by Seller of any patent or proprietary right
of any Third Party, (d) any information, data or other materials (written or
oral) furnished to Buyer by or on behalf of Seller (including the existence or
extent of Hydrocarbons or the mineral reserves, the recoverability of such
reserves, any product pricing assumptions and the ability to sell Hydrocarbon
production after the Closing), (e) the environmental condition and other
condition of the Assets and any potential liability arising from or related to
the Assets and (f) the presence or absence of asbestos, norm, or other wastes or
hazardous materials in or on the assets



32

--------------------------------------------------------------------------------




in quantities typical for oilfield operations in the area where the assets are
located.


(b)
Buyer acknowledges and affirms that it has made or intends to make and prior to
Closing will make its own independent investigation, analysis and evaluation of
the Contemplated Transactions and the Assets (including Buyer’s own estimate and
appraisal of the extent and value of Seller’s Hydrocarbon reserves attributable
to the Assets and an independent assessment and appraisal of the environmental
risks associated with the acquisition of the Assets). Buyer acknowledges that in
entering into this Agreement, it has relied or will rely on the aforementioned
investigation and the express representations and warranties of Seller contained
in this Agreement and the Seller Closing Documents. Except in the case of Fraud,
Buyer hereby irrevocably covenants to refrain from, directly or indirectly,
asserting any claim, or commencing, instituting or causing to be commenced, any
Proceeding of any kind against Seller or its Affiliates alleging facts contrary
to the foregoing acknowledgment and affirmation.



9.10    Compliance With Express Negligence Test. The Parties agree that any
indemnity, defense and/or release obligation arising under this Agreement shall
apply without regard to the negligence, strict liability or other fault of the
indemnified party, whether active, passive, joint, concurrent, comparative,
contributory or sole, or any pre-existing condition, any breach of contract or
breach of warranty, or violation of any Legal Requirement, except to the extent
such damages were occasioned by the gross negligence or willful misconduct of
the indemnified party or any Group member thereof, it being the Parties’
intention that Damages to the extent arising from the gross negligence or
willful misconduct of the indemnified party or any Group member thereof not be
covered by the release, defense or indemnity obligations in this Agreement. The
foregoing is a specifically bargained for allocation of risk among the Parties,
which the Parties agree and acknowledge satisfies the express negligence rule
and conspicuousness requirement under Texas law.


9.11    Limitations of Liability. Notwithstanding anything to the contrary
contained in this Agreement, in no event shall Seller or Buyer ever be liable
for, and each Party releases the other from, any consequential, special,
indirect, exemplary or punitive damages or claims relating to or arising out of
the Contemplated Transactions or this Agreement; provided, however, that any
consequential, special, indirect, exemplary or punitive damages recovered by a
Third Party (including a Governmental Body, but excluding any Affiliate of any
Group member) against a Person entitled to indemnity pursuant to this Article 9
shall be included in the Damages recoverable under such indemnity.
Notwithstanding the foregoing, lost profits shall not be excluded by this
provision as to recovery hereunder to the extent constituting direct Damages.


9.12    No Duplication. Any liability for indemnification hereunder shall be
determined without duplication of recovery by reason of the state of facts
giving rise to such liability constituting a Breach of more than one
representation, warranty, covenant, obligation or agreement herein. Neither
Buyer nor Seller shall be liable for indemnification with respect to any Damages
based on any sets of facts to the extent the Base Purchase Price is being or has
been adjusted pursuant to Section 1.05 by reason of the same set of facts.


33

--------------------------------------------------------------------------------




9.13    Disclaimer of Application of Anti-Indemnity Statutes. Seller and Buyer
acknowledge and agree that the provisions of any anti-indemnity statute relating
to oilfield services and associated activities shall not be applicable to this
Agreement and/or the Contemplated Transactions.


9.14    Waiver of Right to Rescission. Except in the case of Fraud, Seller and
Buyer acknowledge that, following the Closing, the payment of money, as limited
by the terms of this Agreement, shall be adequate compensation for Breach of any
representation, warranty, covenant or agreement contained herein or for any
other claim arising in connection with or with respect to the Contemplated
Transactions. As the payment of money shall be adequate compensation, following
Closing, Seller and Buyer waive any right to rescind this Agreement or any of
the Contemplated Transactions, except in the case of Fraud.


9.15    Disclaimer of Reliance on Seller’s Methodologies. For the avoidance of
doubt, Buyer acknowledges and agrees that Buyer cannot rely on or form any
conclusions from Seller’s methodologies for the determination and reporting of
any Asset Taxes that were utilized for any Tax period (or portion thereof)
beginning prior to the Effective Time for purposes of calculating and reporting
Asset Taxes attributable to any Tax period (or portion thereof) beginning after
the Effective Time, it being understood that Buyer must make its own
determination as to the proper methodologies that can or should be used for any
such later Tax Return.


9.16    Escrow Claims.


(a)
Subject to the applicable limitations set forth in this Article 9, any amounts
due by Seller to Buyer under this Article 9 shall be first satisfied from the
Indemnity Escrow Amount, and thereafter, to the extent that Buyer is determined
to be owed by Seller amounts in excess of the Indemnity Escrow Amount, Buyer may
seek payment for such amount from Seller.



(b)
If Seller does not dispute any claim made by Buyer against Seller in accordance
with this Article 9, Seller and Buyer shall execute and deliver a joint written
instruction to the Escrow Agent in accordance with the Escrow Agreement to
disburse to Buyer the amount of the undisputed claim from the Indemnity Escrow
Amount. If Seller does dispute any claim made by Buyer against Seller in
accordance with this Article 9, then upon final determination of indemnification
(or a settlement between the Parties) with respect to such claim, Seller and
Buyer shall provide written instructions to the Escrow Agent to disburse to
Buyer the amount determined by such final determination or settlement to be due
and which amount is then remaining in the Indemnity Escrow Amount.



(c)
Notwithstanding anything in this Agreement to the contrary, on the first
Business Day following expiration of the Indemnity Escrow Period, Buyer and
Seller shall jointly execute and deliver a joint written instruction to the
Escrow Agent in accordance with the Escrow Agreement to Seller the
then-remaining balance of the Indemnity Escrow Amount (and all earnings thereon)
in excess of the aggregate amount of all unresolved or unsatisfied claims for
indemnification that Buyer has made in good faith against Seller on or before
such date pursuant to this Article 9 (if any) (and all earnings thereon) in
excess of the aggregate amount of all unresolved or unsatisfied claims for
indemnification that Buyer has made in



34

--------------------------------------------------------------------------------




good faith against Seller on or before such date pursuant to this Article 9 (if
any). From and after such date, the aggregate amount of all unresolved or
unsatisfied claims for indemnification that Buyer has made in good faith against
Seller on or before such date pursuant to this Article 9 (if any) will continue
to be held by the Escrow Agent pursuant to the terms of the Escrow Agreement
until such claims have been resolved by the Parties in writing or in a court of
competent jurisdiction and the Escrow Agreement shall be deemed to be extended
accordingly; provided, however, that if, following final resolution (and
payment, if applicable, to the indemnified Person pursuant to a joint
instruction or a final court order, as applicable) of all outstanding claims
against the Indemnity Escrow Amount received prior to the expiration of the
Indemnity Escrow Period, any portion of such Indemnity Escrow Amount balance
remains, then within two (2) Business Days, Seller and Buyer shall execute and
deliver a joint written instruction to the Escrow Agent in accordance with the
Escrow Agreement to disburse to Seller any such balance.


ARTICLE 10
TITLE MATTERS AND ENVIRONMENTAL MATTERS; PREFERENTIAL PURCHASE RIGHTS; CONSENTS


10.01    Title Examination and Access. Buyer may make or cause to be made at its
expense such examination as it may desire of Seller’s title to the Assets. For
such purposes, until the Closing, Seller shall give to Buyer and its
Representatives access during Seller’s regular hours of business to originals or
copies (including electronic copies if available) of all of the Records, files,
records, contracts, correspondence, maps, data, reports, plats, abstracts of
title, lease files, well files, unit files, division order files, production
marketing files, title opinions, title files, title records, ownership maps,
surveys and any other information, data, records and files that Seller or its
Affiliates have relating in any way to the title to the Assets, the past or
present operation thereof, and the marketing of production therefrom, in
accordance with, and subject to the limitations in, Section 4.01.


10.02    Preferential Purchase Rights. Seller shall, as promptly as practical
but in no event later than ten (10) Business Days after the Execution Date,
provide all notices necessary to comply with or obtain the waiver of all
Preferential Purchase Rights which are applicable to the Contemplated
Transactions prior to the Closing Date and in accordance with Section 4.04. To
the extent any such Preferential Purchase Rights are exercised by any holders
thereof, then the Asset(s) subject to such Preferential Purchase Rights shall
not be sold to Buyer and shall be excluded from the Assets and sale under this
Agreement and shall be considered Retained Assets unless and until conveyed to
Buyer in accordance with this Agreement. The Base Purchase Price shall be
adjusted downward by the Allocated Value of the Asset(s) so retained. On the
Closing Date, if the time period for exercising any Preferential Purchase Right
has not expired, but no notice of waiver (nor of the exercise of such
Preferential Purchase Right) has been received from the holder thereof, then the
Asset(s) subject to such Preferential Purchase Right shall be included in the
Closing, with no adjustment to the Base Purchase Price. After the Closing, if
the holder of such Preferential Purchase Right exercises the Preferential
Purchase Right, then Buyer shall convey the affected Asset(s) to such party, and
shall receive the consideration for such affected Asset(s) directly from such
party. If any holder of a Preferential Purchase Right initially elects to
exercise that Preferential Purchase Right, but after the Closing Date, refuses
to consummate the purchase of the affected Asset(s), then, subject to the
Parties’ respective rights and remedies as to the obligation


35

--------------------------------------------------------------------------------




to consummate the Contemplated Transactions, Buyer shall purchase such Asset(s)
for the Allocated Value thereof (subject to the adjustments pursuant to
Section 1.05), and the closing of such transaction shall take place on a date
designated by Seller not more than one hundred eighty (180) days after the
Closing Date. If such holder’s refusal to consummate the purchase of the
affected Asset(s) occurs prior to the Closing Date, then, subject to the
Parties’ respective rights and remedies as to the obligation to consummate the
Contemplated Transactions, Buyer shall purchase the affected Asset(s) at the
Closing in accordance with the terms of this Agreement.


10.03    Consents. Seller shall as promptly as practical, but in no event later
than ten (10) Business Days after the Execution Date, provide all notices and
otherwise initiate all procedures required to comply with or obtain all Consents
required for the transfer of the Assets in accordance with Section 4.04.


(a)
If Seller fails to obtain any Consent necessary for the transfer of any Asset to
Buyer, Seller’s failure shall be handled as follows:



(i)
If the Consent is not a Required Consent and has not been denied in writing,
then the affected Assets shall nevertheless be conveyed at the Closing. Any
Damages that arise due to the failure to obtain such Consent shall be borne by
Buyer, and Buyer shall defend, release, indemnify and hold harmless Seller Group
from and against the same.



(ii)
If the Consent is a Required Consent or other Consent that has been denied in
writing, then the Base Purchase Price shall be adjusted downward by the
Allocated Value of the affected Assets burdened by such Required Consents
(including, with respect to any Required Consent burdening a Lease or Applicable
Contract, all Leases and Wells affected by the Applicable Contract or Lease for
which Consent is refused), and such affected Assets shall be treated as Retained
Assets unless and until conveyed to Buyer in accordance with this Agreement.



(b)
Notwithstanding the provisions of Section 10.03(a), if Seller obtains a Required
Consent described in Section 10.03(a)(ii) within one hundred eighty (180) days
after the Closing, then Seller shall promptly deliver conveyances of the
affected Asset(s) to Buyer and Buyer shall pay to Seller an amount equal to the
Allocated Value of the affected Asset(s) in accordance with wire transfer
instructions provided by Seller (subject to the adjustments set forth in
Section 1.05).



10.04    Title Defects. Buyer may notify Seller of Title Defects (“Title Defect
Notice(s)”) promptly after the discovery thereof, but in no event later than
5:00 p.m. Central Time on December 9, 2019 (the “Defect Notice Date”). To be
effective, each Title Defect Notice shall be in writing and include (a) a
description of the alleged Title Defect and Lease, Well or Mineral Interest
affected by such alleged Title Defect (each, a “Title Defect Property”), (b) the
Allocated Value of each Title Defect Property, (c) supporting documents
reasonably necessary for Seller to verify the existence of the alleged Title
Defect, (d) Buyer’s preferred manner of curing such Title Defect, and (e) the
amount by which Buyer reasonably believes the Allocated Value of each Title
Defect Property is reduced by such alleged Title Defect and the computations
upon which Buyer’s belief is based (the “Title Defect Value”). To give Seller an
opportunity to commence reviewing


36

--------------------------------------------------------------------------------




and curing Title Defects, Buyer agrees to use reasonable efforts to give Seller,
on a weekly basis prior to the Defect Notice Date, written notice of all alleged
Title Defects (as well as any claims that would be claims under the special
warranty of Defensible Title set forth in the Instruments of Conveyance)
discovered by Buyer during the preceding week, which notice may be preliminary
in nature and supplemented prior to the Defect Notice Date; provided that the
failure to provide any such preliminary notice shall not affect Buyer’s right to
assert Title Defects at any time prior to the Defect Notice Date.
Notwithstanding anything herein to the contrary, subject to Buyer’s rights under
the Instruments of Conveyance, Buyer forever waives, and Seller shall have no
liability for, Title Defects not asserted by a Title Defect Notice meeting
substantially all of the requirements set forth in the preceding sentence no
later than 5:00 p.m. Central Time on the Defect Notice Date.


10.05    Title Defect Value. The Title Defect Value shall be determined pursuant
to the following guidelines, where applicable:


(a)
if the Parties agree on the Title Defect Value, then that amount shall be the
Title Defect Value;



(b)
if the Title Defect is an Encumbrance that is undisputed and liquidated in
amount, then the Title Defect Value shall be the amount necessary to be paid to
remove the Title Defect from the Title Defect Property;



(c)
if a Title Defect is based on a Lease that is (i) in its primary term, (ii) not
held by production and (iii) has a primary term expiration date that is (A) more
than fifteen (15) days earlier than the primary term expiration date set forth
on Exhibit A with respect to such Lease and (B) twelve (12) months or less after
the Target Closing Date, then the Title Defect Value shall be equal to (A) the
Allocated Value of such Lease, multiplied by (B) a fraction, (1) the numerator
of which is equal to the difference between (x) the number of days between the
Execution Date and the expiration date set forth on Exhibit A and (y) the number
of days between the Execution Date and the actual expiration date, and (2) the
denominator of which is the number of days between the Execution Date and the
expiration date set forth on Exhibit A;



(d)
if the Title Defect represents a discrepancy where (i) Seller’s actual Net Acres
for such Lease as to the Target Depths is less than (ii) the Net Acres set forth
on Exhibit A for such Lease, then the Title Defect Value shall be the product of
the Net Acre deficiency, multiplied by the per-Net Acre Allocated Value of such
Lease;



(e)
if the Title Defect represents a discrepancy between (i) Seller’s Net Revenue
Interest as to the Target Depths for any Lease or the currently producing
formation for any Well and (ii) the Net Revenue Interest set forth in Exhibit A
(for any such Lease) or Exhibit B (for any such Well) and, in the case of any
Well, Seller’s Working Interest therein is decreased in the same or greater
proportion, as applicable, then the Title Defect Value shall be the product of
the Allocated Value of such Title Defect Property, multiplied by a fraction, the
numerator of which is the Net Revenue Interest decrease and the denominator of
which is the Net Revenue Interest set forth for in Exhibit A (for any such
Lease) or Exhibit B (for any such Well), as applicable;





37

--------------------------------------------------------------------------------




(f)
if the Title Defect with respect to a Well represents an increase of (i)
Seller’s Working Interest for such Well over (ii) the Working Interest set forth
for such Well in Exhibit B (except increases to the extent that such increases
are accompanied by a proportionate increase in Seller’s Net Revenue Interest for
such Well), then the Title Defect Value shall be the product of the Allocated
Value of such Well, multiplied by a fraction, the numerator of which is the
Working Interest increase and the denominator of which is the Working Interest
set forth for such Well in Exhibit B;



(g)
if the Title Defect represents a discrepancy between (i) Seller’s Net Royalty
Acres for a Mineral Interest as to the Target Depths and (ii) the Net Royalty
Acres set forth on Exhibit A-1 for such Mineral Interest, then the Title Defect
Value shall be the product of the Allocated Value of such Mineral Interest,
multiplied by a fraction, the numerator of which is the Net Royalty Acre
deficiency and the denominator of which is the number of Net Royalty Acres set
forth for such Mineral Interest in Exhibit A-1; and



(h)
if the Title Defect represents an obligation or Encumbrance upon or other defect
in title to the Title Defect Property of a type not described above, then the
Title Defect Value shall be determined by taking into account the Allocated
Value of the Title Defect Property, the portion of the Title Defect Property
affected by the Title Defect, the legal effect of the Title Defect, the
potential economic effect of the Title Defect over the life of the Title Defect
Property, the values placed upon the Title Defect by Buyer and Seller and such
other reasonable factors as are necessary to make a proper evaluation.



In no event, however, shall the total of the Title Defect Values related to a
particular Asset exceed the Allocated Value of such Asset. The Title Defect
Value with respect to a Title Defect shall be determined without any duplication
of any costs or losses included in any other Title Defect Value hereunder, or
for which Buyer otherwise receives credit in the calculation of the Base
Purchase Price.
10.06    Seller’s Cure or Contest of Title Defects. Seller may contest any
asserted Title Defect or Buyer’s good faith estimate of the Title Defect Value
as described in Section 10.06(b) and may seek to cure any asserted Title Defect
as described in Section 10.06(a).


(a)
Seller shall have the right to cure any Title Defect on or before ninety (90)
days after the Defect Notice Date or, if later, after the date of resolution of
such Title Defect or the Title Defect Value by an Expert pursuant to
Section 10.16 (the “Title Defect Cure Period”) by giving written notice to Buyer
of its election to cure prior to the Closing Date or, if later, after the
applicable Expert Decision date; provided, however, that if after pursuit of
other remedies reasonably available to Seller to cure any such Title Defect,
Seller reasonably believe that such Title Defect can be cured through a quiet
title or similar Proceeding, then the Title Defect Cure Period with respect to
such Title Defect shall be extended until such quiet title or similar Proceeding
is finally resolved, so long as Seller initiates the quiet title or similar
Proceeding on or before the end of the initial ninety (90)-day Title Defect Cure
Period and diligently and continually pursues such Proceeding; provided,
further, that the Title Defect Cure Period with respect to any such Title Defect
shall not be extended beyond and shall be deemed terminated effective as of the
end of the Indemnity Escrow Period. During the period of time from Closing to
the expiration of the Title Defect Cure Period



38

--------------------------------------------------------------------------------




(or any extended period contemplated by this Section 10.06(a)), Buyer agrees to
reasonably cooperate with Seller, including by giving Seller reasonable access
during normal business hours to all relevant Records in Buyer’s or its
Affiliates’ possession or control, to the extent necessary or convenient to
facilitate Seller’s attempt to cure any such Title Defects. An election by
Seller to attempt to cure a Title Defect shall be without prejudice to the
rights of Seller under Section 10.06(b) or Section 10.16 and shall not
constitute an admission against interest or a waiver of Seller’s right to
dispute the existence, nature or value of, or cost to cure, the alleged Title
Defect. If Seller elects to cure and:


(i)
actually cures the Title Defect (“Cure”), prior to the Closing, then the Asset
affected by such Title Defect shall be conveyed to Buyer at the Closing, and no
Base Purchase Price adjustment will be made for such Title Defect; or



(ii)
does not Cure the Title Defect prior to the Closing, then Seller shall:



(A)
if Seller elects to cure the Title Defect, convey the affected Asset to Buyer
and Buyer shall pay the Title Defect Value attributable to the affected Asset to
the Escrow Agent at the Closing; provided, however, that if Seller is unable to
Cure the Title Defect by the end of the Title Defect Cure Period, then
(i) Seller shall include a downward adjustment in the Final Settlement Statement
equal to the Title Defect Value for such Asset and (ii) the Parties shall issue
joint written instructions to the Escrow Agent to release such Title Defect
Value to Buyer; or



(B)
if and only if Buyer agrees to this remedy in its sole discretion, indemnify
Buyer against all Damages (up to the Allocated Value of the applicable Title
Defect Property) resulting from such Title Defect with respect to such Title
Defect Property pursuant to an indemnity agreement prepared by Seller in a form
and substance reasonably acceptable to Buyer.



(b)
If Seller does not elect to cure the Title Defect, subject to Seller’s
continuing right to dispute the Title Defect, Seller shall convey the affected
Asset to Buyer at the Closing and the Base Purchase Price shall be adjusted
downward by the applicable Title Defect Value for such Asset.



(c)
Seller and Buyer shall attempt to agree on the existence and Title Defect Value
for all Title Defects. Representatives of the Parties, knowledgeable in title
matters, shall meet during the Title Defect Cure Period for this purpose.
However, either Party may at any time prior to the final resolution of the
applicable Title Defect hereunder submit any disputed Title Defect or the Title
Defect Value to arbitration in accordance with the procedures set forth in
Section 10.16. If a contested Title Defect cannot be resolved prior to Closing,
except as otherwise provided herein, (i) the Asset affected by such Title Defect
shall nevertheless be conveyed to Buyer at the Closing; (ii) subject to the
Aggregate Title Defect Deductible, the Base Purchase Price shall be adjusted
downward in an amount equal to the Title Defect Value set forth in the Title
Defect Notice for such contested Title Defect for such Asset (the “Disputed
Title Amount”), which Disputed Title Amount (after taking into account the
Aggregate Title Defect Deductible) shall be deposited into the Escrow Account at



39

--------------------------------------------------------------------------------




Closing pending final resolution of such Title Defect and (iii) within two (2)
Business Days following final resolution of such Title Defect in accordance with
Section 10.16, Seller and Buyer shall execute and deliver a joint written
instruction to the Escrow Agent to release the Disputed Title Amount to Seller
or Buyer, as applicable.


10.07    Limitations on Adjustments for Title Defects. Notwithstanding the
provisions of Sections 10.04, 10.05 and 10.06, other than with respect to the
special warranty of Defensible Title to be provided in the Instruments of
Conveyance, Seller shall be obligated to adjust the Base Purchase Price to
account for uncured Title Defects only to the extent that the aggregate Title
Defect Values of all individual uncured Title Defects (after taking into account
any offsetting Title Benefit Values) (the “Aggregate Title Defect Value”),
exceeds the Aggregate Title Defect Deductible. In addition, if the Title Defect
Value for any single Title Defect Property is less than the De Minimis Title
Defect Cost (and the aggregate of all Title Defect Values for all Title Defects
affecting that Property only, or affecting multiple Properties based upon a
single matter creating such Title Defect is less than the De Minimis Title
Defect Cost), such value shall not be considered in calculating the Aggregate
Title Defect Value. Notwithstanding the preceding provisions of this
Section 10.07, (a) the De Minimis Title Defect Cost and the Aggregate Title
Defect Deductible shall not apply to any recovery for a breach of the special
warranty of Defensible Title set forth in the Instruments of Conveyance, or to
any Title Defect submitted pursuant to Section 10.04 that would have been a
breach of Seller’s special warranty of Defensible Title set forth in the
Instruments of Conveyance if discovered after the Closing Date and (b) the De
Minimis Title Defect Cost shall not apply to Title Defects arising under clause
(a) of the definition of “Defensible Title”.


10.08    Title Benefits.


(a)
If Seller discovers any right, circumstance or condition that operates (i) to
increase the Net Acres of Seller for any Lease as to the Target Depths to an
amount greater than the Net Acres for such Lease in Exhibit A, (ii) increase the
Net Revenue Interest of Seller for any Lease (as to the Target Depths) or any
Well (as to the currently producing formation) above that shown in Exhibit A for
any such Lease or Exhibit B for any such Well, to the extent the same does not
cause a greater than proportionate increase in Seller’s Working Interest therein
above that shown in Exhibit B for any such Well, (iii) to decrease the Working
Interest of Seller in any Well as to the currently producing formation below
that shown in Exhibit B for such Well, to the extent the same causes a decrease
in Seller’s Working Interest for such Well that is proportionately greater than
the decrease in Seller’s Net Revenue Interest therein below that shown in
Exhibit B or (iv) increase the number of Net Royalty Acres for any Mineral
Interest as to the Target Depths to an amount greater than the Net Royalty Acres
set forth for such Mineral Interest in Exhibit A-1 (each, a “Title Benefit”),
then Seller shall, from time to time and without limitation, have the right, but
not the obligation, to give Buyer written notice of any such Title Benefits (a
“Title Benefit Notice”), as soon as practicable but not later than 5:00 p.m.
Central Time on the Defect Notice Date, stating with reasonable specificity the
Assets affected, the particular Title Benefit claimed and Seller’s good faith
estimate of the amount the additional interest increases the value of the
affected Assets over and above that Asset’s Allocated Value (the “Title Benefit
Value”). Buyer shall also promptly furnish Seller with written notice of any
Title Benefit (including a description of such Title Benefit and the Assets
affected thereby



40

--------------------------------------------------------------------------------




with reasonable specificity (the “Title Benefit Properties”)) which is
discovered by any of Buyer’s or any of its Affiliates’ Representatives,
employees, title attorneys, landmen or other title examiners. The Title Benefit
Value of any Title Benefit shall be determined by the following methodology,
terms and conditions (without duplication): (A) if the Parties agree on the
Title Benefit Value, then that amount shall be the Title Benefit Value; (B) if
the Title Benefit represents an increase in Seller’s Net Acres as to the Target
Depths for a Lease, then the Title Benefit Value shall be the product of the Net
Acre increase with respect to such Lease, multiplied by the per-Net Acre
Allocated Value for such Lease; (C) if the Title Benefit represents a
discrepancy between (1) Seller’s Net Revenue Interest for any Lease or Well as
to the Target Depths (for a Lease) or the currently producing formation (for a
Well) and (2) the Net Revenue Interest set forth for in Exhibit A (for any such
Lease) or Exhibit B (for any such Well), as applicable, then the Title Benefit
Value shall be the product of the Allocated Value of such Title Benefit
Property, multiplied by a fraction, the numerator of which is the Net Revenue
Interest increase and the denominator of which is the Net Revenue Interest set
forth for such Title Benefit Property in Exhibit A (for any such Lease) or
Exhibit B (for any such Well), as applicable; (D) if the Title Benefit
represents an increase in Seller’s Net Royalty Acres for as to the Target Depths
for a Mineral Interest, then the Title Benefit Value shall be the product of the
Allocated Value of such Mineral Interest, multiplied by a fraction, the
numerator of which is Net Royalty Acre increase and the denominator of which is
the amount of Net Royalty Acres set forth for such Mineral Interest in
Exhibit A-1; and (E) if the Title Benefit is of a type not described above, then
the Title Benefit Value shall be determined by taking into account the Allocated
Value of the Title Benefit Property, the portion of such Title Benefit Property
affected by such Title Benefit, the legal effect of the Title Benefit, the
potential economic effect of the Title Benefit over the life of such Title
Benefit Property, the values placed upon the Title Benefit by Buyer and Seller
and such other reasonable factors as are necessary to make a proper evaluation.


(b)
Notwithstanding the provisions of Sections 10.08(a) and 10.08(b), Buyer shall be
obligated to adjust the Base Purchase Price to account for Title Benefits only
as an offset to the aggregate value of any downward adjustment to the Base
Purchase Price for Title Defects calculated pursuant to the terms of this
Article 10.



(c)
Seller and Buyer shall attempt to agree on the existence and Title Benefit Value
for all Title Benefits on or before the end of the Title Defect Cure Period. If
Buyer agrees with the existence of the Title Benefit and Seller’s good faith
estimate of the Title Benefit Value, then, subject to the other terms of this
Agreement, the applicable Title Benefit Value shall be used only to offset the
Aggregate Title Defect Value and will not result in any upward adjustment to the
Base Purchase Price. If the Parties cannot reach agreement by the end of the
Title Defect Cure Period, the Title Benefit or the Title Benefit Value in
dispute shall be submitted to arbitration in accordance with the procedures set
forth in Section 10.16. If a contested Title Benefit cannot be resolved prior to
the Closing, Seller shall convey the affected Asset to Buyer and Buyer shall pay
for the Asset at the Closing in accordance with this Agreement as though there
were no Title Benefits; provided, however, if the Title Benefit contest results
in a determination that a Title Benefit exists, then, subject to the other terms
of this Agreement, the applicable Title Benefit Value as determined in such



41

--------------------------------------------------------------------------------




contest shall be used only to offset the Aggregate Title Defect Value and will
not result in any upward adjustment to the Base Purchase Price.


10.09    Exclusive Remedies. Except for the special warranty of Defensible Title
in the Instruments of Conveyance, the representations and warranties set forth
in Section 2.15(a), and without limiting Buyer’s remedies for Title Defects set
forth in this Article 10, Seller makes no warranty or representation, express,
implied, statutory or otherwise with respect to Seller’s title to any of the
Assets. Buyer hereby acknowledges and agrees that Buyer’s sole remedy for any
defect of title, including any Title Defect, with respect to any of the
Properties (a) before Closing, shall be as set forth in this Article 10 and the
condition to Closing set forth in Section 6.07 (if applicable) and (b) after
Closing, shall be pursuant to the special warranty of Defensible Title in the
Instruments of Conveyance. Buyer shall not be entitled to protection under
Seller’s special warranty of Defensible Title in the Instruments of Conveyance
against any Title Defect reported by Buyer under Section 10.04.


10.10    Buyer’s Environmental Assessment. Beginning on the Execution Date and
ending at 5:00 p.m. Central Time on the Defect Notice Date, Buyer shall have the
right, at its sole cost, risk, liability and expense, to conduct a Phase I
Environmental Site Assessment of the Assets. During Seller’s regular hours of
business and after providing Seller with written notice of any such activities
no less than two (2) Business Days in advance (which written notice shall
include the written permission of any applicable Third Party operator or other
Third Party whose permission is legally required, which Seller shall reasonably
cooperate with Buyer in securing), Buyer and its Representatives shall be
permitted to enter upon the Assets, inspect the same, review all of Seller’s
files and records (other than those for which Seller claims an attorney-client
privilege) relating to the Assets, and generally conduct visual, non-invasive
tests, examinations and investigations. No operation of equipment or sampling or
other invasive inspections of the Assets may be conducted prior to Closing
without Seller’s prior written consent, which may be withheld in Seller’s sole
discretion. Buyer’s access shall be in accordance with, and subject to the
limitations in Section 4.01.


10.11    Environmental Defect Notice. Buyer may notify Seller in writing of any
Environmental Defect (an “Environmental Defect Notice”) promptly after the
discovery thereof, but in no event later than 5:00 p.m. Central Time on the
Defect Notice Date. To give Seller an opportunity to commence reviewing and
curing alleged Environmental Defects asserted by Buyer, Buyer shall use
reasonable efforts to give Seller, on or before the end of each calendar week
prior to the Defect Notice Date, written notice of all alleged Environmental
Defects discovered by Buyer during such calendar week, which notice may be
preliminary in nature and supplemented prior to the Defect Notice Date;
provided, that the failure to provide any such preliminary notice shall not
affect Buyer’s right to assert Environmental Defects at any time prior to the
Defect Notice Date. To be effective, an Environmental Defect Notice shall
include: (i) the Properties affected; (ii) a reasonable detailed description of
the alleged Environmental Defect and the basis for such assertion under the
terms of this Agreement; (iii) Buyer’s good faith estimate of the Environmental
Defect Value with respect to such Environmental Defect and (iv) appropriate
documentation reasonably necessary for Seller to substantiate Buyer’s claim and
calculation of the Environmental Defect Value. Notwithstanding anything herein
to the contrary, Buyer forever waives Environmental Defects not asserted by an
Environmental Defect Notice meeting substantially all


42

--------------------------------------------------------------------------------




of the requirements set forth in the preceding sentence no later than 5:00 p.m.
Central Time on the Defect Notice Date.


10.12    Seller’s Exclusion, Cure or Contest of Environmental Defects. Seller,
in its sole discretion, and without limiting Seller’s right to contest the
existence or extent of any asserted Environmental Defect or Buyer’s good faith
estimate of the Environmental Defect Value thereof, (x) may elect to (1) exclude
at Closing any Lease(s) or Well(s) (including, with respect to any such excluded
Well(s), the leasehold rights in and to any Leases insofar as, and only to the
extent the same are required to operate, produce, save, treat and transport
Hydrocarbons from such Well(s)) affected by an asserted Environmental Defect if
the Environmental Defect Value with respect to such Environmental Defect equals
or exceeds the Allocated Value of the affected Asset(s), and such Lease(s) or
Well(s) will become Retained Assets, and (2) reduce the Base Purchase Price by
the Allocated Value(s) thereof, (y) may convey to Buyer at Closing any Asset
affected by an asserted Environmental Defect and make an accompanying reduction
to the Base Purchase Price by Buyer’s good faith estimate of the Environmental
Defect Value and/or (z) may seek to remediate or cure any asserted Environmental
Defect to the extent of the Lowest Cost Response as described in
Section 10.12(a); provided that if the Environmental Defect Value agreed upon by
the Parties or finally determined in accordance with Section 10.16 is equal to
or exceeds the Allocated Value of the affected Assets, then Buyer may elect to
exclude such affected Assets, together with all associated Assets, and reduce
the Base Purchase Price by the Allocated Value of such Assets (which will become
Retained Assets) (provided that if such agreement or final determination occurs
following the Closing, then Buyer shall reassign such affected Assets to Seller
pursuant to an assignment in form and substance reasonably acceptable to the
Parties and consistent with the Instruments of Conveyance in exchange for the
Allocated Value of such Assets).


(a)
Seller shall have the right to remediate or cure an Environmental Defect to the
extent of the Lowest Cost Response on or before the Closing Date by giving
written notice to Buyer to that effect prior to the Closing Date. If Seller
elects to pursue remediation or cure as set forth in this clause (a), Seller
shall implement such remediation or cure in a manner that is in compliance with
all applicable Legal Requirements in a prompt and timely fashion for the type of
remediation or cure. If Seller elects to pursue remediation or cure and:



(i)
completes a Complete Remediation of an Environmental Defect prior to the Closing
Date, the affected Lease(s) or Well(s) shall be included in the Assets conveyed
at Closing, and no Base Purchase Price adjustment will be made for such
Environmental Defect;



(ii)
does not complete a Complete Remediation prior to the Closing or elects not to
attempt to cure the Environmental Defect, unless Seller elects to exclude such
Lease(s) or Well(s) in accordance with this Section 10.12, then Seller shall
convey the affected Lease(s) or Well(s) to Buyer and the Base Purchase Price
shall be reduced by an amount equal to the remaining Environmental Defect Value
for such Asset(s) (taking into account Seller’s partial remediation or cure of
such Environmental Defect, if any).







43

--------------------------------------------------------------------------------




(b)
Seller and Buyer shall attempt to agree on the existence and Environmental
Defect Value of all Environmental Defects. Representatives of the Parties,
knowledgeable in environmental matters, shall meet for this purpose. However, a
Party may at any time prior to the final resolution of the applicable
Environmental Defect hereunder elect to submit any disputed item to arbitration
in accordance with the procedures set forth in Section 10.16. If a contested
Environmental Defect cannot be resolved prior to the Closing, (i) the affected
Lease(s) or Well(s), as applicable (together with any other Assets appurtenant
thereto) shall be included with the Assets conveyed to Buyer at Closing;
(ii) subject to the Aggregate Environmental Defect Deductible, the Base Purchase
Price shall be reduced by the estimated Environmental Defect Value set forth in
the Environmental Defect Notice for such contested Environmental Defect (the
“Disputed Environmental Amount” and, together with any Disputed Title Amount,
the “Defect Escrow Amount”), which Disputed Environmental Amount (after taking
into account the Aggregate Environmental Defect Deductible) shall be deposited
into the Escrow Account at Closing pending final resolution of such
Environmental Defect and (iii) within two (2) Business Days following final
resolution of such Environmental Defect in accordance with Section 10.16, Seller
and Buyer shall execute and deliver a joint written instruction to the Escrow
Agent to release the Disputed Environmental Amount to Seller or Buyer, as
applicable.



10.13    Limitations. Notwithstanding the provisions of Sections 10.11
and 10.12, no adjustment to the Base Purchase Price for Environmental Defect
Values shall be made unless and until the aggregate value of all Environmental
Defect Values (the “Aggregate Environmental Defect Value”) exceeds the Aggregate
Environmental Defect Deductible. In addition, if the Environmental Defect Value
for any single Environmental Defect is less than the De Minimis Environmental
Defect Cost, such value shall not be considered in calculating the Aggregate
Environmental Defect Value.


10.14    Exclusive Remedies. The rights and remedies granted to Buyer in this
Article 10, the representations and warranties in Section 2.14 (and
corresponding right to indemnity under and Section 9.02(a)) and the condition to
Closing set forth in Section 6.07 (if applicable) are the exclusive rights and
remedies against Seller related to any Environmental Condition, or Damages
related thereto. Except as set forth in this Agreement or in the case of Fraud,
Buyer expressly waives, and releases Seller Group from, any and all other rights
and remedies it may have under Environmental Laws against Seller regarding
Environmental Conditions, whether for contribution, indemnity or otherwise. The
foregoing is a specifically bargained for allocation of risk among the Parties,
which the Parties agree and acknowledge satisfies the express negligence rule
and conspicuousness requirement under Texas law.


10.15    Casualty Loss and Condemnation. If, after the Execution Date but prior
to Closing Date, any portion of the Assets is destroyed or damaged by fire or
other casualty or is expropriated or taken in condemnation or under right of
eminent domain (a “Casualty Loss”), subject to the conditions to Closing set
forth in Articles 6 and 7 and Section 8.01, if applicable, this Agreement shall
remain in full force and effect, and Buyer shall nevertheless be required to
close the Contemplated Transactions. In the event that the amount of the costs
and expenses associated with repairing or restoring the Assets affected by such
Casualty Loss exceeds One


44

--------------------------------------------------------------------------------




Million Dollars ($1,000,000) net to Seller’s interest, Seller must elect by
written notice to Buyer prior to Closing either to (a) cause the Assets affected
by such Casualty Loss to be repaired or restored, at Seller’s sole cost prior to
the Closing Date, or (b) indemnify Buyer under an indemnification agreement
mutually acceptable to the Parties against any costs or expenses that Buyer
reasonably incurs to repair or restore the Assets subject to such Casualty Loss.
Seller shall assign over to Buyer all rights to insurance and other claims
against Third Parties with respect to any applicable Casualty Loss except to the
extent Seller elects the option described in clause (a) of the preceding
sentence, if applicable.


10.16    Expert Proceedings.


(a)
Each matter referred to this Section 10.16 (a “Disputed Matter”) shall be
conducted in accordance with the Commercial Arbitration Rules of the AAA as
supplemented to the extent necessary to determine any procedural appeal
questions by the Federal Arbitration Act (Title 9 of the United States Code),
but only to the extent that such rules do not conflict with the terms of this
Section 10.16. Any notice from one Party to the other referring a dispute to
this Section 10.16 shall be referred to herein as an “Expert Proceeding Notice”.



(b)
The arbitration shall be held before a one member arbitration panel (the
“Expert”), mutually agreed upon by the Parties. The Expert must (a) be a neutral
party who has never been an officer, director or employee of or performed
material work for a Party or any Party’s Affiliate within the preceding five
(5)-year period and (b) agree in writing to keep strictly confidential the
specifics and existence of the dispute as well as all proprietary records of the
Parties reviewed by the Expert in the process of resolving such dispute. The
Expert must have not less than ten (10) years’ experience as a lawyer in the
State where the Assets giving rise to the Disputed Matter are located with
experience in exploration and production issues. If disputes exist with respect
to both title and environmental matters, the Parties may mutually agree to
conduct separate arbitration Proceedings with the title disputes and
environmental disputes being submitted to separate Experts. If, within five (5)
Business Days after delivery of an Expert Proceeding Notice, the Parties cannot
mutually agree on an Expert, then within seven (7) Business Days after delivery
of such Expert Proceeding Notice, each Party shall provide the other with a list
of three (3) acceptable, qualified experts, and within ten (10) Business Days
after delivery of such Expert Proceeding Notice, the Parties shall each
separately rank from one through six in order of preference each proposed expert
on the combined lists, with a rank of one being the most preferred expert and
the rank of six being the least preferred expert, and provide their respective
rankings to the local office of the AAA where the Assets giving rise to the
Disputed Matter are located. Based on those rankings, the AAA will appoint the
expert with the combined lowest numerical ranking to serve as the Expert for the
Disputed Matters. If the rankings result in a tie or the AAA is otherwise unable
to determine an Expert using the Parties’ rankings, the AAA will appoint an
arbitrator from one of the Parties’ lists as soon as practicable upon receiving
the Parties’ rankings. Each Party will be responsible for paying one-half (1/2)
of the fees charged by the AAA for the services provided in connection with this
Section 10.16(b).



(c)
Within five (5) Business Days following the receipt by either Party of the
Expert Proceeding Notice, the Parties will exchange their written description of
the proposed



45

--------------------------------------------------------------------------------




resolution of the Disputed Matters. Provided that no resolution has been
reached, within five (5) Business Days following the selection of the Expert,
the Parties shall submit to the Expert the following: (i) this Agreement, with
specific reference to this Section 10.16 and the other applicable provisions of
this Article 10, (ii) Buyer’s written description of the proposed resolution of
the Disputed Matters, together with any relevant supporting materials,
(iii) Seller’s written description of the proposed resolution of the Disputed
Matters, together with any relevant supporting materials and (iv) the Expert
Proceeding Notice.


(d)
The Expert shall make its determination by written decision within fifteen (15)
days following receipt of the materials described in Section 10.16(c) above (the
“Expert Decision”). The Expert Decision with respect to the Disputed Matters
shall be limited to the selection of the single proposal for the resolution of
the aggregate Disputed Matters proposed by a Party that best reflects the terms
and provisions of this Agreement; i.e., the Expert must select either Buyer’s
proposal or Seller’s proposal for resolution of the aggregate Disputed Matters.



(e)
The Expert Decision shall be final and binding upon the Parties, without right
of appeal, absent manifest error. In making its determination, the Expert shall
be bound by the rules set forth in this Article 10. The Expert may consult with
and engage disinterested Third Parties to advise the Expert, but shall disclose
to the Parties the identities of such consultants. Any such consultant shall not
have worked as an employee or consultant for either Party or its Affiliates
during the five (5)-year period preceding the arbitration nor have any financial
interest in the dispute.



(f)
The Expert shall act as an expert for the limited purpose of determining the
specific matters submitted for resolution herein and shall not be empowered to
award damages, interest or penalties to either Party with respect to any matter.
Each Party shall bear its own legal fees and other costs of preparing and
presenting its case. All costs and expenses of the Expert shall be borne by the
non-prevailing Party in any such arbitration Proceeding.



ARTICLE 11
GENERAL PROVISIONS


11.01    Records. Seller, at Buyer’s cost and expense, shall deliver (a) all
electronic Records to Buyer as soon as practical on or following the Closing
Date (and shall use commercially reasonable efforts to deliver such electronic
Records no later than five (5) Business Days following the Closing Date) and (b)
originals (or copies where no original exists) of all other originals of all
Records to Buyer (FOB Seller’s office) as soon as practical on or following the
Closing Date, but in any event no later than within thirty (30) days after the
Closing. With respect to any original Records delivered to Buyer, (a) Seller
shall be entitled to retain copies of such Records, and (b) Buyer shall retain
any such original Records for at least seven (7) years beyond the Closing Date,
during which seven (7)-year period Seller shall be entitled to obtain access to
such Records, at reasonable business hours and upon prior notice to Buyer, so
that Seller may make copies of such originals, at its own expense, as may be
reasonable or necessary for Tax purposes or in connection with any Proceeding or
Threatened Proceeding against Seller.


46

--------------------------------------------------------------------------------




11.02    Expenses.


(a)
Except as otherwise expressly provided in this Agreement, each Party to this
Agreement shall bear its respective expenses incurred in connection with the
preparation, execution and performance of this Agreement and the Contemplated
Transactions, including all fees and expenses of agents, Representatives,
counsel and accountants. However, the prevailing Party in any Proceeding brought
under or to enforce this Agreement, excluding any expert Proceeding pursuant to
Section 10.16 or Section 1.05(e), shall be entitled to recover court costs and
arbitration costs, as applicable, and reasonable attorneys’ fees from the
non-prevailing Party or Parties, in addition to any other relief to which such
Party is entitled.



(b)
All Transfer Taxes and all required documentary, filing and recording fees and
expenses in connection with the filing and recording of the Instruments of
Conveyance, conveyances or other instruments of conveyance required to convey
title to the Assets to Buyer shall be borne by Buyer. Seller shall retain
responsibility for, and shall bear, all Asset Taxes for (i) any period ending
prior to the Effective Time and (ii) the portion of any Straddle Period ending
immediately prior to the Effective Time. All Asset Taxes arising on or after the
Effective Time (including the portion of any Straddle Period beginning at the
Effective Time) shall be allocated to and borne by Buyer. For purposes of
allocation between the Parties of Asset Taxes, (A) Asset Taxes that are
attributable to the severance or production of Hydrocarbons (other than Asset
Taxes described in clause (C) below) shall be allocated based on severance or
production occurring before the Effective Time (which shall be Seller’s
responsibility) and from and after the Effective Time (which shall be Buyer’s
responsibility); (B) Asset Taxes that are based upon or related to sales or
receipts or imposed on a transactional basis (other than such Asset Taxes
described in clause (A) or (C)) shall be allocated based on transactions giving
rise to such Asset Taxes occurring before the Effective Time (which shall be
Seller’s responsibility) and from and after the Effective Time (which shall be
Buyer’s responsibility); and (C) Asset Taxes that are ad valorem, property or
other Asset Taxes imposed on a periodic basis with respect to a Straddle Period
shall be allocated pro rata per day between the portion of the Straddle Period
ending immediately prior to the Effective Time (which shall be Seller’s
responsibility) and the portion of the Straddle Period beginning at the
Effective Time (which shall be Buyer’s responsibility). For purposes of the
preceding sentence, any exemption, deduction, credit or other item that is
calculated on an annual basis shall be allocated pro rata per day between the
portion of the Straddle Period ending immediately prior to the Effective Time
and the portion of the Straddle Period beginning at the Effective Time. To the
extent the actual amount of any Asset Taxes described in this Section 11.02(b)
is not determinable at Closing or the Final Settlement Date, Buyer and Seller
shall utilize the most recent information available in estimating the amount of
such Asset Taxes for purposes of Section 1.05. Upon determination of the actual
amount of such Asset Taxes, timely payments will be made from one Party to the
other to the extent necessary to cause each Party to bear the amount of such
Asset Taxes that is allocable to such Party under this Section 11.02(b). Any
allocation of Asset Taxes between the Parties shall be in accordance with this
Section 11.02(b).



(c)
Except as required by applicable Legal Requirements, (i) Seller shall be
responsible for timely remitting all Asset Taxes due prior to the Closing Date
(subject to Seller’s right to



47

--------------------------------------------------------------------------------




reimbursement by Buyer under Section 11.02(b)), (ii) Buyer shall be responsible
for timely remitting all Asset Taxes due on or after the Closing Date (subject
to Buyer’s right to reimbursement by Seller under Section 11.02(b)), in each
case, to the applicable taxing authority, (iii) Seller shall prepare and timely
file any Tax Return for Asset Taxes required to be filed prior to the Closing
Date, and (iv) Buyer shall prepare and timely file any Tax Return for Asset
Taxes required to be filed on or after the Closing Date (including Tax Returns
related to any Straddle Period).  Each Party shall indemnify and hold the other
Parties harmless for any failure to file such Tax Returns and to make such
payments.  Buyer shall prepare all such Tax Returns relating to any Straddle
Period on a basis consistent with past practice except to the extent otherwise
required by applicable Legal Requirements.  Buyer shall provide Seller with a
copy of any Tax Return relating to any Straddle Period for Seller’s review at
least ten (10) days prior to the due date for the filing of such Tax Return (or
within a commercially reasonable period after the end of the relevant Taxable
period, if such Tax Return is required to be filed less than ten (10) days after
the close of such Taxable period), and Buyer shall incorporate all reasonable
comments of Seller provided to Buyer in advance of the due date for the filing
of such Tax Return.


(d)
Buyer and Seller agree to furnish or cause to be furnished to the other, upon
request, as promptly as practicable, such information and assistance relating to
Taxes attributable to the Assets, including access to books and records, as is
reasonably necessary for the filing of all Tax Returns by Buyer or Seller, the
making of any election relating to Taxes, the preparation for any audit by any
taxing authority and the prosecution or defense of any claim, suit or Proceeding
relating to any Tax attributable to the Assets. The Parties agree to retain all
books and records with respect to Tax matters pertinent to the Assets relating
to any Tax period beginning before the Closing Date until sixty (60) days after
the expiration of the statute of limitations of the respective Tax periods
(taking into account any extensions thereof) and to abide by all record
retention agreements entered into with any taxing authority.



(e)
Seller shall be entitled to any and all refunds of Taxes allocated to Seller
pursuant to Section 11.02(a), and Buyer shall be entitled to any and all refunds
of Taxes allocated to Buyer pursuant to Section 11.02(b). If a Party receives a
refund of Taxes to which the other Party is entitled pursuant to this
Section 11.02(e), the first Party shall promptly pay such amount to the other
Party, net of any reasonable costs or expenses incurred by the first Party in
procuring such refund.



11.03    Notices. All notices, consents, waivers and other communications under
this Agreement must be in writing and shall be deemed to have been duly given
when (a) delivered by hand (with written confirmation of receipt), (b) sent by
electronic mail with receipt acknowledged, with the receiving Party
affirmatively obligated to promptly acknowledge receipt, or (c) when received by
the addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate recipients, addresses, and
e-mail addresses set forth below (or to such other recipients, addresses, or
e-mail addresses as a Party may from time to time designate by notice to the
other Party):


NOTICES TO BUYER:


48

--------------------------------------------------------------------------------




Laredo Petroleum, Inc.
15 W. Sixth Street, Suite 900
Tulsa, Oklahoma 74119
Attention:     M. Jason Pigott, President & CEO
Mark Denny, Senior Vice President & General Counsel
E-mail:     jason.pigott@laredopetro.com
mdenny@laredopetro.com


With a copy (which shall not constitute notice) to:


Sidley Austin LLP
1000 Louisiana Street, Suite 5900
Houston, Texas 77002
Attention:
James L. Rice III

Jeremy B. Pettit
Email:
jrice@sidley.com

jpettit@sidley.com


NOTICES TO SELLER:
Cordero Energy Resources LLC
c/o Stronghold Resources Partners
3811 Turtle Creek Blvd., Suite 1100
Dallas, TX 75219
Attention: Matt Veazey
E-mail: matt.veazey@srp-ok.com


With a copy (which shall not constitute notice) to:


Kirkland & Ellis LLP
609 Main Street, 45th Floor
Houston, TX 77002
Attention:
Rahul Vashi

Shubi Arora, P.C.
Email:
rahul.vashi@kirkland.com

shubi.arora@kirkland.com


11.04    Governing Law; Jurisdiction; Service of Process; Jury Waiver. This
Agreement and any claim, controversy or dispute arising under or related to this
Agreement or the transactions contemplated hereby or the rights, duties and the
legal relations among the Parties hereto and thereto shall be governed and
construed in accordance with the laws of the State of Texas, excluding any
conflicts of law rule or principle that might refer construction of such
provisions to the laws of another jurisdiction; provided, however, that any
matters related to real property shall be governed by the laws of the state
where such real property is located. Without limiting the Parties’ agreement to
arbitrate in Section 10.16 or the dispute resolution procedures provided in
Section 1.05(e) and Section 10.16 with respect to disputes arising thereunder or


49

--------------------------------------------------------------------------------




properly subject thereto, the Parties hereto consent to the exercise of
jurisdiction in personam by the federal courts of the United States located in
Houston, Texas or the state courts located in Houston, Texas for any action
arising out of this Agreement, any transaction documents or any transaction
contemplated hereby or thereby. All actions or Proceedings with respect to,
arising directly or indirectly in connection with, out of, related to, or from
this Agreement, any transaction documents or any transaction contemplated hereby
or thereby shall be exclusively litigated in such courts described above having
situs in Houston, Texas and each Party irrevocably submits to the jurisdiction
of such courts solely in respect of any Proceeding arising out of or related to
this Agreement. Each Party voluntarily, intentionally and irrevocably waives, to
the fullest extent permitted by applicable legal requirements, any right it may
have to a trial by jury in respect of any action, suit or proceeding arising out
of or relating to this Agreement, any transaction documents or any transaction
contemplated hereby or thereby. The Parties further agree, to the extent
permitted by law, that a final and nonappealable judgment against a Party in any
action or Proceeding contemplated above shall be conclusive and may be enforced
in any other jurisdiction within or outside the United States by suit on the
judgment, a certified or exemplified copy of which shall be conclusive evidence
of the fact and amount of such judgment. To the extent that a Party or any of
its Affiliates has acquired, or hereafter may acquire, any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to itself or its property, such Party (on its own
behalf and on behalf of its Affiliates) hereby irrevocably (i) waives such
immunity in respect of its obligations with respect to this Agreement and (ii)
submits to the personal jurisdiction of any court described in this
Section 11.04.


11.05    Further Assurances. The Parties agree (a) to furnish upon request to
each other such further information, (b) to execute, acknowledge and deliver to
each other such other documents and (c) to do such other acts and things, all as
the other Party may reasonably request for the purpose of carrying out the
intent of this Agreement and the documents referred to in this Agreement.


11.06    Waiver. The rights and remedies of the Parties are cumulative and not
alternative. Neither the failure nor any delay by either Party in exercising any
right, power or privilege under this Agreement or the documents referred to in
this Agreement shall operate as a waiver of such right, power or privilege, and
no single or partial exercise of any such right, power or privilege shall
preclude any other or further exercise of such right, power or privilege or the
exercise of any other right, power or privilege. To the maximum extent permitted
by applicable Legal Requirement, (a) no claim or right arising out of this
Agreement or the documents referred to in this Agreement can be discharged by
one Party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other Party, (b) no waiver that may be
given by a Party shall be applicable except in the specific instance for which
it is given, and (c) no notice to or demand on one Party shall be deemed to be a
waiver of any obligation of such Party or of the right of the Party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to in this Agreement.


11.07    Entire Agreement and Modification. This Agreement supersedes all prior
discussions, communications and agreements (whether oral or written) between the
Parties with respect to its subject matter and constitutes (along with the
documents referred to in this


50

--------------------------------------------------------------------------------




Agreement) a complete and exclusive statement of the terms of the agreement
between the Parties with respect to its subject matter. This Agreement may not
be amended or otherwise modified except by a written agreement executed by both
Parties. No representation, promise, inducement or statement of intention with
respect to the subject matter of this Agreement has been made by either Party
that is not embodied in this Agreement together with the documents, instruments
and writings that are delivered pursuant hereto, and neither Party shall be
bound by or liable for any alleged representation, promise, inducement or
statement of intention not so set forth. In the event of a conflict between the
terms and provisions of this Agreement and the terms and provisions of any
Schedule or Exhibit hereto, the terms and provisions of this Agreement shall
govern, control and prevail.


11.08    Assignments, Successors and No Third Party Rights. Neither Party may
assign any of its rights, liabilities, covenants or obligations under this
Agreement without the prior written consent of the other Party (which consent
may be granted or denied at the sole discretion of the other Party), and (a) any
assignment made without such consent shall be void, and (b) in the event of such
consent, such assignment nevertheless shall not relieve such assigning Party of
any of its obligations under this Agreement without the prior written consent of
the other Party. Subject to the preceding sentence, this Agreement shall apply
to, be binding in all respects upon, and inure to the benefit of the successors
and permitted assigns of the Parties. Nothing expressed or referred to in this
Agreement or any other agreement contemplated herein shall be construed to give
any Person other than the Parties and their permitted assignees (and Buyer Group
and Seller Group who are entitled to indemnification under Article 9), any legal
or equitable right, remedy or claim under or with respect to this Agreement or
any provision of this Agreement. Subject to the preceding sentence, this
Agreement, any other agreement contemplated herein, and all provisions and
conditions hereof and thereof, are for the sole and exclusive benefit of the
Parties and such other agreements (and Buyer Group and Seller Group who are
entitled to indemnification under Article 9), and their respective successors
and permitted assigns.


11.09    Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree shall remain in
full force and effect to the extent not held invalid or unenforceable.


11.10    Article and Section Headings, Construction. The headings of Sections,
Articles, Exhibits and Schedules in this Agreement are provided for convenience
only and shall not affect its construction or interpretation. All references to
“Section,” “Article,” “Exhibit,” or “Schedule” refer to the corresponding
Section, Article, Exhibit or Schedule of this Agreement. Unless expressly
provided to the contrary, the words “hereunder,” “hereof,” “herein,” and words
of similar import are references to this Agreement as a whole and not any
particular Section, Article, Exhibit, Schedule or other provision of this
Agreement. Each definition of a defined term herein shall be equally applicable
both to the singular and the plural forms of the term so defined. All words used
in this Agreement shall be construed to be of such gender or number, as the
circumstances require. Unless otherwise expressly provided, the word “including”
does not limit the preceding words or terms and (in its various forms) means
including without limitation. If a date specified herein for giving any notice
or taking any action is not a Business Day (or if the period during which any
notice is required to be given or any action taken expires on a date which is
not a Business Day), then the date for giving such notice or taking such action
(and the expiration date of such period


51

--------------------------------------------------------------------------------




during which notice is required to be given or action taken) shall be the next
day which is a Business Day. Each Party has had substantial input into the
drafting and preparation of this Agreement and has had the opportunity to
exercise business discretion in relation to the negotiation of the details of
the Contemplated Transactions. This Agreement is the result of arm’s-length
negotiations from equal bargaining positions. This Agreement shall not be
construed against either Party, and no consideration shall be given or
presumption made on the basis of who drafted this Agreement or any particular
provision hereof or who supplied the form of Agreement.


11.11    Counterparts. This Agreement may be executed and delivered (including
by facsimile or e-mail transmission) in one or more counterparts, each of which
shall be deemed to be an original copy of this Agreement and all of which, when
taken together, shall be deemed to constitute one and the same agreement.


11.12    Press Release, News Media and External Statements. Except as required
by applicable Legal Requirements or the rules and regulations of any stock
exchange or national market system upon which the securities of Buyer are
listed, neither Party shall issue or make any press release or any other public
or private announcement or statement, in any form of media concerning this
Agreement (or otherwise disclose the terms of this Agreement) or the
Contemplated Transactions that discloses the name of the other Party or its
Affiliate, sponsors or investors without the prior written consent of the other
Party, which consent may be withheld for any reason or without reason; provided
that notwithstanding the foregoing, Buyer may provide information about this
Agreement and the Contemplated Transactions to the public through investor
conferences and presentations, which may be made available on Buyer’s corporate
website. Not less than five (5) days prior to issuing or making any press
release or any other public or private announcement or statement, in any form of
media concerning this Agreement (or otherwise disclosing the terms of this
Agreement) or the Contemplated Transactions, in each case, that discloses the
name of the other Party or its Affiliates, sponsors or investors in accordance
with this Section 11.12, the publishing Party shall provide the non-publishing
Party with such release, announcement or disclosure and shall incorporate any
reasonable comments requested by the non-publishing Party into such release,
announcement or disclosure. Notwithstanding anything herein to the contrary,
except as may be required by applicable Legal Requirements, neither Buyer nor
Seller shall disclose the name of the other Party or the names of any of such
other Party’s Affiliates, sponsors or investors, in any public release or
announcement without the prior written consent of the other Party (which consent
may be withheld for any reason or without reason). Seller and Buyer shall each
be liable for the compliance of their respective Affiliates with the terms of
this Section 11.12.


11.13    Confidentiality.


(a)
The Confidentiality Agreement shall terminate on the Closing Date and will
thereafter be of no further force or effect. Each Party shall keep confidential,
and cause its Affiliates and instruct its Representatives to keep confidential,
all terms and provisions of this Agreement, except (i) as required by Legal
Requirements or any standards or rules of any stock exchange to which such Party
or any of its Affiliates is subject, (ii) for information that is available to
the public on the Closing Date, or thereafter becomes available to the public
other than as a result of a breach of this Section 11.13, (iii) to the extent
required to be disclosed in connection with complying with or obtaining a waiver
of any Preferential



52

--------------------------------------------------------------------------------




Purchase Right or Consent, (iv) to any Affiliate or Representative, (v) in the
case of Buyer, to any potential purchaser of (or joint venture partner with
respect) to all or any portion of the Assets and any direct and/or indirect
(current or potential) investor or lender, and (vi) to the extent that such
Party must disclose the same in any Proceeding brought or Threatened by or
against it to enforce or defend its rights under this Agreement.


(b)
This Section 11.13 shall not prevent either Party from recording the Instruments
of Conveyance delivered at the Closing or from complying with any disclosure
requirements of Governmental Bodies that are applicable to the transfer of the
Assets.



(c)
Seller shall, and shall cause its applicable Affiliates to, comply with the
obligations set forth on Schedule 11.13(c). Additionally, from and after the
Closing, Seller shall keep confidential and not use any of the Records other
than for Tax purposes or in connection with any Proceeding or Threatened
Proceeding against Seller.



(d)
The covenants set forth in this Section 11.13 shall, unless otherwise specified,
terminate two (2) years after the Closing Date.



11.14    Name Change. As promptly as practicable, but in any event within sixty
(60) days after the Closing Date, Buyer shall eliminate, remove or paint over
the use of the name “Cordero” and variants thereof from the Assets, and, except
with respect to such grace period for eliminating the existing usage, shall have
no right to use any logos, trademarks or trade names belonging to Seller or any
of its Affiliates. Buyer shall be solely responsible for any direct or indirect
costs or expenses resulting from the change in use of name and any resulting
notification or approval requirements.


11.15    Preparation of Agreement. Both Seller and Buyer and their respective
counsel participated in the preparation of this Agreement. In the event of any
ambiguity in this Agreement, no presumption shall arise based on the identity of
the draftsman of this Agreement.


11.16    Appendices, Exhibits and Schedules. All of the Appendices, Exhibits and
Schedules referred to in this Agreement are hereby incorporated into this
Agreement by reference and constitute a part of this Agreement. Each Party to
this Agreement and its counsel has received a complete set of Appendices,
Exhibits and Schedules prior to and as of the execution of this Agreement.


11.17    No Recourse. Notwithstanding anything that may be expressed or implied
in this Agreement or any document, agreement, or instrument delivered
contemporaneously herewith, and notwithstanding the fact that Seller may be a
partnership or limited liability company, Buyer, by its acceptance of the
benefits of this Agreement, covenants, agrees and acknowledges that no Persons
other than the named Seller hereto (and its respective successors and assigns,
collectively, the “Recourse Parties”) shall have any obligation hereunder and
that it has no rights of recovery hereunder against, and no recourse hereunder
or under any documents, agreements, or instruments delivered contemporaneously
herewith or in respect of any oral representations made or alleged to be made in
connection herewith or therewith against (a) any former, current or future
director, officer, agent, Affiliate, manager, incorporator, controlling Person,
fiduciary, representative or employee of Seller (or any of the foregoing
Persons’ successors or permitted assignees), (b) any


53

--------------------------------------------------------------------------------




former, current, or future general or limited partner, owner, manager,
stockholder or member of Seller (or any of the foregoing Persons’ successors or
permitted assignees) or any Affiliate thereof or (c) any former, current or
future director, owner, officer, agent, employee, Affiliate, manager,
incorporator, controlling Person, fiduciary, representative, general or limited
partner, stockholder, manager or member of any of the foregoing, but in each
case not including Seller (each, but excluding for the avoidance of doubt, the
Recourse Parties, a “No-Recourse Party”), whether by or through attempted
piercing of the corporate veil, by or through a claim (whether in tort, contract
or otherwise) by or on behalf of Seller against the No-Recourse Parties, by the
enforcement of any assessment or by any legal or equitable Proceeding, or by
virtue of any statute, regulation or other Legal Requirement, or otherwise; it
being expressly agreed and acknowledged that no personal liability whatsoever
shall attach to, be imposed on, or otherwise be incurred by any No-Recourse
Party, as such, for any obligations of Seller under this Agreement or the
transactions contemplated hereby, under any documents or instruments delivered
contemporaneously herewith, in respect of any oral representations made or
alleged to be made in connection herewith or therewith, or for any claim
(whether in tort, contract or otherwise) based on, in respect of, or by reason
of, such obligations or their creation.


[Signature Page Follows]


54

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date first written above.


SELLER:
Cordero Energy Resources LLC


By:     /s/ Ryan Turner                        
Name: Ryan Turner
Title:      Chief Executive Officer




BUYER:
Laredo Petroleum, Inc.


By:     /s/ M. Jason Pigott                        
Name: M. Jason Pigott
Title: President and CEO


                


























































[Signature Page to Purchase and Sale Agreement]


55

--------------------------------------------------------------------------------





APPENDIX I
DEFINITIONS
For purposes of this Agreement, in addition to other capitalized terms defined
in this Agreement, the following terms have the meanings specified or referred
to in this Appendix I when capitalized:
“2020 Calendar Year” — as set forth in the definition of “Earn-Out Payment”.
“AAA” — the American Arbitration Association.
“Accounting Expert” — as defined in Section 1.05(e).
“AFE” — as defined in Section 2.13.
“Affiliate” — with respect to a Party, any Person directly or indirectly
controlled by, controlling, or under common control with, such Party, including
any subsidiary of such Party and any “affiliate” of such Party within the
meaning of Reg. §240.12b-2 of the Securities Exchange Act of 1934, as amended.
As used in this definition, “control” means possession, directly or indirectly,
of the power to direct or cause the direction of management, policies, or action
through ownership of voting securities, contract, voting trust, or membership in
management or in the group appointing or electing management or otherwise
through formal or informal arrangements or business relationships. The terms
“controlled by,” “controlling,” and other derivatives shall be construed
accordingly.
“Aggregate Environmental Defect Deductible” — an amount equal to two percent
(2%) of the unadjusted Base Purchase Price.
“Aggregate Environmental Defect Value” — as defined in Section 10.13.
“Aggregate Title Defect Deductible” — an amount equal to two percent (2%) of the
unadjusted Base Purchase Price.
“Aggregate Title Defect Value” — as defined in Section 10.07.
“Agreement” — as defined in the preamble to this Agreement.
“Allocated Values” — the values assigned among the Assets as set forth on
Schedule 1.07.
“Allocation Dispute Resolution Period” — as defined in Section 1.07(b).
“Applicable Contracts” — all Contracts to which Seller is a party or is bound
that primarily relate to any of the Assets and that will be binding on Buyer
after the Closing, including: communitization agreements; net profits
agreements; production payment agreements; area of mutual interest agreements;
joint venture agreements; confidentiality agreements; farmin and farmout
agreements; bottom hole agreements; crude oil,


Appendix I-1

--------------------------------------------------------------------------------




condensate, and natural gas purchase and sale, gathering, transportation, and
marketing agreements; Hydrocarbon storage agreements; acreage contribution
agreements; operating agreements; balancing agreements; pooling declarations or
agreements; unitization agreements; processing agreements; saltwater disposal
agreements; facilities or equipment leases; vehicle leases and other similar
contracts and agreements, but exclusive of any master service agreements (other
than any master vehicle lease), debt instruments, Hedge Contracts and Contracts
to the extent relating to the Excluded Assets.
“Asset Taxes” — ad valorem, property, excise, severance, production, sales, real
estate, use, personal property and similar Taxes based upon the operation or
ownership of the Assets, the production of Hydrocarbons or the receipt of
proceeds therefrom, but excluding, for the avoidance of doubt, Income Taxes and
Transfer Taxes.
“Assets” — all of Seller’s right, title and interest in, to, and under the
following, without duplication, except to the extent constituting Excluded
Assets:
(a)(i) all oil and gas leases and subleases, and other leaseholds described in
Exhibit A, together with any and all other right, title and interest of Seller
in and to the leasehold estates created thereby subject to the terms,
conditions, covenants, obligations, reservations, limitations or depth
restrictions set forth in such leases or Exhibit A (such interest in such
leases, the “Leases”), (ii) all related rights and interests (other than the
Mineral Interests) in the lands covered by the Leases and any lands pooled or
unitized therewith (such lands, the “Lands”), (iii) all Royalties applicable to
the Leases or the Lands, (iv) any amendments, extensions, acreage designations,
ratifications, and/or partial releases affecting the Leases, (v) all rights,
privileges, benefits and powers conferred upon the holder of the Leases and its
Affiliates with respect to the use and occupation of the Lands, and (vi) all
tenements, hereditaments, and appurtenances belonging to such Leases and the
Lands;


(b)the fee mineral interests, royalties, overriding royalties, non-participating
royalty interests and other interests in Hydrocarbons in place, in each case,
described in Exhibit A-1 and, as applicable, the leasehold estates created
thereby (collectively, the “Mineral Interests”);


(c)any and all oil, gas, water, CO2, injection and disposal wells located on any
of the Lands or the Mineral Interests, whether producing, shut-in, plugged or
abandoned (such interest in such wells, including the wells set forth in
Exhibit B, the “Wells”), and all Hydrocarbons produced therefrom or allocated
thereto from and after the Effective Time;


(d)all rights and interests in, under or derived from all unitization and
pooling agreements, declarations and orders in effect with respect to any of the
Leases or Wells and the units created thereby (the “Units”) (the Leases, the
Lands, the Mineral Interests, the Units and the Wells being collectively
referred to hereinafter as the “Properties” or individually as a “Property”);


(e)to the extent that they may be assigned, transferred or re-issued by Seller
(with consent, if applicable, but without the payment of any fee unless Buyer
agrees in


Appendix I-2

--------------------------------------------------------------------------------




writing to pay such fee; provided that Seller shall use commercially reasonable
efforts to cause the transfer of all such rights and interests to Buyer), all
permits, licenses, allowances, water rights, registrations, consents,
certificates, orders, approvals, variances, authorizations, servitudes,
easements, rights-of-way, surface leases, surface fee interests or other surface
interests and surface rights to the extent appurtenant to or primarily used or
primarily held for use in connection with the Assets or otherwise primarily
relating to the ownership, operation, production, gathering, treatment,
processing, storing, sale or disposal of Hydrocarbons or produced water from the
Properties or any of the Assets, including those described in Exhibit A-2;


(f)all equipment, machinery, tools, inventory, fixtures, improvements and other
personal, movable and mixed property located on any of the Properties or other
Assets that is used or held for use primarily in connection therewith, including
those items listed in Exhibit C, and including well equipment, casing, tubing,
pumps, motors, machinery, platforms, rods, tanks, boilers, fixtures, compression
equipment, flowlines, pipelines, gathering systems associated with the Wells,
manifolds, processing and separation facilities, pads, structures, materials and
other items primarily used or held for use in the operation thereof;


(g)to the extent assignable (with consent, if applicable, but without the
payment of any fee unless Buyer agrees in writing to pay such fee; provided that
Seller shall use commercially reasonable efforts to cause the transfer of all
such rights and interests to Buyer), all Applicable Contracts and all rights
thereunder insofar as and only to the extent relating to the Assets;


(h)all Imbalances relating to the Assets;


(i)the Suspense Funds;


(j)the Current AFEs;


(k)originals (if available, and otherwise copies) and copies in digital form (if
available) of all of the books, files, records, information and data, whether
written or electronically stored, relating primarily to the Assets maintained by
Seller or its Affiliates or in Seller’s or its Affiliates’ possession,
including: (i) land and title records (including division order files, prospect
files, maps, lease records, abstracts of title, title opinions and title
curative documents); (ii) Applicable Contract files; (iii) correspondence; (iv)
operations, environmental, production, Asset Tax and accounting records; (v)
facility and well records; and (vi) to the extent assignable (with consent, if
applicable, but without the payment of any fee unless Buyer agrees in writing to
pay such fee; provided that Seller shall use commercially reasonable efforts to
cause the transfer of all such rights and interests to Buyer) (collectively,
“Records”);


(l)all Hydrocarbons produced from or allocated to the Wells in storage or
existing in stock tanks, pipelines or plants (including inventory) and upstream
of the sales meter as of the Effective Time;






Appendix I-3

--------------------------------------------------------------------------------




(m)to the extent the same may be transferred, assigned or reissued (without the
payment of any fee unless Buyer agrees in writing to pay such fee; provided that
Seller shall use commercially reasonable efforts to cause the transfer of all
such rights and interests to Buyer), all proprietary and non-proprietary
geophysical or other seismic and related technical data and information
(including, but not limited to, interpretative data); and


(n)all radio equipment, SCADA and measurement technology and other production
related mobility devices (such as SCADA controllers), well communication devices
and any other information technology systems and licenses associated with the
foregoing, in each case only to the extent such assets and licenses are (i) used
or held for use in connection with the operation of the Properties, (ii)
assignable (with consent, if applicable, but without the payment of any fee
unless Buyer agrees in writing to pay such fee); provided that Seller shall use
commercially reasonable efforts to cause the transfer of all such rights and
interests to Buyer, and (iii) located on the Property (the “Production Related
IT Equipment”).


(o)all (i) trade credits, accounts receivable, notes receivable, take-or-pay
amounts receivable, and other receivables and general intangibles, attributable
to the Assets with respect to periods of time from and after the Effective Time;
and (ii) liens and security interests in favor of Seller or its Affiliates,
whether choate or inchoate, under any Legal Requirement or Contract to the
extent arising from, or relating to, the ownership, operation, or sale or other
disposition on or after the Effective Time of any of the Assets or to the extent
arising in favor of Seller or its Affiliates as to the operator or nonoperator
of any Asset;


(p)all rights of Seller and its Affiliates to audit the records of any Person
and to receive refunds or payments of any nature, and all amounts of money
relating thereto, only to the extent related to the Assumed Liabilities or with
respect to which Buyer has an obligation to indemnify Seller; and


(q)all rights, claims, and causes of action (including warranty and similar
claims, indemnity claims, and defenses) of Seller or any of its Affiliates
whether arising before, on, or after the Effective Time, only to the extent such
rights, claims, and causes of action relate solely to any of the Assumed
Liabilities.


To the extent that any of the foregoing are used or relate to both the Assets
and certain of the Excluded Assets, such as, by way of example but not
limitation, ingress and egress rights and road and pipeline easements, such
assets or rights shall be jointly owned by Seller, as part of the Excluded
Assets, and by Buyer, as part of the Assets.
“Assignment” — the Assignment and Bill of Sale from Seller to Buyer, pertaining
to the Assets (other than those certain Mineral Interests described in and
conveyed pursuant to the Deed), substantially in the form attached to this
Agreement as Exhibit D‑1.
“Assumed Liabilities” — as defined in Section 1.06.
“Assumed Litigation” — the litigation set forth in Schedule 2.05, Part A.


Appendix I-4

--------------------------------------------------------------------------------




“Average NYMEX WTI Crude Price” — the arithmetic average of the Monthly
Settlement Prices for each consecutive calendar month during the 2020 Calendar
Year.
“Breach” — a “Breach” of a representation, warranty, covenant, obligation or
other provision of this Agreement or any certificate delivered pursuant to
Section 1.04(a)(iii) or Section 1.04(b)(iv) of this Agreement shall be deemed to
have occurred if there is or has been any inaccuracy in or breach of, or any
failure to perform or comply with, such representation, warranty, covenant,
obligation or other provision.
“Business Day” — any day other than a Saturday, Sunday or any other day on which
commercial banks in the State of Texas are authorized or required by law or
executive order to close.
“Buyer” — as defined in the preamble to this Agreement.
“Buyer’s Closing Documents” — as defined in Section 3.02(a).
“Buyer Group” — Buyer and its Affiliates, and their respective Representatives.
“Casualty Loss” — as defined in Section 10.15.
“Closing” — the closing of the Contemplated Transactions.
“Closing Date” — as defined in Section 1.03.
“Code” — the Internal Revenue Code of 1986, as amended.
“Commodity Business Day” — as defined in the 2005 ISDA Commodity Definitions.
“Complete Remediation” — with respect to an Environmental Defect, a remediation
or cure of such Environmental Defect which is substantially completed in
accordance with the Lowest Cost Response.
“Confidentiality Agreement” — that certain confidentiality agreement dated as of
September 13, 2019, by and between Buyer and Cordero Energy Operating LLC.
“Consent” — any approval, consent, ratification, waiver or other authorization
(including any Governmental Authorization) from any Person that is required to
be obtained in connection with the execution or delivery of this Agreement or
the consummation of the Contemplated Transactions.
“Contemplated Transactions” — all of the transactions contemplated by this
Agreement, including:
(a)the sale of the Assets by Seller to Buyer;


(b)the performance by the Parties of their respective covenants and obligations
under this Agreement; and






Appendix I-5

--------------------------------------------------------------------------------




(c)Buyer’s acquisition, ownership and exercise of control over the Assets.


“Contract” — any written contract, agreement or any other legally binding
arrangement, but excluding, however, any Lease, easement, right-of-way, permit
or other instrument creating or evidencing an interest in the Assets or any real
or immovable property related to or used in connection with the operations of
any Assets. For the avoidance of doubt, joint operating agreements,
participation agreements, farmout agreements, area of mutual interest
agreements, and similar agreements shall be deemed to be Contracts for purposes
of this Agreement.
“Cure” — as defined in Section 10.06.
“Current AFEs” — the AFEs and other commitments with respect to the operations
set forth on Schedule 1.05
“Damages” — any and all claims, demands, payments, charges, judgments,
assessments, losses, liabilities, damages, penalties, fines, expenses, costs,
fees, settlements and deficiencies, including any attorneys’ fees, legal and
other costs and expenses suffered or incurred therewith.
“De Minimis Environmental Defect Cost” — Seventy-Five Thousand Dollars
($75,000).
“De Minimis Title Defect Cost” — with respect to any Property, reduces the
Allocated Value for such Property by more than 3% of the Allocated Value
thereof, or $30,000 if the Allocated Value of the affected Property is greater
than $600,000.
“Deed” — the Mineral Deed from Seller to Buyer, pertaining to certain of the
Mineral Interests substantially in the form attached to this Agreement as
Exhibit D-2.
“Defect Escrow Amount” — as defined in Section 10.12(b).
“Defect Notice Date” — as defined in Section 10.04.
“Defensible Title” — title of Seller with respect to the Leases, Wells and
Mineral Interests that, as of the Effective Time and the Closing Date, and
subject to the Permitted Encumbrances, is deducible of record or title evidenced
by unrecorded instruments or elections, in each case, made or delivered pursuant
to joint operating agreements, pooling agreements or unitization agreements and:
(a)with respect to each Lease, entitles Seller to not less than the number of
Net Acres set forth on Exhibit A for such Lease as to the Target Depths;


(b)with respect to the Target Depths for each Lease and each currently producing
formation for each Well entitles Seller to receive not less than the Net Revenue
Interest set forth in Exhibit A for such Lease as to the Target Depths or in
Exhibit B for such Well as to such producing formation, as applicable, except
for (i) decreases in connection with those operations in which Seller or its
successors or assigns may from and


Appendix I-6

--------------------------------------------------------------------------------




after the Execution Date and in accordance with the terms of this Agreement
elect to be a non-consenting co-owner, (ii) decreases resulting from the
establishment or amendment from and after the Execution Date of pools or units
in accordance with this Agreement and (iii) decreases required to allow other
Working Interest owners to make up past underproduction or pipelines to make up
past under deliveries described in Schedule 2.09;


(c)with respect to each currently producing formation for each Well, obligates
Seller to bear not more than the Working Interest set forth in Exhibit B for
such producing formation, except (i) increases resulting from contribution
requirements with respect to defaulting co-owners from and after the Execution
Date under applicable operating agreements, or (ii) increases to the extent that
such increases are accompanied by a proportionate increase in Seller’s Net
Revenue Interest;


(d)with respect to each Mineral Interest, entitles Seller to not less than the
number of Net Royalty Acres set forth on Exhibit A-1 for such Mineral Interest
as to the Target Depths; and


(e)is free and clear of all Encumbrances other than Permitted Encumbrances.


“Deposit Amount” — an amount equal to ten percent (10%) of the unadjusted Base
Purchase Price.
“Dispute Notice” — as defined in Section 1.05(e).
“Disputed Environmental Amount” — as defined in Section 10.12(b).
“Disputed Matter” — as defined in Section 10.16(a).
“Disputed Title Amount” — as defined in Section 10.06(b).
“DTPA” — as defined in Section 3.11.
“Earn-Out Payment” — as applicable:
(a)
if the Average NYMEX WTI Crude Price for the one (1) year period beginning on
January 1, 2020 through December 31, 2020 (the “2020 Calendar Year”) exceeds
$60.00 per barrel, Buyer shall pay to Seller an amount equal to TWENTY MILLION
DOLLARS ($20,000,000.00); or



(b)
if the Average NYMEX WTI Crude Price is less than or equal to $60.00 per barrel
for the 2020 Calendar Year, Buyer shall pay to Seller an amount equal to ZERO
DOLLARS ($0.00).



“Earn-Out Payment Due Date” — as defined in Section 1.02(b).
“Effective Time” — September 1, 2019 at 12:01 a.m. local time at the location of
the Assets.


Appendix I-7

--------------------------------------------------------------------------------




“Encumbrance” — any burden, encumbrance, charge, equitable interest, privilege,
lien, mortgage, deed of trust, production payment, option, pledge, collateral
assignment, security interest, or other arrangement substantially equivalent to
any of the foregoing.
“Environmental Condition” — any event occurring or condition existing on the
Execution Date with respect to the Assets that causes a Lease or a Well to
currently require remediation under, or currently be in violation of, an
Environmental Law, other than any plugging, abandonment or decommissioning
obligations, any event or condition to the extent caused by or relating to NORM
or asbestos, relating to subsidence monitoring or remediation, or that is
disclosed on Schedule 2.14.
“Environmental Defect” — an Environmental Condition discovered by Buyer or its
Representatives as a result of any environmental diligence conducted by or on
behalf of Buyer pursuant to Section 10.09 of this Agreement.
“Environmental Defect Notice” — as defined in Section 10.11.
“Environmental Defect Value” — with respect to each Environmental Defect, the
amount of the Lowest Cost Response for such Environmental Defect.
“Environmental Law” — any applicable Legal Requirement in effect as of the
Execution Date relating to pollution or the protection of the environment,
including such Legal Requirements relating to the storage, handling and use of
Hazardous Materials and such Legal Requirements relating to the generation,
processing, treatment, storage, transportation, disposal or other management
thereof. The term “Environmental Law” does not include (a) good or desirable
operating practices or standards that may be voluntarily employed or adopted by
other oil and gas well operators or recommended, but not required, by a
Governmental Body or (b) the Occupational Safety and Health Act of 1970, 29
U.S.C. § 651 et seq., as amended, or any other Legal Requirement governing
worker safety or workplace conditions.
“Environmental Liabilities” — all costs, Damages, expenses, liabilities,
obligations and other responsibilities arising from or under either
Environmental Laws or Third Party claims relating to the environment or, to the
extent constituting a violation of Environmental Laws, the release of Hazardous
Materials, and which relate to the Assets or the ownership or operation of the
same.
“Escrow Account” — as defined in Section 1.02.
“Escrow Agent” — JPMorgan Chase Bank, N.A.
“Escrow Agreement” — as defined in Section 1.02.
“Excluded Assets” — with respect to Seller, (a) all of Seller’s corporate minute
books, financial records, Income Tax records and other business records that
relate to Seller’s business generally (including the ownership and operation of
the Assets generally, but excluding any such records to the extent primarily
related to the operation of the Assets); (b) except to the extent related to any
Assumed Liabilities, all trade credits, all


Appendix I-8

--------------------------------------------------------------------------------




accounts, all receivables of Seller and all other proceeds, income or revenues
of Seller attributable to the Assets and attributable to any period of time
prior to the Effective Time (other than the Suspense Funds); (c) except to the
extent related to any Assumed Liabilities all claims and causes of action of
Seller or its Affiliates that are attributable to periods of time prior to the
Effective Time (including claims for adjustments or refunds); (d) except to the
extent related to any Assumed Liabilities subject to Section 10.15, all rights
and interests of Seller (i) under any policy or agreement of insurance or
indemnity, (ii) under any bond or (iii) to any insurance or condemnation
proceeds or awards arising, in each case, from acts, omissions or events or
damage to or destruction of property; (e) except to the extent of an upward
adjustment to the Purchase Price, Seller’s rights with respect to all
Hydrocarbons produced and sold from the Assets with respect to all periods prior
to the Effective Time; (f) all claims of Seller or any of its Affiliates for
refunds of, rights to receive funds from any Governmental Body, or loss carry
forwards or credits with respect to (i) Taxes allocable to Seller pursuant to
Section 11.02(b), (ii) Income Taxes paid by Seller or its Affiliates, and (iii)
any Taxes attributable to the Excluded Assets; (g) all rights, benefits and
releases of Seller or its Affiliates under or with respect to any Contract that
are attributable to periods of time prior to the Effective Time; (h) all of
Seller’s proprietary computer software, patents, trade secrets, copyrights,
names, trademarks, logos and other similar intellectual property; (i) all
documents and instruments of Seller that may be protected by an attorney-client
privilege or any attorney work product doctrine (except for any title opinions);
(j) all data that cannot be disclosed to Buyer as a result of confidentiality
arrangements with Third Parties under existing written licensing agreements;
provided that Seller shall use commercially reasonable efforts to cause the
transfer of all such rights and interests to Buyer; (k) all audit rights or
obligations of Seller for which Seller bears responsibility arising under any of
the Applicable Contracts or otherwise with respect to any period prior to the
Effective Time or to any of the Excluded Assets, except for any Imbalances
assumed by Buyer or to the extent related to any Assumed Liabilities;
(l) documents prepared or received by Seller or its Affiliates with respect to
(i) lists of prospective purchasers for such transactions compiled by Seller,
(ii) bids submitted by other prospective purchasers of the Assets, (iii)
analyses by Seller or its Affiliates of any bids submitted by any prospective
purchaser, (iv) correspondence between or among Seller, its Representatives and
any prospective purchaser other than Buyer and (v) correspondence between Seller
or any of its Representatives with respect to any of the bids, the prospective
purchasers or the transactions contemplated by this Agreement; (m) a copy of all
Records; (n) any Contracts that constitute master services agreements or similar
contracts; (o) any Hedge Contracts; (p) any debt instruments; (q) any Assets
acquired after the Closing Date pursuant to Schedule 11.13(c), which shall be
addressed exclusively as set forth in Schedule 11.13(c); (r) any Contracts
between or among Seller (on the one hand) and any Affiliate(s) of Seller (on the
other hand); and (s) any leases, rights and other assets or properties
specifically listed in Exhibit E.
“Execution Date” — as defined in the preamble to this Agreement.
“Expert” — as defined in Section 10.16(b).
“Expert Decision” — as defined in Section 10.16(d).


Appendix I-9

--------------------------------------------------------------------------------




“Expert Proceeding Notice” — as defined in Section 10.16(a).
“Final Amount” — as defined in Section 1.05(e).
“Final Settlement Date” — as defined in Section 1.05(e).
“Final Settlement Statement” — as defined in Section 1.05(e).
“Fraud” — an actual and intentional misrepresentation with respect to the making
of the representations and warranties made in this Agreement (in each case, as
qualified by any Schedules); provided, that such actual and intentional
misrepresentation shall only be deemed to exist if (a) the Party making the
statement had actual knowledge (as opposed to imputed or constructive knowledge)
that the representations and warranties made in this Agreement by such Party
were actually false when made, (b) such Party made the misrepresentation with
the intention that the other Party rely thereon to such other Party’ s
detriment, and (c) such misrepresentation was in fact relied on by the other
Party to its detriment.
“Fundamental Representations” — those representations set forth in
Sections 2.01, 2.02, 2.03, 2.06 and 2.10(a).
“GAAP” — generally accepted accounting principles in the United States as
interpreted as of the Execution Date.
“Governmental Authorization” — any approval, consent, license, permit,
registration, variance, exemption, waiver or other authorization issued,
granted, given or otherwise made available by or under the authority of any
Governmental Body or pursuant to any Legal Requirement.
“Governmental Body” — any (a) nation, state, county, city, town, village,
district or other jurisdiction of any nature; (b) federal, state, local,
municipal, foreign or other government; (c) governmental or quasi-governmental
authority of any nature (including any governmental agency, branch, department,
official or entity and any court or other tribunal); (d) multi-national
organization or body or (e) body exercising, or entitled to exercise, any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power of any nature.
“Group” — either Buyer Group or Seller Group, as applicable.
“Hazardous Materials” — any chemical, constituent, material, pollutant,
contaminant, substance or waste that is regulated by any Governmental Body under
any Environmental Law due to its hazardous or toxic properties or
characteristics, but excluding any Hydrocarbons or NORM.
“Hedge Contract” — any Contract to which Seller or any of its Affiliates is a
party with respect to any swap, forward, put, call, floor, cap, collar option,
future or derivative transaction or option or similar agreement, whether
exchange traded, “over-the-counter” or otherwise, involving or settled by
reference to, one or more rates, currencies,


Appendix I-10

--------------------------------------------------------------------------------




commodities (including Hydrocarbons), equity or debt instruments or securities
or economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these
transactions.
“Hydrocarbons” — oil and gas and other hydrocarbons (including condensate)
produced or processed in association therewith (whether or not such item is in
liquid or gaseous form), or any combination thereof, and any minerals produced
in association therewith.
“Imbalances” — over-production or under-production or over-deliveries or
under-deliveries with respect to Hydrocarbons produced from or allocated to the
Assets, regardless of whether such over-production or under-production or
over-deliveries or under-deliveries arise at the wellhead, pipeline, gathering
system, transportation system, processing plant or other location, including any
imbalances under gas balancing or similar agreements, imbalances under
production handling agreements, imbalances under processing agreements,
imbalances under the Leases and imbalances under gathering or transportation
agreements.
“Income Taxes” — income or franchise Taxes based upon, measured by or calculated
with respect to net income, profits, capital or similar measures (or multiple
bases, including corporate, franchise, business and occupation, business license
or similar Taxes, if net income, profits, capital or a similar measure is one of
the bases on which such Tax is based, measured or calculated).
“Indemnity Escrow Amount” — an amount equal to ten percent (10%) of the
unadjusted Base Purchase Price.
“Indemnity Escrow Period” — the period commencing as of the Closing Date through
and including the date that is the 9-month anniversary of the Closing Date.
“Individual Claim Threshold” — as defined in Section 9.05.
“Instruments of Conveyance” — the Assignment and Deed. Except for the special
warranty of Defensible Title by, through and under Seller and its Affiliates
contained therein, the Instruments of Conveyance shall be without warranty of
title, whether express, implied, statutory or otherwise.
“Knowledge” — an individual will be deemed to have “Knowledge” of a particular
fact or other matter if such individual is actually aware of such fact or other
matter, without any duty of inquiry. Seller will be deemed to have “Knowledge”
of a particular fact or other matter if any of the following individual(s) has
Knowledge of such fact or other matter: Ryan Turner, Matt Veazey or Ty Eagle.
Buyer will be deemed to have “Knowledge” of a particular fact or other matter if
any of the following individual(s) has Knowledge of such fact or other matter:
Daniel Temple or Karen Chandler.
“Lands” — as set forth in the definition of “Assets”.
“Leases” — as set forth in the definition of “Assets”.


Appendix I-11

--------------------------------------------------------------------------------




“Legal Requirement” — any federal, state, local, municipal, foreign,
international or multinational law, Order, constitution, ordinance or rule,
including rules of common law, regulation, statute, treaty or other legally
enforceable directive or requirement.
“Lowest Cost Response” — the response required or allowed under Environmental
Laws in effect as of the Defect Notice Date that addresses and resolves (for
current and future use in the same manner as currently used) the identified
Environmental Condition in the most cost-effective manner (considered as a
whole) as compared to any other response that is required or allowed under
Environmental Laws. The Lowest Cost Response shall include taking no action,
leaving the condition unaddressed, periodic monitoring or the recording of
notices in lieu of remediation, if such responses are allowed under
Environmental Laws. The Lowest Cost Response shall not include any costs or
expenses relating to the assessment, remediation, removal, abatement,
transportation and disposal of any asbestos, asbestos containing materials or
NORM or relating to plugging, abandonment or decommissioning obligations.
“Material Adverse Effect” — any change, inaccuracy, effect, event, result,
occurrence, condition or fact (for the purposes of this definition, each, an
“event”) (whether foreseeable or not and whether covered by insurance or not)
that has had or would be reasonably likely to have, individually or in the
aggregate with any other event or events, a material adverse effect on the
ownership, operation or financial condition of the Assets, taken as a whole, or
a material adverse effect on the ability of Seller to consummate the
transactions contemplated by this Agreement and perform its obligations
hereunder; provided, however, that the term “Material Adverse Effect” shall not
include material adverse effects resulting from (i) entering into this Agreement
or the announcement of the Contemplated Transactions; (ii) changes in
Hydrocarbon prices; (iii) any action or omission of Seller taken in accordance
with the terms of this Agreement or with the prior written consent of Buyer;
(iv) any effect resulting from general changes in industry, economic or
political conditions in the United States; (v) civil unrest, any outbreak of
disease or hostilities, terrorist activities or war or any similar disorder;
(vi) acts or failures to act of any Governmental Body (including any new
regulations related to the upstream industry), except to the extent arising from
Seller’s action or inaction; (vii) acts of God, including hurricanes and storms;
(viii) any reclassification or recalculation of reserves in the ordinary course
of business; (ix) natural declines in well performance; or (x) general changes
in Legal Requirements.
“Material Contracts” — as defined in Section 2.10.
“Mineral Interests” — as set forth in the definition of “Assets”.
“Monthly Settlement Price” — the arithmetic average of the prompt month NYMEX
Light Sweet Crude Oil futures contract (CME Group product code “CL”, or any
successor product code) for all Commodity Business Days during the relevant
month.
“Net Acre” — with respect to and as computed separately with respect to any oil
and gas lease, including each Lease (in each case, subject to any reservations,
limitations or depth restrictions described in Exhibit A for such Lease), the
number equal to (a) the gross


Appendix I-12

--------------------------------------------------------------------------------




number of acres in the Lands covered by such Lease, multiplied by (b) the
undivided fee simple mineral interest (expressed as a percentage) in the Lands
covered by that Lease (as determined by aggregating the fee simple mineral
interests owned by each lessor of that Lease in the Lands), multiplied by (c)
Seller’s undivided percentage interest that is burdened with the obligation to
bear and pay costs and expenses in that Lease; provided that if the items in (b)
or (c) vary as to different tracts covered by that Lease, a separate calculation
shall be done for each such tract.  For example, if a Lease in which Seller owns
an undivided fifty percent (50%) working interest covers a 20-acre tract in
which the lessors of such Lease own an undivided one-half (1/2) fee mineral
interest and a separate and distinct 40-acre tract in which the lessors of such
Lease own an undivided one fourth (1/4) fee mineral interest, then the Lease
would cover ten (10) Net Acres (i.e., (20 × 0.5 × 0.5) + (40 × 0.25 × 0.5) =
10).
“Net Mineral Acre” — means, with respect to and as computed separately for each
Mineral Interest, the net acreage owned by Seller relative to the total gross
acres in a given tract of land (as to the Target Depths) based on Seller’s
undivided interest in such tract.  For example, the Net Mineral Acres for a
given tract is computed as (a) the number of gross acres of land included in
tract, multiplied by (b) Seller’s net undivided interest in and to the mineral
estate of such fee tract.
“Net Revenue Interest” — with respect to any Lease or Well, the interest in and
to all Hydrocarbons produced, saved and sold from or allocated to such Well (in
each case, limited to Target Depths for any such Lease and to the currently
producing formation for any such Well, and subject to any reservations,
limitations or depth restrictions described in Exhibit A for any such Lease or
Exhibit B for any such Well), after satisfaction of all other Royalties.
“Net Royalty Acre” — with respect to and as computed separately for each Mineral
Interest on Exhibit A-1, the number of Net Mineral Acres (or Net Acres, as
applicable) in a given tract of land (as to the Target Depths) for which Seller
is entitled to all of the Hydrocarbons produced therefrom (or the proceeds from
the sale thereof) on a non-cost bearing basis by virtue of its ownership of such
Mineral Interest.  For example (and not by way of limitation with respect to
other types of Mineral Interests), Net Royalty Acres may be calculated in one of
the following ways (as applicable):
(a)     with respect to an overriding royalty interest, (i) the number of Net
Acres covered by the applicable oil and gas lease as to the Target Depths,
multiplied by (ii) the overriding royalty percentage in and to such oil and gas
lease conveyed to Seller, multiplied by (iii) eight (8); or
(b)     with respect to leased fee minerals, (i) the number of Net Mineral Acres
covered by the applicable oil and gas lease as to the Target Depths, multiplied
by (ii) Seller’s net royalty percentage under such oil and gas lease (“net”
meaning net of any non-participating royalty interest or similar burden held by
Third Parties); multiplied by (iii) eight (8); or
(c)     with respect to unleased fee minerals, (i) the number of Net Mineral
Acres in the applicable fee tract, multiplied by (ii) a deemed lessor’s royalty
of 25% net of any non-


Appendix I-13

--------------------------------------------------------------------------------




participating royalty interest or similar burden held by Third Parties,
multiplied by (iii) eight (8).


“No-Recourse Party” — as defined in Section 11.17.
“Non-Operated Assets” — Assets operated by any Person other than Seller or its
Affiliates.
“NORM” — naturally occurring radioactive material.
“NYMEX Settlement Data Date” — the date on which settlement data necessary for
calculation of the Average NYMEX WTI Crude Price for the 2020 Calendar Year is
available from CME Group.
“Order” — any award, decision, injunction, judgment, order, ruling, subpoena or
verdict entered, issued, made or rendered by any court, administrative agency or
other Governmental Body or by any arbitrator.
“Organizational Documents” — (a) the articles or certificate of incorporation
and the bylaws of a corporation; (b) the articles of organization and
resolutions of a limited liability company; (c) the certificate of limited
partnership and limited partnership agreement of a limited partnership; and
(d) any amendment to any of the foregoing.
“Outside Date” — as defined in Section 8.01(d).
“Party” or “Parties” — as defined in the preamble to this Agreement.
“Permits” — all governmental (whether federal, state, local or tribal)
certificates, consents, permits (including conditional use permits), licenses,
Orders, authorizations, franchises and related instruments or rights solely
relating to the ownership, operation or use of the Assets.
“Permitted Consent” — any Consent that is not a Required Consent.
“Permitted Encumbrance” — any of the following:
(a)the terms and conditions of all Leases and Contracts if the net cumulative
effect of such Leases and Contracts does not (i) materially interfere with the
operation or use of any of the Assets (as currently operated and used), (ii)
reduce the Net Acres of Seller with respect to the Target Depths for any Lease
(or any tract thereof, if applicable) identified on Exhibit A to an amount less
than the Net Acres set forth on Exhibit A for such Lease, (iii) operate to
reduce the Net Revenue Interest of Seller with respect to any Lease as to the
Target Depths or any Well as to the currently producing formation to an amount
less than the Net Revenue Interest set forth in Exhibit A for such Lease or
Exhibit B for such Well, as applicable, (iv) obligate Seller to bear a Working
Interest with respect to the Target Depths for any Leases or the currently
producing formation for any Well in any amount greater than the Working Interest
set forth in Exhibit B for such Well (unless the Net Revenue Interest for such
Lease or Well is greater than the Net Revenue Interest set


Appendix I-14

--------------------------------------------------------------------------------




forth in Exhibit B, in the same or greater proportion as any increase in such
Working Interest) or (v) reduce the Net Royalty Acres of Seller as to the Target
Depths for any Mineral Interest to an amount less than the Net Royalty Acres set
forth on Exhibit A-1 for such Mineral Interest;


(b)any Preferential Purchase Rights, Consents and similar agreements;


(c)excepting circumstances where such rights have already been triggered prior
to the Effective Time, rights of reassignment arising upon final intention to
abandon or release the Assets;


(d)liens for Taxes not yet due or delinquent or, if delinquent, that are being
contested in good faith by appropriate Proceedings by or on behalf of Seller, in
each case (A) as set forth on Schedule 1.1(PE) or (B) otherwise arising from and
after the Execution Date;


(e)all rights to consent by, required notices to, filings with or other actions
by Governmental Bodies in connection with the conveyance of the Leases, if the
same are customarily sought and received after the Closing;


(f)Encumbrances or defects that Buyer has waived or is deemed to have waived
pursuant to the terms of this Agreement or Title Defects that were not properly
asserted by Buyer prior to the Defect Notice Date (other than matters that would
cause a breach of the special warranty of Defensible Title contained in the
Instruments of Conveyance);


(g)all Legal Requirements and all rights reserved to or vested in any
Governmental Body (i) to control or regulate any Asset in any manner; (ii) by
the terms of any right, power, franchise, grant, license or permit or by any
provision of law, to terminate such right, power, franchise, grant, license or
permit or to purchase, condemn, expropriate or recapture or to designate a
purchaser of any of the Assets; (iii) to use such property in a manner which
does not materially impair the use of such property for the purposes for which
it is currently owned and operated; or (iv) to enforce any obligations or duties
affecting the Assets to any Governmental Body with respect to any right, power,
franchise, grant, license or permit;
 
(h)rights of a common owner of any interest currently held by Seller and such
common owner as tenants in common or through common ownership to the extent that
the same does not (i) materially interfere with the use or operation of any of
the Assets (as currently used and operated), (ii) reduce the Net Revenue
Interest of Seller with respect to any Lease or Well to an amount less than the
Net Revenue Interest set forth in Exhibit A for such Lease or Exhibit B for such
Well, as applicable, (iii) obligate Seller to bear a Working Interest with
respect to any Well in any amount greater than the Working Interest set forth in
Exhibit B for such Well (unless the Net Revenue Interest for such Well is
greater than the Net Revenue Interest set forth in Exhibit B, in the same or
greater proportion as any increase in such Working Interest), or (iv) reduce the
Net Acres of Seller with respect to any Lease (or any tract thereof, if
applicable) identified on Exhibit A to an


Appendix I-15

--------------------------------------------------------------------------------




amount less than the Net Acres set forth on Exhibit A; provided, however, that
any drilling obligations included in Leases will be considered Permitted
Encumbrances so long as Seller is not in breach of such obligations;


(i)easements, conditions, covenants, restrictions, servitudes, permits,
rights-of-way and other rights in the Assets for the purpose of operations,
facilities, roads, alleys, highways, railways, pipelines, transmission lines,
transportation lines, distribution lines, power lines, telephone lines, removal
of timber, grazing, logging operations, canals, ditches, reservoirs and other
like purposes, which, in each case, do not (i) materially interfere with the
operation or use of any of the Assets (as currently operated and used),
(ii) reduce the Net Revenue Interest of Seller with respect to any Lease or Well
to an amount less than the Net Revenue Interest set forth in Exhibit A for such
Lease or Exhibit B for such Well, as applicable, (iii) obligate Seller to bear a
Working Interest with respect to any Well in any amount greater than the Working
Interest set forth in Exhibit B for such Well (unless the Net Revenue Interest
for such Well is greater than the Net Revenue Interest set forth in Exhibit B,
in the same or greater proportion as any increase in such Working Interest), or
(iv) reduce the Net Acres of Seller with respect to any Lease (or any tract
thereof, if applicable) identified on Exhibit A to an amount less than the Net
Acres set forth on Exhibit A;


(j)easements, conditions, covenants, restrictions, servitudes, permits,
rights-of-way, surface leases and other rights in the Assets for the joint or
common use of real estate, rights-of-way, facilities and equipment, which, in
each case, do not (i) materially interfere with the operation or use of any of
the Assets (as currently operated and used) or the ability of a reasonably
prudent operator to drill a well on a Lease covering 100 net acres or more,
(ii) reduce the Net Revenue Interest of Seller with respect to any Lease or Well
to an amount less than the Net Revenue Interest set forth in Exhibit A for such
Lease or Exhibit B for such Well, as applicable, (iii) obligate Seller to bear a
Working Interest with respect to any Well in any amount greater than the Working
Interest set forth in Exhibit B for such Well (unless the Net Revenue Interest
for such Well is greater than the Net Revenue Interest set forth in Exhibit B,
in the same or greater proportion as any increase in such Working Interest), or
(iv) reduce the Net Acres of Seller with respect to any Lease (or any tract
thereof, if applicable) identified on Exhibit A to an amount less than the Net
Acres set forth on Exhibit A;


(k)vendors, carriers, warehousemen’s, repairmen’s, mechanics’, workmen’s,
materialmen’s, construction or other like liens arising by operation of law in
the ordinary course of business or incident to the construction or improvement
of any property in respect of obligations which are not yet due or which are
being contested in good faith by appropriate Proceedings by or on behalf of
Seller, in each case (A) as set forth on Schedule 1.1(PE) or (B) otherwise
arising from and after the Execution Date;


(l)Encumbrances created under Leases or any joint operating agreements
applicable to the Assets or by operation of law in respect of obligations that
are not yet due or that are being contested in good faith by appropriate
Proceedings by or on behalf of Seller, in each case (A) as set forth on
Schedule 1.1(PE) or (B) otherwise arising from and after the Execution Date;






Appendix I-16

--------------------------------------------------------------------------------




(m)any Encumbrance affecting the Assets that is discharged by Seller or
expressly waived in writing by Buyer pursuant to the terms of this Agreement at
or prior to Closing;


(n)[RESERVED];


(o)lessor’s royalties, overriding royalties, production payments, net profits
interests, reversionary interests and similar burdens if the net cumulative
effect of such burdens does not (i) materially interfere with the operation or
use of any of the Assets (as currently operated and used) or the ability of a
reasonably prudent operator to drill a well on a Lease, (ii) reduce the Net
Acres of Seller with respect to the Target Depths for any Lease (or any tract
thereof, if applicable) identified on Exhibit A to an amount less than the Net
Acres set forth on Exhibit A for such Lease, (iii) operate to reduce the Net
Revenue Interest of Seller with respect to any Lease as to the Target Depths or
any Well as to the currently producing formation to an amount less than the Net
Revenue Interest set forth in Exhibit A for such Lease or Exhibit B for such
Well, as applicable, (iv) obligate Seller to bear a Working Interest with
respect to the Target Depths for any Lease or the currently producing formation
for any Well in any amount greater than the Working Interest set forth in
Exhibit B for such Lease or Well (unless the Net Revenue Interest for such Well
is greater than the Net Revenue Interest set forth in Exhibit B, in the same or
greater proportion as any increase in such Working Interest) or (v) reduce the
Net Royalty Acres of Seller as to the Target Depths for any Mineral Interest to
an amount less than the Net Royalty Acres set forth on Exhibit A-1 for such
Mineral Interest;


(p)defects or irregularities of title (i) as to which the relevant statute(s) of
limitations or prescription would bar any attack or claim against Seller’s
title; (ii) to the extent solely arising out of lack of evidence of, or other
defects to the extent related to, authorization, execution, delivery,
acknowledgment or approval of any instrument in Seller’s chain of title absent
reasonable evidence of an actual claim of superior title from a Third Party
attributable to such matter; (iii) to the extent consisting of the failure to
recite marital status or omissions of heirship Proceedings in documents; (iv)
resulting from lack of survey, unless a survey is expressly required by
applicable Legal Requirements; (v) resulting from failure to record releases of
liens, production payments, or mortgages (including mortgages on the lessor’s
interest under a Lease, whether or not subordinate to such Lease) that have
expired by their own terms or the enforcement of which are barred by the
applicable statute(s) of limitations or prescription; (vi) resulting solely from
or solely related to probate Proceedings or the lack thereof that have been
outstanding for five (5) years or more; (vii) based on a gap in Seller’s chain
of title (A) so long as such gap does not provide a Third Party with a superior
claim or (B) unless Buyer affirmatively shows such gap to exist in such records
by an abstract of title, title opinion or landman’s title chain; or (viii)
resulting from unreleased instruments (including oil, gas or mineral leases (A)
covering lands from which there has been no historical production of
Hydrocarbons or (B) covering producing lands where there has been no production
of Hydrocarbons in paying quantities within the five (5) year-period prior to
the Effective Time) absent evidence that such instruments continue in force and
effect, or result in another Person having a superior claim of title to the
affected Asset; provided, however, that unreleased oil, gas or mineral leases
covering lands from which there has been historical production


Appendix I-17

--------------------------------------------------------------------------------




of Hydrocarbons within the five (5) year period prior to the Effective Time
absent evidence that such instruments have been released or otherwise lapsed on
their terms shall be considered “Encumbrances”;


(q)Imbalances set forth on Schedule 2.09;


(r)plugging and surface restoration obligations, but only to the extent such
obligations do not interfere in any material respect with the use or operation
of any Assets (as currently used or operated); and


(s)any matters expressly referenced or set forth on Exhibit A, Exhibit A-1,
Exhibit A-2 or Exhibit B.


“Person” — any individual, firm, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union or other entity
or Governmental Body.
“Phase I Environmental Site Assessment” — a Phase I environmental property
assessment of the Assets that satisfies the basic assessment requirements set
forth under the current ASTM International Standard Practice for Environmental
Site Assessments (Designation E1527-13) or any other visual site assessment or
review of records, reports or documents.
“Post-Closing Date” — as defined in Section 1.05(e).
“Preferential Purchase Right” — any right or agreement that enables any Person
to purchase or acquire any Asset or any interest therein or portion thereof as a
result of or in connection with the execution or delivery of this Agreement or
the consummation of the Contemplated Transactions.
“Preliminary Amount” — the Base Purchase Price, adjusted as provided in
Section 1.05(b), based upon the best information available at the time of the
Closing.
“Preliminary Settlement Statement” — as defined in Section 1.03.
“Proceeding” — any proceeding, action, arbitration, audit, hearing,
investigation, request for information, litigation or suit (whether civil,
criminal, administrative, investigative or informal) commenced, brought,
conducted or heard by or before, or otherwise involving, any Governmental Body
or arbitrator.
“Production Related IT Equipment” — as set forth in the definition of “Assets”.
“Property” or “Properties” — as set forth in the definition of “Assets”.
“Property Costs” — all operating expenses (including utilities, costs of
insurance, rentals, third party title examination and curative actions and
overhead costs) and capital expenditures (including costs of acquiring
equipment), respectively, incurred in the ordinary course of business
attributable to the use, operation and ownership of the Assets


Appendix I-18

--------------------------------------------------------------------------------




(without duplication), but “Property Costs” shall not include and Seller shall
be responsible for all costs, expenses and Damages attributable to (a) personal
injury or death, property damage, torts, breach of contract or violation of any
Legal Requirement, (b) obligations relating to the abandonment or plugging of
Wells, dismantling or decommissioning facilities, closing pits and restoring the
surface around such Wells, facilities and pits prior to Closing, (c)
Environmental Liabilities, Specified Liabilities, curing Title Defects,
Environmental Defects or Breaches of this Agreement by Seller and the matters
covered by the indemnities in Section 10.02, (d) obligations with respect to
Imbalances, (e) obligations to pay Royalties or other interest owners revenues
or proceeds relating to the Assets but held in suspense, including Suspense
Funds, (f) except as otherwise provided in Schedule 4.02, rentals, options,
lease maintenance, broker fees and other property acquisition costs, (g) any of
Seller’s or its Affiliates internal overhead or any general and administrative
expenses (it being understood that such expenses will be covered by the overhead
allocation provisions in Section 1.05(b)), and (h) claims for indemnification or
reimbursement from any Third Party with respect to costs of the types described
in the preceding clauses (a) through (f), whether such claims are made pursuant
to contract or otherwise. Notwithstanding anything to the contrary in this
Agreement, Property Costs shall not include any Asset Taxes, Income Taxes or
Transfer Taxes.
“Purchase Price” — as defined in Section 1.02.
“Records” — as set forth in the definition of “Assets”.
“Recourse Parties” — as defined in Section 11.17.
“Representative” — with respect to a particular Person, any director, officer,
manager, employee, agent, consultant, advisor or other representative of such
Person, including legal counsel, accountants and financial advisors.
“Required Consent” — any Consent with respect to which (a) there is a provision
within the applicable instrument that such Consent may be withheld in the sole
and absolute discretion of the holder or words of similar effect, or (b) there
is provision within the applicable instrument expressly stating that an
assignment in violation thereof (i) is void or voidable, (ii) triggers the
payment of specified liquidated damages or (iii) causes termination of the
applicable Assets to be assigned, or words of similar effect. For the avoidance
of doubt, “Required Consent” does not include any Consents or approvals of
Governmental Bodies that are customarily obtained after Closing.
“Retained Assets” — any rights, titles, interests, assets and properties that
are originally included in the Assets under the terms of this Agreement, but
that are subsequently excluded from the Assets or sale under this Agreement
pursuant to the terms of this Agreement at any time before or after the Closing.
“Retained Litigation” — the litigation set forth in Schedule 2.05, Part B.
“Royalties” — royalties, non-participating royalty interests, overriding
royalties, production payments, carried interests, net profits interests,
reversionary interests, back-in interests and other burdens upon, measured by or
payable out of production.


Appendix I-19

--------------------------------------------------------------------------------




“Seller” — as defined in the preamble to this Agreement.
“Seller Closing Documents” — as defined in Section 2.02(a).
“Seller Group” — Seller and its Affiliates, and their respective
Representatives.
“Specified Liabilities” — Damages, liabilities and obligations arising out of or
attributable to (a) any Third Party claim alleging liability with respect to the
disposal or transportation prior to Closing of any Hazardous Materials generated
or used by Seller and taken from the Assets to any location that is not an
Asset; (b) personal injury (including death) claims attributable to Seller’s or
its Affiliate’s ownership or operation of the Assets prior to the Closing; (c)
failure to properly and timely pay, in accordance with the terms of any Lease,
Contract or applicable Legal Requirement, all Royalties (and related escheat
obligations) and any other Working Interest amounts (in each case) with respect
to the Assets that are due by Seller or any of its Affiliates and attributable
to Seller’s ownership of the Assets prior to the Closing Date; (d) the Retained
Litigation; (e) any claim made by or on behalf of an employee or contractor of
Seller or any Affiliate of Seller arising from or relating to an employment or
contracting relationship with Seller or any Affiliate of Seller; (f) any and all
Seller Taxes; (g) any civil or administrative fines or penalties and criminal
sanctions imposed on Seller or its Affiliates in connection with any pre-Closing
violation of, or failure to comply with, Legal Requirements, including
Environmental Laws; (h) any Contracts between Seller and its Affiliates to the
extent relating to or binding the Assets that are terminated prior to Closing;
(i) Seller’s bad faith, Fraud or willful misconduct; and (j) Third Party claims
for property damages or violation of any Legal Requirement by Seller.
“Straddle Period” — any tax period beginning before and ending after the
Effective Time.
“Suspense Funds” — proceeds of production and associated penalties and interest
in respect of any of the Wells that are payable to any Third Party and are being
held in suspense by Seller as the operator of such Wells.
“Target Closing Date” — as defined in Section 1.03.
“Target Depths” — the stratigraphic equivalent of those certain subsurface
intervals and depths from the top of the Spraberry formation, being further
described as a depth of 5,621 feet, to the base of the Wolfcamp formation, being
further described as a depth of 8,800 feet, in each case, as found in the Driver
#1 Well (API No. 42227360200000), located in Howard County, Texas.
“Tax” or “Taxes” — any and all federal, state, provincial, local, foreign and
other taxes, levies, fees, imposts, duties, assessments and other similar
governmental charges in the nature of a tax imposed by any Governmental Body,
including income, profits, franchise, alternative or add-on minimum, gross
receipts, environmental (including taxes under Section 59A of the Code),
registration, withholding, employment, social security (or similar), disability,
occupation, ad valorem, property, value added, capital gains, sales, goods and
services, use, real or personal property, capital stock, license, branch,
payroll,


Appendix I-20

--------------------------------------------------------------------------------




estimated, unemployment, severance, compensation, utility, stamp, premium,
windfall profits, transfer, gains, production and excise taxes, and customs
duties, together with any interest, penalties, fines or additions thereto.
“Tax Allocation” — as defined in Section 1.07(b).
“Tax Returns” — any and all reports, returns, declarations, claims for refund,
elections, disclosures, estimates, information reports or returns or statements
supplied or required to be supplied to a Governmental Body in connection with
Taxes, including any schedule or attachment thereto or amendment thereof.
“Third Party” — any Person other than a Party or an Affiliate of a Party.
“Threatened” — a claim, Proceeding, dispute, action or other matter will be
deemed to have been “Threatened” if any demand or statement has been made to a
Party or any of its officers, directors or employees that would lead a prudent
Person to conclude that such a claim, Proceeding, dispute, action or other
matter is likely to be asserted, commenced, taken or otherwise pursued in the
future.
“Title Benefit” — as defined in Section 10.08(a).
“Title Benefit Notice” — as defined in Section 10.08(a).
“Title Benefit Properties” — as defined in Section 10.08(a).
“Title Benefit Value” — as defined in Section 10.08(a).
“Title Defect” — any Encumbrance, defect or other matter that causes Seller not
to have Defensible Title in and to the Leases, Wells or Mineral Interests,
without duplication; provided that the following shall not be considered Title
Defects:
(a)defects based upon the failure to record any federal or state Leases or any
assignments of interests in such Leases in any applicable public records;
provided that failures to record any federal or state Lease or any assignments
of interest in such Lease in the applicable public record may be defects if the
failure to so record cannot be cured by filing the same after the Effective Time
in the applicable public record;


(b)defects arising from any change in applicable Legal Requirement after the
Execution Date;


(c)defects arising from any prior oil and gas lease taken more than fifteen (15)
years prior to the Effective Time relating to the Lands covered by a Lease not
being surrendered of record, unless Buyer provides affirmative evidence that a
Third Party is conducting operations on, or asserting ownership of, the Assets,
sufficient proof of which may include written communication by a party with
record title to such prior lease asserting the validity of the lease;






Appendix I-21

--------------------------------------------------------------------------------




(d)defects that affect only which non-Seller Person has the right to receive
royalty payments rather than the amount or the proper payment of such royalty
payment;


(e)defects based solely on the lack of information in Seller’s files;


(f)defects arising from a mortgage encumbering the oil, gas or mineral estate of
any lessor unless a complaint of foreclosure has been duly filed or any similar
action taken by the mortgagee thereunder, and in such case such mortgage has not
been subordinated to the Lease applicable to such Asset; and


(g)defects or irregularities that would customarily be waived by a reasonably
prudent owner or operator of oil and gas properties in the same geographic area
where the Assets are located.


“Title Defect Cure Period” — as defined in Section 10.06(a).
“Title Defect Notice” — as defined in Section 10.04.
“Title Defect Property” — as defined in Section 10.04.
“Title Defect Value” — as defined in Section 10.04.
“Transfer Tax” — all transfer, documentary, sales, use, stamp, registration and
similar Taxes (but excluding Income Taxes) and fees arising out of, or in
connection with, the transfer of the Assets to Buyer or the filing or recording
of any assignments related to the transfer of the Assets to Buyer.
“Units” — as set forth in the definition of “Assets”.
“Wells” — as set forth in the definition of “Assets”.
“Working Interest” — with respect to any Well, the interest in and to such Well
that is burdened with the obligation to bear and pay costs and expenses of
maintenance, development and operations on or in connection with such Well (in
each case, limited to the applicable currently producing formation and subject
to any reservations, limitations or depth restrictions described in Exhibit B),
but without regard to the effect of any Royalties or other burdens.








Appendix I-22